Exhibit 10.1

__________

 

 

ASSET PURCHASE AGREEMENT

 

Made Between:

 

 

EVEREST EXPLORATION, INC.

,



EVEREST RESOURCE COMPANY

,



JAMES T. CLARK

,



THOMAS M. CRAIN, JR.

,



 

And:

 

URANIUM ENERGY CORP.

 

 

 

 

Dated November 23, 2009.

__________



--------------------------------------------------------------------------------



T A B L E O F C O N T E N T S



 

Page

PART 1 INTERPRETATION

2

 

DEFINITIONS

2

 

INTERPRETATION

10

 

GOVERNING LAW

11

 

SCHEDULES

11

PART 2 PURCHASE OF ASSETS

12

 

PURCHASE AND SALE

12

 

EXCLUDED ASSETS

12

 

PURCHASE CONSIDERATION

12

 

CONSIDERATION TO ERC

13

PART 3 ASSUMPTION OF LIABILITIES BY THE PURCHASER

13

 

ASSUMPTION AND INDEMNITY

13

 

INDEMNIFICATION OF THE VENDOR

13

 

INDEMNIFICATION OF THE PURCHASER

13

 

CLAIMS OF INDEMNITY

14

PART 4 REPRESENTATIONS AND WARRANTIES

14

 

REPRESENTATIONS AND WARRANTIES OF THE VENDOR

14

 

REPRESENTATIONS OF ERC

21

 

REPRESENTATIONS OF THE VENDOR AND ERC

22

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

24

 

PURCHASER'S RIGHT TO CARRY OUT INVESTIGATIONS BEFORE CLOSING

25

 

PURCHASER'S RIGHT TO TERMINATE

26

PART 5 AGREEMENTS

26

 

CONDITIONS

26

 

VENDOR AUTHORIZATIONS, ASSIGNMENTS AND RELEASES

26

 

COVENANTS OF THE COVENANTORS

28

 

RELEASE AND TERMINATION OF PRODUCTION PAYMENT

29

 

RELEASE OF LIENS REGARDING PRODUCTION PAYMENT

30

 

2005 LOI RELEASES

30

 

RECLAMATION BONDS

31

 

HOLT CAT EQUIPMENT

31

 

USE OF CASH PAYMENT

31

 

CONDUCT OF THE BUSINESS

31

 

MT. LUCAS RECLAMATION

31

 

RETURN OF CASH PAYMENTS

31

 

INTERCOMPANY INDEBTEDNESS

32

 

EMPLOYEES

32

 

CONSULTING AGREEMENTS

32

 

UCC SEARCH

32

 

CONFIDENTIALITY

32

 

2006 CONSULTING AGREEMENT RELEASE

33

PART 6 CONVEYANCE, FURTHER ASSURANCES AND ASSISTANCE

33

 

FURTHER ASSURANCES

33

 

VENDOR TO HOLD PROPERTY INTERESTS IN TRUST

33

 

MUTUAL ASSISTANCE

33

 



--------------------------------------------------------------------------------



- ii -



PART 7 CONDITIONS TO CLOSING

34

 

CONDITIONS FOR THE PURCHASER'S BENEFIT

34

 

TERMINATION BY THE PURCHASER

34

 

CONDITIONS FOR THE VENDOR' BENEFIT

34

 

TERMINATION BY THE VENDOR

35

PART 8 CLOSING

35

 

CLOSING

35

 

DELIVERY OF CLOSING DOCUMENTS BY THE VENDOR

35

 

DELIVERY OF CLOSING DOCUMENTS BY THE PURCHASER

37

 

CONCURRENT REQUIREMENTS

38

PART 9 SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNITY

38

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

38

 

INDEMNITY

38

PART 10 GENERAL

39

 

RISK OF LOSS

39

 

TRANSACTION COSTS

39

 

WAIVER

39

 

WAIVER BY THE VENDOR

39

 

LIMITATION OF WAIVER

39

 

NOTICE

39

 

TIME

40

 

ASSIGNMENT

41

 

ENUREMENT

41

 

THIRD PARTY BENEFICIARIES

41

 

SEVERABILITY

41

 

ENTIRE AGREEMENT

41

 

COUNTERPARTS

41

 

Exhibit A -

Form of Release of Lien for the Collateral Transfer of Production Payment.

 

Exhibit B -

Forms of Release and Termination of Mining Leases for the Union Carbide Leases.

 

Exhibit C -

Form of Release of Lien for the Production Payment.

 

Exhibit D -

Form of Release of Lien for STMV's Obligations under the 2005 LOI.

 

Exhibit E -

Form of Third Party Release of Lien for STMV's Obligations under the 2005 LOI.

 

Exhibit F -

Form of Consulting Agreements.

 

Exhibit G -

Form of FIRPTA Certificate.

 

Exhibit H -

Form of Assignment of Right of Way Agreements.

 

Exhibit I -

Form of Assignment of STMV Interest.

 

Exhibit J -

Form of Assignment of the Royalty Interests.



--------------------------------------------------------------------------------



- iii -



 

 

Exhibit K -

Form of Assignment of Vendor Leased Equipment.

 

Exhibit L -

Form of Assignment of Mining Leases and Options.

 

Exhibit M -

Form of Bill of Sale Conveying all Personalty included among the Purchased
Assets.

 

Exhibit N -

Form of Release and Termination of Production Payment.

__________

 

 

 

 

 



--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT

is made as of the 23rd day of November, 2009 (the "Effective Date").



BETWEEN:

EVEREST EXPLORATION, INC.

, having an office located at
P.O. Box 1339, Corpus Christi, Texas 78403



(the "Vendor");

OF THE FIRST PART

AND:

EVEREST RESOURCE COMPANY.

, having an office located
at P.O. Box 1339, Corpus Christi, Texas 78403



("ERC");

OF THE SECOND PART

AND:

JAMES T. CLARK

, having an office located at P.O. Box 1339,
Corpus Christi, Texas 78403



("James T. Clark");

OF THE THIRD PART

AND:

THOMAS M. CRAIN, JR.

, having an office located at P.O. Box
1339, Corpus Christi, Texas 78403



OF THE FOURTH PART

("Thomas M. Crain, Jr.", together with James T. Clark, being the
"Covenantors");



--------------------------------------------------------------------------------



- 2 -

AND:

URANIUM ENERGY CORP.

, having an office located at 9801
Anderson Mill Road, Suite 230, Austin, Texas 78750



(the "Purchaser");

OF THE FIFTH PART

WHEREAS:

A.        The Vendor is the owner of certain assets in the State of Texas;

B.        ERC performs certain operating and management services for the Vendor;

C.        The Covenantors are the principals of ERC and shareholders of the
Vendor; and

D.        The Vendor and the Purchaser entered into a letter of intent dated
October 13, 2009 (the "LOI") pursuant to which the Vendor agreed to sell to the
Purchaser substantially all of the assets of the Vendor, subject to certain
conditions as set forth in the LOI including the execution of a formal
agreement;

THIS AGREEMENT WITNESSES

that the parties mutually agree as follows:



Part 1
INTERPRETATION

Definitions

1.1            In and for the purpose of this Agreement:

(a)       "1977 Mining Lease" means the In-Situ Mining Lease dated December 15,
1977, between Anton Moczygemba and wife, Mary Moczygemba, as Lessor, and EEC, as
Lessee, covering 156 acres in Karnes County, Texas, and recorded in Volume 472,
Page 767 of the Official Records of Karnes County, Texas and as amended by
Amendment recorded in Volume 482, Page 733 of the Official Records of Karnes
County, Texas;

(b)       "1977 Mining Lease Assignments" means the Assignment dated June 29,
1983 and recorded in Volume 542, Page 802 of the Official Records of Karnes
County, Texas, by which the 1977 Mining Lease was assigned to the Vendor by EEC
and the two Assignments dated January 6, 2006 and recorded in Volume 828, Page
475 of the Official Record of Karnes County, Texas, and Volume 828, Page 482 of
the Official Records of Karnes County, Texas, which assigned the 1977 Mining
Lease to STMV;

(c)       "1977 Mining Lease Release" means the Partial Release of In-Situ
Mining Lease dated November 28, 1989 and recorded in Volume 593, Page 25 of the
Official Records of Karnes County, Texas executed by the Vendor releasing all of
the land covered by the 1977 Mining Lease, except for 7.286 acres as more
particularly described therein;



--------------------------------------------------------------------------------



- 3 -

(d)       "2005 LOI" means the Letter of Intent dated October 7, 2005 by and
between Standard Uranium, Inc., the Vendor and ERC, as amended by the Amendment
to Letter of Intent dated January 6, 2006 by and between Standard Uranium, Inc.,
STMV, the Vendor and ERC;

(e)       "2006 Consulting Agreements" means:

(i)        the Consulting Services Agreement between James T. Clark, STMV and
Standard Uranium Inc. dated March 8, 2006 and as amended March 8, 2006 and
August 1, 2008; and

(ii)       the Consulting Services Agreement between Thomas M. Crain, Jr., STMV
and Standard Uranium Inc. dated March 8, 2006 and as amended March 8, 2006 and
August 1, 2008;

(f)       "Affiliate" has the meaning set forth in Rule 12b-2 under the United
States Securities Exchange Act of 1934, as amended;

(g)       "Assignments of ERC Leases" means the Assignment of In-Situ Uranium
Mining Lease dated January 6, 2006, from ERC and KDH Operations, Ltd. to STMV
and recorded in Volume 411, Page 438 of the Official Records of Duval County,
Texas and the Assignment of In-Situ Mining Lease dated as of April 1, 2006, from
ERC to STMV, and recorded in Volume 425, Page 802 of the Official Records of
Duval County, Texas;

(h)       "Business Day" means any day other than a Saturday, a Sunday, a United
States or Canadian federal holiday or a banking holiday in the State of Texas or
the Province of British Columbia;

(i)       "Cash Payment" has the meaning set forth in §2.3(a) to this Agreement;

(j)       "Clearance Certificate" has the meaning set forth in §2.3(c) to this
Agreement;

(k)       "Close of Business" means 5:00 p.m. Austin, Texas, time;

(l)       "Closing" means the completion of the sale and purchase of the
Purchased Assets on the Closing date pursuant to and in accordance with the
terms and conditions of this Agreement;

(m)       "Closing Date" means a date mutually agreed to by the parties which is
to be the earlier of December 14, 2009 and the date on which the Purchaser
closes its contemporaneous acquisition of all remaining interests in STMV,
unless otherwise extended by the mutual agreement of the parties hereto;



--------------------------------------------------------------------------------



- 4 -

(n)       "Consulting Agreements" has the meaning set forth in §5.15 to this
Agreement;

(o)       "Contract" means a contract, agreement, lease, commitment or binding
understanding, whether oral or written, that is in effect as of the Closing Date
or any time thereafter;

(p)       "Covenantors" means James T. Clark and Thomas M. Crain, Jr.;

(q)       "Direct Reclamation Expenditures" has the meaning set forth in §2.3(c)
to this Agreement;

(r)       "EEC" means Everest Exploration Company, a limited partnership formed
under the laws of the State of Texas, whose existence was terminated by a
cancellation of certificate of Limited Partnership filed May 23, 1990;

(s)       "Effective Date" has the meaning set forth in the first paragraph of
this Agreement;

(t)       "EMC" means Everest Minerals Corporation, a corporation incorporated
under the laws of the State of Texas;

(u)       "Encumbrance" means a mortgage, pledge, hypothecation, lien, easement,
right-of-way, encroachment, covenant, condition, right of re-entry, lease,
license, assignment, option, claim or other encumbrance or charge, whether or
not registered or registrable, but does not include a Permitted Encumbrance;

(v)       "Environment" means the ambient air, water, groundwater, surface and
subsurface soil;

(w)       "Environmental Laws" means, as to any Person, all laws applicable to
the conduct and the operation of the business of such Person in force on or
prior to the Closing, and relating to uranium mining and processing, radioactive
materials, Hazardous Materials and the protection and remediation of the
Environment;

(x)       "Equipment" means all right, title and interest in and to personal
property, including all furniture, fixtures and other fixed assets;

(y)       "ERC" means Everest Resource Company, a corporation formed under the
laws of the State of Texas;

(z)       "ERC Leases" means the following leases:

(i)        the In-Situ Uranium Mining Lease dated February 15, 2006, a
memorandum of which is recorded in Volume 417, Page 271 of the Official Records
of Duval County, Texas, by and between Edward Steelhammer, as Lessor, and ERC,
as Lessee, covering 3100.64 acres, more or less, limited to depths lying from
the surface down to and including 1,500 feet subsurface, all as more
particularly described therein;



--------------------------------------------------------------------------------



- 5 -

(ii)       the In-Situ Uranium Mining Lease dated March 24, 2005, as amended,
recorded in Volume 393, Page 474 of the Official Records of Duval County, Texas,
by and between La Palangana Ranch Management, L.L.C. as Lessor, and ERC and KDH
Operations Ltd., as Lessee, covering 3100.64 acres, more or less, limited to
depths lying from the surface down to and including 1,500 feet subsurface, all
as more particularly described therein, and as ratified by Ratification of
In-Situ Uranium Lease dated December 22, 2005, executed by La Palangana Ranch
Mineral Ltd. and recorded in Volume 411, Page 45 of the Official Records of
Duval County, Texas;

(iii)      the In-Situ Uranium Mining Lease dated January 14, 2005, recorded in
Volume 397, Page 586 of the Official Records of Duval County, Texas, by and
between Zulema DeHoyos, Trustee of the Zulema G. DeHoyos Living Trust, et al, as
Lessor, and ERC, as Lessee, covering 3100.64 acres, more or less, all as more
particularly described therein, and as replaced by In-Situ Uranium Mining Lease
dated as of January 14, 2005, executed by Zulema DeHoyos Estrada, Individually
and as Executrix of the Estate of Zulema G. DeHoyos, Deceased and recorded in
Volume 481, Page 405 of the Official Records of Duval County, Texas;

(iv)       the Solution Mining Lease dated September 1, 2005, recorded by
Memorandum of Solution Mining Lease in Volume 408, Page 419 of the Official
Records of Duval County, Texas, by and between Alvaro de Hoyos, Individually and
as Trustee under the Last Will and Testament of Luis de Hoyos, Deceased, as
Lessor, and ERC, as Lessee, covering 3100.64 acres, more or less, all as more
particularly described therein; and

(v)        the Solution Mining Lease dated September 1, 2005, recorded by
Memorandum of Solution Mining Lease in Volume 408, Page 424 of the Official
Records of Duval County, Texas, by and between Delores Hyde, Individually and as
Trustee under the Last Will and Testament of Luis de Hoyos, Deceased, as Lessor,
and ERC, as Lessee, covering 3100.64 acres, more or less, all as more
particularly described therein;

(aa)     "Excluded Assets" means:

(i)        any assets of the Vendor not held in respect of the STMV, the TUP
and/or the MLUP, including any cash and accounts receivable not held under the
Trust Agreement dated August 31, 1993, by and between the Vendor, as Grantor,
and Wells Fargo Bank, N.A., as Trustee for the benefit of the Texas Commission
on Environmental Quality or the Trust Agreement dated June 26, 2009, by and
between the Vendor, as Grantor, and Wells Fargo Bank, N.A., as Trustee for the
benefit of the Texas Commission on Environmental Quality; and

(ii)       the items set forth in Schedule 1.1(aa);



--------------------------------------------------------------------------------



- 6 -

(bb)     "Governmental Authority" means any federal, state, regional, local
government or other political subdivision thereof, any entity, authority or body
exercising executive, legislative, judicial or regulatory authority, or any
court of competent jurisdiction, administrative agency or commission or other
governmental authority;

(cc)     "Hazardous Materials" means any chemicals, materials or substances
which are defined, listed, identified or regulated as a "radioactive material",
"radioactive waste", "hazardous waste" or "hazardous substance" under any
applicable Environmental Laws;

(dd)     "Hobson Plant Site Lease" means that Plant Site Surface Lease dated May
30, 2007, between James David Kruciak and Mary Catherine Flori, as Lessor, and
STMV, as Lessee covering 7.286 acres in Karnes County, Texas.

(ee)     "Indebtedness" means as to any Person, all obligations of such Person
for payment of borrowed money, including obligations for payment of principal,
interest and penalties;

(ff)     "Initial Cash Payment" means up to an aggregate of $300,000 paid by the
Purchaser to the Vendor prior to the Closing Date in accordance with §3(a) to
the LOI;

(gg)     "LOI" has the meaning set forth in Recital D to this Agreement;

(hh)     "Material Adverse Change" means any change, effect, event or condition,
individually or in the aggregate, that has had a material adverse effect on the
Purchased Assets, provided that in determining whether a Material Adverse Change
has occurred, any effect to the extent attributable to the following will not be
considered: (i) any actions taken or omitted to be taken pursuant to the terms
of this Agreement; (ii) any effects resulting from the announcement of this
Agreement; and (iii) any effects resulting from facts, events or conditions that
are disclosed in this Agreement;

(ii)     "Material Contracts" has the meaning set forth in §4.1(k)(i) to this
Agreement;

(jj)     "Mining Leases and Options" means those Mining Leases and Options set
forth in Schedule 4.1(j)(ii);

(kk)     "MLUP" means the Mt. Lucas Uranium Project;

(ll)     "Mt. Lucas Reclamation" has the meaning set forth in §2.3(c) to this
Agreement;

(mm)     "NYSE Amex" means the NYSE Amex Equities stock exchange;

(nn)     "Organizational Documents" means the following (or equivalents
thereof): (i) the articles or certificate of incorporation and the bylaws of a
corporation; (ii) the partnership agreement and any statement of partnership of
a general partnership; (iii) the limited partnership agreement and the
certificate of limited partnership of a limited partnership; (iv) the limited
liability company agreement or regulations and articles or certificate of
formation or organization of a limited liability company; (v) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person; and (vi) any amendment to any of the foregoing;



--------------------------------------------------------------------------------



- 7 -

(oo)     "Permits" means, as to any Person, all licenses, permits, approvals,
consents, registrations and other authorizations issued to such Person by any
Governmental Authority and used in the operation of the business of such Person;

(pp)     "Permitted Encumbrances" means:

(i)        those Encumbrances disclosed in Schedule 1.1(pp)(i) insofar and only
insofar as they pertain to the portion of the Purchased Assets so designated by
Schedule 1.1(pp)(i);

(ii)       liens for property taxes, charges, rates, duties, levies and
assessments which are not yet due;

(iii)      undetermined or inchoate liens, charges and encumbrances incidental
to current operation or exploration which have not been filed or registered in
accordance with applicable law or of which written notice has not at the time
been duly given in accordance with applicable law or which relate to obligations
not at the time due or delinquent; and

(iv)       liens, charges and encumbrances which, in the aggregate, do not
materially detract from the value of the Purchased Assets or materially impair
the use of the Purchased Assets;

(qq)     "Person" means an individual, corporation, body corporate, partnership,
joint venture, association, trust or unincorporated organization or a trustee,
executor, administrator or other legal representative;

(rr)     "Production Payment" means the $6,000,000 production payment reserved
to the Vendor and described in the following documents:

(i)        the Letter of Intent dated October 7, 2005 by and between Standard
Uranium, Inc., the Vendor and ERC, as amended by Amendment to Letter of Intent
dated January 6, 2006 by and between Standard Uranium, Inc., STMV, the Vendor
and ERC;

(ii)       the Special Warranty Deed with Vendor's Lien dated January 6, 2006
from the Vendor as Grantor to STMV as Grantee, recorded as Document
No. 00070892, Volume 828, Page 453 of the Official Records of Karnes County,
Texas;



--------------------------------------------------------------------------------



- 8 -

(iii)      the Special Warranty Deed with Vendor's Lien dated January 6, 2006
from the Vendor as Grantor to STMV as Grantee, recorded as Document
No. 00070893, Volume 828, Page 461 of the Official Records of Karnes County,
Texas; and

(iv)       the Deed of Trust dated January 6, 2006 from STMV as Grantor to H.
Scott Taylor, Trustee, for the benefit of the Vendor as Beneficiary, recorded as
Document No. 00070894, Volume 828, Page 469 of the Official Records of Karnes
County, Texas;

(ss)     "Promissory Note" means the promissory note in the original principal
amount of $109,125 executed by EEC and described in the Warranty Deed dated
February 14, 1978 from Elsa Laake, et al, to EEC recorded in Volume 474, Page
442 of the Official Records of Karnes County, Texas, covering 145.5 acres in
Karnes County, Texas;

(tt)     "Purchase Consideration Shares" has the meaning set forth in §2.3(b) to
this Agreement;

(uu)     "Purchased Assets" means:

(i)        the STMV Interest;

(ii)       the Rights;

(iii)      the Mining Leases and Options;

(iv)       the Vendor Owned Equipment;

(v)        the Vendor Leased Equipment; and

(vi)       the Technical Data;

but excludes the Excluded Assets;

(vv)     "Purchase Price" means the price to be paid for the Purchased Assets,
as set forth in §2.3 to this Agreement;

(ww)     "Purchaser" means Uranium Energy Corp., a corporation incorporated
under the laws of the State of Nevada;

(xx)     "Reclamation Bonds" means the cash deposits held in the name of the
Vendor in Account Number 11832700 and Account Number 30-8120-60 with Wells Fargo
Bank, N.A., pursuant to the Trust Agreement dated August 31, 1993 by and between
the Vendor, as Grantor, and Wells Fargo Bank, N.A., as Trustee for the benefit
of the Texas Commission on Environmental Quality, or the Trust Agreement dated
June 26, 2009 by and between the Vendor, as Grantor, and Wells Fargo Bank, N.A.,
as Trustee for the benefit of the Texas Commission on Environmental Quality.



--------------------------------------------------------------------------------



- 9 -

(yy)     "Right of Way Agreements" means those right of way agreements owned by
the Vendor or STMV and described on Schedule 4.1(l) attached hereto;

(zz)     "Rights" means the rights of the Vendor in respect of STMV, the TUP and
the MLUP under any Contracts and under any Permits and including, without
limitation, the Right of Way Agreements, the Royalty Interests and the
Reclamation Bonds;

(aaa)   "Royalty Interests" means those royalty interests owned by the Vendor
and described on Schedule 4.1(m) attached hereto;

(bbb)   "Securities Act" means the United States Securities Act of 1933, as
amended, and the rules and regulations thereunder;

(ccc)   "STMV" means the South Texas Mining Venture, L.L.P., a Texas limited
liability partnership;

(ddd)   "STMV Interest" has the meaning set forth in §4.1(e) to this Agreement;

(eee)   "STMV Leases" means uranium mining leases that: (i) have been assigned
to STMV by ERC; (ii) have been assigned to STMV by ERC, the Vendor and/or KDH
Operations, Ltd.; and (iii) name STMV as the lessee;

(fff)   "TCEQ" means the Texas Commission on Environmental Quality.

(ggg)   "Technical Data" means all of the technical data, records and
correspondence which the Vendor has in respect of the Purchased Assets;

(hhh)   "TUP" means the Tex-1 Uranium Project;

(iii)   "Union Carbide Leases" means:

(i)        the Lease dated March 15, 1968, between Luis DeHoyos, et al, as
Lessors, and Union Carbide Corporation, as Lessee, covering land in Duval
County, Texas, and recorded in Volume 199, Page 448 of the Oil and Gas Lease
Records of Duval County, Texas, which was assigned to the Vendor by Assignment
dated January 11, 2000 from Rio Grande Resources Corporation and recorded in
Volume 283, Page 88 of the Official Records of Duval County, Texas; and

(ii)       the Lease dated December 1, 1967, from Guaranty National Bank and
Trust of Corpus Christi, Trustee, under the Will of Jane Schallert, Deceased, as
Lessor, to Union Carbide Corporation, as Lessee, covering land in Duval County,
Texas, and recorded in Volume 197, Page 232 of the Oil and Gas Lease Records of
Duval County, Texas, which was assigned to the Vendor by Assignment dated
January 11, 2000 from Rio Grande Resources Corporation recorded in Volume 283,
Page 88 of the Official Records of Duval County, Texas.



--------------------------------------------------------------------------------



- 10 -

(jjj)   "Vendor" means Everest Exploration, Inc., a corporation incorporated
under the laws of the State of Texas;

(kkk)   "Vendor Authorizations" means the authorizations, approvals and consents
which are required by the Vendor in order for it to validly and effectively
transfer the Purchased Assets to the Purchaser;

(lll)   "Vendor Leased Equipment" has the meaning set forth in §4.1(i)(i) to
this Agreement;

(mmm) "Vendor Owned Equipment" has the meaning set forth in §4.1(i)(i) to this
Agreement; and

(nnn)   "Vendor Permits" has the meaning set forth in §4.1(n)(i) to this
Agreement.

Interpretation

1.2            In this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

(a)       "this Agreement" means this agreement, including the Schedules hereto,
as from time to time supplemented or amended by one or more agreements entered
into pursuant to the applicable provisions of this Agreement;

(b)       a reference to a Part means a Part of this Agreement and the symbol §
followed by a number or some combination of numbers and letters refers to the
section, paragraph or subparagraph of this Agreement so designated;

(c)       the headings are for convenience only, do not form a part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any of its provisions;

(d)       the word "including", when following a general statement, term or
matter, is not to be construed as limiting such general statement, term or
matter to the specific items or matters set forth or to similar items or matters
(whether or not qualified by non-limiting language such as without limitation or
but not limited to or words of similar import) but rather as permitting the
general statement or term to refer to all other items or matters that could
reasonably fall within its broadest possible scope;

(e)       a reference to currency means United States currency;



--------------------------------------------------------------------------------



- 11 -

(f)       a reference to a statute includes all regulations made thereunder, all
amendments to the statute or regulations in force from time to time, and any
statute or regulation that supplements or supersedes such statute or
regulations;

(g)       a reference to a corporate entity includes and is also a reference to
any corporate entity that is a successor to such entity;

(h)       words importing the masculine gender include the feminine or neuter,
words in the singular include the plural, words importing a corporate entity
include individuals, and vice versa; and

(i)       an action to be taken pursuant to this Agreement on or before a day
which is not a Business Day may be taken on the next Business Day thereafter.

Governing Law

1.3            This Agreement will be governed by and construed in accordance
with the laws of the State of Texas, and the federal laws of the United States
applicable therein, which will be deemed to be the proper law hereof. Each party
hereto irrevocably submits to the exclusive jurisdiction of the Courts of the
State of Texas with respect to any matter arising hereunder or relating hereto.

Schedules

1.4            The following are the Schedules to this Agreement:

Schedule 1.1(aa)
Schedule 1.1(pp)(i)
Schedule 3.1
Schedule 4.1(f)(ii)
Schedule 4.1(h)
Schedule 4.1(i)(i)
Schedule 4.1(j)(ii)
Schedule 4.1(k)(i)
Schedule 4.1(k)(ii)
Schedule 4.1(l)
Schedule 4.1(m)
Schedule 4.1(n)(i)
Schedule 4.1(n)(ii)
Schedule 4.1(p)
Schedule 4.1(q)
Schedule 4.1(r)(i)
Schedule 4.3(a)(ii)
Schedule 5.8
Schedule 5.12
Schedule 5.16

-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-

Excluded Assets;
Permitted Encumbrances;
Liabilities of the Vendor;
Exceptions to the STMV Interest;
Litigation;
Vendor Equipment;
Mining Leases and Options;
Material Contracts;
Exceptions to Material Contracts;
Right of Way Agreements;
Royalty Interests;
Permits;
Exceptions to Permits;
Outstanding Work;
Environmental Matters;
Share Restrictions;
Exceptions to Assignments of ERC Leases
Holt Cat Equipment;
Purchased Assets Subject to Security; and
UCC Filings and Lien



--------------------------------------------------------------------------------



- 12 -

Part 2
PURCHASE OF ASSETS

Purchase and Sale

2.1            Relying upon the representations and warranties of the Vendor and
ERC as set forth herein, and subject to the conditions provided herein, at the
Closing the Purchaser covenants and agrees to purchase from the Vendor all legal
and beneficial right, title, estate and interest in and to the Purchased Assets
and the Vendor covenants and agrees to sell, assign, transfer, convey and
deliver the Purchased Assets to the Purchaser, or to cause the Purchased Assets
to be sold, assigned, transferred, conveyed and delivered to the Purchaser, free
and clear of all Encumbrances except for the Permitted Encumbrances on an "as
is, where is" basis except as provided herein. The Purchaser is buying only the
Purchased Assets and is not the successor, agent or representative of Vendor in
any respect.

Excluded Assets

2.2            Notwithstanding §2.1, the Excluded Assets are specifically
excluded from the Purchased Assets and will not be conveyed to the Purchaser on
the Closing Date.

Purchase Consideration

2.3            The Purchase Price shall be paid by the Purchaser to the Vendor
as follows:

(a)       $1,000,000 less the Initial Cash Payment (the "Cash Payment") shall be
paid by the Purchaser to the Vendor at or prior to the Closing Date;

(b)       200,000 fully paid and restricted common shares shall be issued to the
Vendor from the treasury of the Purchaser (the "Purchase Consideration Shares")
at the Closing Date. In this respect, and upon the Vendor's prior written
request to the Purchaser in order to transfer or sell any of the Purchase
Consideration Shares, either privately or publicly, in accordance with the
appropriate provisions of the Securities Act and all applicable securities laws
and including, without limitation, under Rule 144 promulgated under the
Securities Act, the Purchaser hereby agrees to promptly obtain any such legal
opinion(s) or consent(s) as may be necessary in order to effect any such private
or public transfer at the Purchaser's sole expense; and

(c)       if, as and when the TCEQ provides either the Vendor or the Purchaser
with clearance certificates (each a "Clearance Certificate") in respect of the
reclamation work currently being conducted and to be conducted in respect of the
TUP and the MLUP (the "Mt. Lucas Reclamation"), the Purchaser shall pay to the
Vendor, within 30 calendar days after the date of issuance of the final
Clearance Certificate, an amount equal to any positive balance remaining between
$2,200,000 less the sum of the aggregate direct expenditures made or incurred by
the Purchaser from and after the Closing Date for the Mt. Lucas Reclamation
(collectively, the "Direct Reclamation Expenditures").

--------------------------------------------------------------------------------

- 13 -

Consideration to ERC

2.4            In consideration for ERC's covenants, representations and
warranties hereunder, and in addition to other good and valuable consideration
provided by the Purchaser to ERC, the Purchaser agrees to pay $100 to ERC at
Closing.

Part 3
ASSUMPTION OF LIABILITIES BY THE PURCHASER

Assumption and Indemnity

3.1            In consideration of the transfer of the Purchased Assets to the
Purchaser at the Closing, the Purchaser will pay, satisfy, discharge, perform
and fulfil all the Vendor's obligations set forth on Schedule 3.1 and release
the Vendor from all liabilities set forth on Schedule 3.1, excluding any
liabilities which arise out of an act of wilful misconduct by the Vendor or are
the result of a representation or warranty given by the Vendor or ERC to the
Purchaser in this Agreement being untrue as at the Closing, or any liabilities
which the Vendor is required to fulfill, discharge, release, and/or waive
pursuant to the terms of this Agreement.

Indemnification of the Vendor

3.2            subject to §3.3, the Purchaser will indemnify and save the Vendor
harmless from and against all losses, judgments, amounts paid in settlement of
actions or claims, liabilities (whether accrued, actual, contingent or
otherwise), costs, deficiencies, damages, expenses (including but not limited
to, reasonable legal fees and disbursements) and demands arising out of or in
connection with the Purchaser's breach of its obligations as set forth in §3.1.

Indemnification of the Purchaser

3.3            subject to §3.1 and excluding those liabilities set forth at
paragraphs 1 through 5 inclusive of schedule 3.1, The Vendor will indemnify and
save the Purchaser harmless from and against all losses, judgments, amounts paid
in settlement of actions or claims, liabilities (whether accrued, actual,
contingent or otherwise), costs, deficiencies, damages, expenses (including but
not limited to, reasonable legal fees and disbursements) and demands whatsoever
accruing from liabilities in respect of the Purchased Assets which arise in
respect of time periods prior to or events occurring prior to the time of
Closing.

--------------------------------------------------------------------------------

- 14 -

Claims of indemnity

3.4            A party claiming for indemnity under this Part 3 (the
"Indemnitee") will give prompt notice of any claim, action, proceeding or
circumstances that could reasonably give rise to such a claim to the party which
has agreed to indemnify it (the "Indemnitor"). Inadvertent failure to give such
prompt notice will not preclude the Indemnitee from pursuing the claim unless
and to the extent that the Indemnitor is materially prejudiced by such failure.
The Indemnitor may, and will, if directed to do so by the Indemnitee, at its own
expense and in the name of the Indemnitee or otherwise, dispute any claim made,
or any matter on which a claim could be made, by a third party in respect of
which a notice has been given by the Indemnitee under this Part 3 and may retain
counsel of its choice to have conduct of any proceeding relating to such a
claim. For the purpose of confirming or disputing such a claim, the Indemnitee
will provide full and complete disclosure to the Indemnitor and complete access
to and right of inspection by the representatives of the Indemnitor and complete
access to and right of inspection by the representatives of the Indemnitor of
all documents and records in the possession or control of the Indemnitee
relating to such claim. If the Indemnitor is required to furnish any security
for the purpose of defending or contesting any such claim, all monies or
property representing such security received by the Indemnitee as a result of a
successful defence or contestation will be held in trust by the Indemnitee for
the benefit of the Indemnitor and will be remitted to the Indemnitor on demand.

Part 4
REPRESENTATIONS AND WARRANTIES

Representations and Warranties of the Vendor

4.1            The Vendor hereby represents and warrants to the Purchaser that
as of the Effective Date and as of the Closing Date:

(a)       Corporate Status of the Vendor and STMV.

(i)        The Vendor:

(A)       is a corporation duly organized, validly existing and in corporate and
tax good standing under the laws of the State of Texas;

(B)       is duly qualified to do business and is in good standing under the
laws of the Texas and each other jurisdiction in which its business requires
such qualification; and

(C)       has the corporate power and authority to execute and deliver this
Agreement, to complete all of the transactions contemplated hereby and to duly
observe and perform all of its covenants and obligations herein set forth.



--------------------------------------------------------------------------------



- 15 -

(ii)       STMV:

(A)       is a general partnership duly organized and validly existing under the
laws of the State of Texas and is validly registered as a limited liability
partnership under the laws of the State of Texas; and

(B)       is duly qualified to do business in Texas and in each other
jurisdiction in which its business requires such qualification and is in good
standing under the laws of the State of Texas.

(b)       No Conflicts. None of the execution and delivery of this Agreement,
the completion of the transactions contemplated hereby or the observance and
performance by it of its covenants and obligations herein set forth will:

(i)        conflict with, or result in a breach of, or violate any of the terms,
conditions or provisions of its Organizational Documents; or

(ii)       constitute or result in a breach or default under any agreement,
contract, lease, indenture, other instrument or commitment to which it is a
party, is subject to or derives benefit from, other than under such agreements,
contracts, leases, indentures, other instruments and commitments with respect to
which the Vendor has obtained the Vendor Authorizations.

(c)       Organizational Documents. The Vendor has made available to the
Purchaser true, correct and complete copies of the Organizational Documents of
the Vendor and STMV.

(d)       Authority and Binding Effect.

(i)        Except for consent to the transfer of the Vendor Permits from the
issuing agencies, no authorization, approval, order, license, permit or consent
of any Governmental Authority of the United States or any political subdivision
thereof, and no registration with, declaration or notice to or filing by it with
any such Governmental Authority is required in order for the Vendor to:

(A)       incur the obligations to be incurred by it in or pursuant to this
Agreement;

(B)       execute and deliver all other documents and instruments to be
delivered by it pursuant to this Agreement;

(C)       duly perform and observe the terms and provisions of this Agreement;
or

(D)       render this Agreement legal, valid, binding and enforceable against
the Vendor.



--------------------------------------------------------------------------------



- 16 -

(ii)       Except for obtaining shareholder approval, all necessary corporate
action on the part of the directors of the Vendor has been taken to authorize
and approve the execution and delivery of this Agreement and the performance by
the Vendor of its obligations hereunder and this Agreement has been duly
executed and delivered by, and constitutes a valid and binding obligation of,
the Vendor enforceable in accordance with its terms.

(e)       Interests in Other Persons. The Vendor does not own, directly or
indirectly, any securities in any corporation, partnership or other Person,
except that the Vendor has a wholly-owned subsidiary, Everest Environmental
Services Corporation, and the Vendor is not a member of or a participant in any
partnership, joint venture or similar enterprise, except that the Vendor has a
1% ownership interest in STMV (the "STMV Interest").

(f)       Interests in STMV.

(i)        The Vendor owns a 1% interest in STMV and URN South Texas Project,
Ltd. owns a 99% interest in STMV, and there are no other authorized, issued or
outstanding interests or securities of STMV or other commitments providing for
the issuance of any additional interests or securities of STMV.

(ii)       Except as set forth on Schedule 4.1(f)(ii), the STMV Interest is
owned by the Vendor free and clear of any Encumbrances, other than Permitted
Encumbrances and any transfer restrictions imposed by applicable laws, and such
STMV Interest has been validly issued, is fully paid and non-assessable and has
not been issued in violation of any pre-emptive or similar rights or applicable
law.

(g)       Everest Environmental Services Corporation. Everest Environmental
Services Corporation does not hold any rights or interests relating to STMV, TUP
or MLUP and the Purchaser is not assuming any liabilities of Everest
Environmental Services Corporation pursuant to this Agreement.

(h)       Litigation. Except as set forth on Schedule 4.1(h), there is no
action, suit, claim, condemnation or other proceeding pending before any
Governmental Authority, or, to the Vendor's knowledge, any state of facts
existing which could constitute the basis of any action, suit, claim,
condemnation or other proceeding involving or affecting it which affects or
could affect the Purchased Assets, its ownership interest therein or the conduct
of mineral exploration and development activities relating thereto.

(i)       Equipment.

(i)        Schedule 4.1(i)(i) sets forth a complete list of Equipment owned by
the Vendor (the "Vendor Owned Equipment") and Equipment leased by the Vendor
(the "Vendor Leased Equipment"), excluding any Equipment owned or leased by the
Vendor which is included in the Excluded Assets, and which do not form part of
the Vendor Owned Equipment or the Vendor Leased Equipment.



--------------------------------------------------------------------------------



- 17 -

(ii)       The Vendor owns a 100% right, title and interest in and to the Vendor
Owned Equipment, free and clear of all Encumbrances, except Permitted
Encumbrances, and there is no adverse claim or challenge against or to the
ownership of or title to the Vendor Owned Equipment, nor to the knowledge of the
Vendor is there any basis therefor.

(iii)      The Vendor has valid leasehold interests in the Vendor Leased
Equipment and there have been no amendments, transfers or assignments of the
Vendor Leased Equipment. The Vendor has not received any written notice of
termination or cancellation of any lease agreement under which the Vendor uses
the Vendor Leased Equipment.

(j)       Real Property and Leases.

(i)        The Vendor does not own any real property and has no interests in any
real property, other than the Vendor Mining Leases and Options, the Right of Way
Agreements, the Royalty Interests and the Production Payment.

(ii)       Schedule 4.1(j)(ii) sets forth a complete list of all mining leases
and options owned by Vendor (the "Mining Leases and Options"). The Vendor owns
sufficient title to the entire leasehold estates in and to the Mining Leases and
Options to conduct MLUP reclamation and free and clear of all Encumbrances
except for the Permitted Encumbrances. There are no amendments, transfers or
assignments of the Mining Leases and Options, all of the Mining Leases and
Options have been assigned to Vendor by executed assignments duly recorded in
the Real Property Records of the counties where the subject lands are located
and all required consents to such assignments have been obtained by Vendor from
the lessors named in the Mining Leases and Options.

(iii)      (A) No rentals, advance royalty payments or other sums have been paid
by the Vendor or, to the knowledge of the Vendor, by any other party that would
extend the primary term of either of the Union Carbide Leases; (B) no action has
been taken by the Vendor or, to the knowledge of the Vendor, any other party
that would extend the primary term of either of the Union Carbide Leases; (C)
the Vendor has not executed any document that would assign, transfer, amend,
mortgage, pledge or in any way affect the Union Carbide Leases; (D) the Vendor
does not own and is not claiming to own any interest in the Union Carbide
Leases; and (E) the Union Carbide Leases have terminated in their entirety or
the Vendor has full and complete authority to terminate the Union Carbide Leases
in accordance with §5.2(g).



--------------------------------------------------------------------------------



- 18 -

(iv)       The Promissory Note has been paid in full and all liens securing the
Promissory Note have been released.

(k)       Material Contracts.

(i)        Schedule 4.1(k)(i) contains a list of the following material
Contracts in respect of STMV, the TUP and the MLUP to which the Vendor is a
party (the items described in this §4.1(k)(i) being collectively referred to
herein as the "Material Contracts"):

(A)       each written Contract which involves aggregate payments in excess of
$50,000 in any single year;

(B)       each loan or credit agreement, security agreement, mortgage, pledge or
other agreement or instrument evidencing Indebtedness in excess of $50,000;

(C)       any material Contract or agreement which includes a covenant from the
Vendor not to compete in any geographic area with respect to business
operations;

(D)       any joint venture agreement, partnership agreement or similar
agreement relating to a common enterprise with any Person (other than the Vendor
and STMV);

(E)       any agreement for capital expenditures of more than $50,000 during the
12 months following the Effective Date;

(F)       any agreement between the Vendor and its respective Affiliates which
is in full force and effect on the date hereof; and

(G)       any agreement valued at more than $50,000 that cannot be terminated
within 90 days of termination notice or without material termination fees or
penalties.

(ii)       Except as set forth on Schedule 4.1(k)(ii), with respect to the
Material Contracts:

(A)       each of them is in good standing and in full force and effect;

(B)       the covenants and conditions contained therein on the part of the
Vendor have been performed and observed by them in all material respects;

(C)       there are no outstanding material disputes related thereto;



--------------------------------------------------------------------------------



- 19 -

(D)       the Vendor will have obtained as of the Closing Date all Vendor
Authorizations required for it to lawfully assign the Material Contracts to the
Purchaser as contemplated by this Agreement; and

(E)       the Vendor is not in breach of or in default under any term or
condition of any of the Material Contracts.

(l)       Right of Way Agreements. Schedule 4.1(l) sets forth a complete list of
all right of way agreements owned by Vendor or STMV in respect of STMV, the TUP
and the MLUP (the "Right of Way Agreements"). To the best of Vendor's knowledge,
the Vendor or STMV owns good and marketable title to the Right of Way Agreements
free and clear of all Encumbrances except for the Permitted Encumbrances. To the
best of Vendor's knowledge there are no amendments, transfers or assignments of
the Right of Way Agreements and each is in full force and effect other than
assignments if any to STMV.

(m)       Royalty Interests. Schedule 4.1(m) sets forth a complete list of all
royalty interests owned by the Vendor in respect of STMV, the TUP and the MLUP
(the "Royalty Interests"). To the best of Vendor's knowledge the Vendor owns
good and marketable title to the Royalty Interests free and clear of all
Encumbrances except for the Permitted Encumbrances. There are no amendments,
transfers or assignments of the Royalty Interests and to the best of Vendor's
knowledge each is in full force and effect.

(n)       Permits.

(i)        Schedule 4.1(n)(i) sets forth a true, correct and complete list of
all material Permits of the Vendor in respect of STMV, the TUP and the MLUP as
of the Effective Date (collectively, the "Vendor Permits").

(ii)       Except as set forth in Schedule 4.1(n)(ii) the Vendor possesses or
holds contractual rights to the benefit of the Vendor Permits necessary to
conduct the business operations thereof as currently conducted and the Vendor
Permits are in full force and effect.

(o)       Intellectual Property. The Vendor owns, possesses or has the right to
use pursuant to a license all patents, trademarks, trade names and copyrights
currently used in and material to the operations of its business.

(p)       Outstanding Work. Except as set forth in Schedule 4.1(p), the Vendor
is not aware of:

(i)        any outstanding work relating to the Purchased Assets required by any
federal, provincial, territorial, regional, municipal or local authority;

(ii)       any matters under discussion with any such authority relating to such
work; or



--------------------------------------------------------------------------------



- 20 -

(iii)      any existing conditions or circumstances that could result in any of
the foregoing.

(q)       Environmental Matters. Except as set forth in Schedule 4.1(q):

(i)        the Vendor, and to the knowledge of the Vendor, STMV, is in
compliance in all material respects with all Environmental Laws; and

(ii)       neither the Vendor nor, to the knowledge of the Vendor, STMV, has,
since January 1, 2007, received any official and binding written notice from a
Governmental Authority lawfully exercising its powers under any applicable
Environmental Laws and alleging that the business of the Vendor or STMV as
currently operated does not comply in any material respect with Environmental
Laws and the Vendor Permits.

(r)       Investor Representations. The Vendor acknowledges that:

(i)        the Purchase Consideration Shares have not been, and will not be,
registered under the Securities Act or under any state securities laws, are
being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering and the certificates representing
the Purchase Consideration Shares will contain a Securities Act legend
restricting transfer as set forth in Schedule 4.1(r)(i);

(ii)       the Vendor is acquiring the Purchase Consideration Shares solely for
the Vendor's own account for investment purposes and not with a view to the
distribution thereof;

(iii)      the Vendor is a sophisticated investor with knowledge and experience
in business and financial matters and is able to bear the economic risk and lack
of liquidity inherent in holding the Purchase Consideration Shares; and

(iv)       the issuance of the Purchase Consideration Shares is subject to the
prior approval of NYSE Amex.

(s)       Brokers, Finders and Agents. No broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or commission in connection
with this Agreement or the transactions contemplated hereby based upon
arrangements made by the Vendor or STMV.

(t)       Exclusivity. There is no written or oral agreement, option,
understanding or commitment, or any right or privilege capable of becoming an
agreement, for the purchase of the Purchased Assets other than this Agreement
and the LOI.

(u)       Solvency and Related Matters. The Vendor will be solvent immediately
after the Closing, after giving effect to (i) the transactions contemplated in
this Agreement and (ii) any other transactions contemplated by Vendor or any of
its representatives on or after the Closing, which would be taken into account
in determining whether any of the transactions contemplated hereby were invalid
or illegal under, in violation of, or can be set aside or give rise to, any
award or damages, sanctions or other liability against Purchaser or any of its
Affiliates or representatives under applicable bankruptcy, fraudulent
conveyance, fraudulent transfer or other similar laws.



--------------------------------------------------------------------------------



- 21 -

(v)       Illegal Payments. The Vendor nor, to the knowledge of the Vendor, any
of its respective partners, directors, officers or managers, nor, to the
knowledge of the Vendor, any officer, manager or employee of the Vendor, has (i)
used any Vendor funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any unlawful
payments on behalf of the Vendor to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds or (iii) violated in any material respect the Foreign Corrupt
Practices Act of 1977.

(w)       Employee Benefit Plans. There are no defined employee benefit or other
plans of the Vendor covering or affecting any of the Vendor's employees.

(x)       Disclosure of Material Facts. To the knowledge of the Vendor, neither
this Agreement, nor any document, certificate or statement furnished to the
Purchaser in connection with the transactions contemplated hereby, contains a
misrepresentation of a material fact which would reasonably be expected to
affect the Purchaser's decision in respect of the purchase of the Purchased
Assets. The Vendor has disclosed to the Purchaser all information which, to the
knowledge of the Vendor, might reasonably be expected to affect materially the
decision of the Purchaser to complete the transaction herein contemplated or the
value of the Purchased Assets.

Representations of ERC

4.2            ERC hereby represents and warrants to the Purchaser that as of
the Effective Date and as of the Closing Date:

(a)       Corporate Status of ERC. ERC:

(i)        is a corporation duly organized, validly existing and in corporate
and tax good standing under the laws of the State of Texas;

(ii)       is duly qualified to do business and is in good standing under the
laws of the Texas and each other jurisdiction in which its business requires
such qualification; and

(iii)      has the corporate power and authority to execute and deliver this
Agreement, to complete all of the transactions contemplated hereby and to duly
observe and perform all of its covenants and obligations herein set forth.



--------------------------------------------------------------------------------



- 22 -

(b)       No Conflicts. None of the execution and delivery of this Agreement,
the completion of the transactions contemplated hereby or the observance and
performance by it of its covenants and obligations herein set forth will:

(i)        conflict with, or result in a breach of, or violate any of the terms,
conditions or provisions of its Organizational Documents, or

(ii)       constitute or result in a breach or default under any agreement,
contract, lease, indenture, other instrument or commitment to which it is a
party, is subject to or derives benefit from.

(c)       Authority and Binding Effect.

(i)        No authorization, approval, order, license, permit or consent of any
Governmental Authority, and no registration with, declaration or notice to or
filing by it with any Governmental Authority, is required in order for ERC to:

(A)       incur the obligations to be incurred by it in or pursuant to this
Agreement;

(B)       execute and deliver all other documents and instruments to be
delivered by it pursuant to this Agreement;

(C)       duly perform and observe the terms and provisions of this Agreement;
or

(D)       render this Agreement legal, valid, binding and enforceable against
ERC.

(ii)       All necessary corporate action on the part of the directors of ERC
has been taken to authorize and approve the execution and delivery of this
Agreement and the performance by ERC of its obligations hereunder, and this
Agreement has been duly executed and delivered by, and constitutes a valid and
binding obligation of, ERC enforceable in accordance with its terms.

Representations of the Vendor and ERC

4.3            Each of the Vendor and ERC jointly and severally represents and
warrants to the Purchaser that as of the Effective Date and as of the Closing
Date:

(a)       Real Property and Leases.

(i)        (A) No sum has been paid by the Vendor, ERC, EEC or, to the knowledge
of the Vendor or ERC, any other party, pursuant to Paragraph 8 or any other
provisions of the 1977 Mining Lease that would extend the term of the 1977
Mining Lease; (B) no action has been taken by the Vendor, ERC, EEC or, to the
knowledge of the Vendor or ERC, any other party, that would extend the term of
the 1977 Mining Lease; except for the 1977 Mining Lease Assignments and the 1977
Mining Lease Release; (C) no document has been executed by the Vendor, ERC, EEC
or, to the knowledge of the Vendor or ERC, any other party, that would assign,
transfer, amend, pledge, mortgage or in any way affect the 1977 Mining Lease;
(D) the Vendor, ERC and EEI do not own and are not claiming to own any interest
in the 1977 Mining Lease; and (E) the 1977 Mining Lease has terminated in its
entirety.

--------------------------------------------------------------------------------

- 23 -

(ii)       Pursuant to the Assignments of ERC Leases, except as set forth in
Schedule 4.3(a)(ii), 100% of the leasehold estates under the ERC Leases were
assigned to STMV and such assignment or assignments are enforceable against the
assignor in accordance with its or their terms, as applicable, and, except as
set forth in Schedule 4.3(a)(ii), the Vendor, ERC and KDH Operations, Ltd. do
not own and are not claiming to own any interest in the ERC Leases.

(b)       2005 LOI. All obligations of STMV under the 2005 LOI have been
fulfilled, paid in full, discharged or waived, and are no longer in effect.

(c)       Production Payment. At and subject to Closing, all obligations of STMV
and any other party relating to the Production Payment will have been fulfilled,
paid in full, discharged, waived, terminated and released, and will no longer be
in effect. Vendor is the sole owner of the entire Production Payment and has
full and complete authority to terminate, release and discharge the Production
Payment pursuant to §5.4 of this Agreement. Except for the Collateral Transfer
of Production Payment described below in §4.3(d), no document has been executed
and no agreement has been entered into that would transfer, assign, mortgage,
pledge, modify or in any way effect the Production Payment. If, prior to or
subsequent to Closing, the Purchaser requests that additional documents be
executed to evidence the release, termination and discharge of the Production
Payment, then Vendor and ERC each covenants and agrees to execute and deliver to
Purchaser and/or use its reasonable best efforts to cause any third parties to
execute and deliver to Purchaser such documents as may be requested by Purchaser
to evidence the release, termination and discharge of the Production Payment.

(d)       Collateral Transfer of Production Payment. The entire indebtedness
owed by the Vendor to EMC pursuant to the Collateral Transfer of Production
Payment dated May 15, 2009, by and between the Vendor and EMC and recorded in
Volume 898, Page 472 of the Official Records of Karnes County, Texas, securing
payment of a $750,000 promissory note executed by the Vendor and payable to EMC,
will have been paid in full at and subject to Closing and a Release of Lien
therefrom, substantially in the form of Exhibit A attached hereto, will have
been duly executed by EMC and will be delivered to Purchaser at Closing. Except
for the Collateral Transfer of Production Payment referred to above, there have
been no assignments, transfers, pledges, security interests, mortgages, liens or
documents or instruments of any kind that have been executed that would in any
way effect or encumber the Production Payment, and the Vendor and EMC have full
and complete authority to terminate the Production Payment and release all liens
pertaining to the Production Payment.

--------------------------------------------------------------------------------

- 24 -

Representations and Warranties of the Purchaser

4.4            The Purchaser represents and warrants to the Vendor that as of
the Effective Date and as of the Closing Date:

(a)       Corporate Status. The Purchaser:

(i)        is a company incorporated, duly organized and validly existing under
the laws of the State of Nevada;

(ii)       is duly qualified to do business and is in good standing under the
laws of the State of Texas; and

(iii)      has the corporate power and authority to execute and deliver this
Agreement, to complete all of the transactions contemplated hereby and to duly
observe and perform all of its covenants and obligations herein set forth.

(b)       No Conflicts. None of the execution and delivery of this Agreement,
the completion of the transactions contemplated hereby or the observance and
performance by it of its covenants and obligations herein set forth will:

(i)        conflict with, or result in a breach of, or violate any of the terms,
conditions or provisions of its Organizational Documents; or

(ii)       constitute or result in a breach or default under any agreement,
contract, lease, indenture, other instrument or commitment to which it is a
party, is subject to or derives benefit from.

(c)       Authority and Binding Effect.

(i)        No authorization, approval, order, license, permit or consent of any
Governmental Authority, and no registration with, declaration or notice to or
filing by it with any Governmental Authority, is required in order for the
Vendor to:

(A)       incur the obligations to be incurred by it in or pursuant to this
Agreement;

(B)       execute and deliver all other documents and instruments to be
delivered by it pursuant to this Agreement;



--------------------------------------------------------------------------------



- 25 -

(C)       duly perform and observe the terms and provisions of this Agreement;
or

(D)       render this Agreement legal, valid, binding and enforceable against
the Purchaser.

(ii)       All necessary corporate action on the part of the directors of the
Purchaser has been taken to authorize and approve the execution and delivery of
this Agreement and the performance by the Purchaser of its obligations
hereunder, and this Agreement has been duly executed and delivered by, and
constitutes a valid and binding obligation of, the Purchaser enforceable in
accordance with its terms.

(d)       Purchase Consideration Shares. The Purchase Consideration Shares are
duly authorized and, when issued and paid for in accordance with this Agreement,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Encumbrances other than restrictions on transfer provided for in this
Agreement. Other than for the prior approval of NYSE Amex, no further approval
or authorization of any stockholder, the board of directors of the Purchaser or
others is required for the issuance and sale of the Purchase Consideration
Shares.

(e)       As is. The Purchaser is purchasing the Purchased Assets on an as is,
where is basis, subject to the Vendor's representations and warranties contained
in this Agreement.

(f)       Brokers, Finders and Agents. No broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or commission in connection
with this Agreement or the transactions contemplated hereby based upon
arrangements made by the Purchaser.

Purchaser's Right to Carry Out Investigations Before Closing

4.5            Between the Effective Date and the Closing Date, the Vendor will:

(a)       provide to the officers, directors, employees and representatives of
the Purchaser reasonable access during normal business hours to the Purchased
Assets;

(b)       provide access to or provide all documentation relating in any way to
the Purchased Assets and to the liabilities of the Vendor to be assumed by the
Purchaser pursuant to §3.1; and

(c)       co-operate in every reasonable way with the Purchaser and its
officers, directors, employees and representatives in order to enable the
Purchaser to complete a full and thorough examination and verification of the
Purchased Assets before the Closing Date.

--------------------------------------------------------------------------------

- 26 -

Purchaser's Right to Terminate

4.6            Notwithstanding anything herein to the contrary, it is agreed
that from the Effective Date until Closing, the Purchaser shall have the right
to inspect and investigate the Purchased Assets and all of the documentation
provided to the Purchaser by the Vendor pursuant to the terms of this Agreement.
If, in its sole discretion, the Purchaser is not satisfied with any of these
inspections and investigations, the Purchaser may terminate this Agreement by
written notice to the Vendor and be released from all obligations hereunder. The
Initial Cash Payment shall be returned to the Purchaser by the Vendor within 30
days of such termination by the Purchaser.

Part 5
AGREEMENTS

Conditions

5.1            Each of the Purchaser, the Vendor, ERC and the Covenantors agree
that it will use its reasonable commercial efforts to cause the conditions in
Part 7 to be satisfied and to consummate the transactions contemplated by this
Agreement prior to the Closing Date.

Vendor Authorizations, Assignments and Releases

5.2            Each of the Vendor and ERC covenants to and agrees with the
Purchaser that it will:

(a)       use its reasonable best efforts to obtain, prior to Closing, the
Vendor Authorizations and all of the Vendor Authorizations will be in a form,
and upon such terms, as will be reasonably acceptable to the Purchaser and its
counsel;

(b)       if requested by the Purchaser prior to or subsequent to Closing,
obtain and furnish to the Purchaser fully executed releases of all liens and
security interests held by the Vendor, ERC, James T. Clark, Thomas M. Crain,
Jr., Stephen H. Thomas or any other party that (i) secure any obligations under
the 2005 LOI or (ii) secure any obligation regarding the Production Payment; and
the above described releases shall be in recordable form and upon such terms and
conditions as are acceptable to the Purchaser and shall be executed and
delivered to the Purchaser at Closing, or if Closing has occurred, then within
ten calendar days after the Purchaser requests;

(c)       if requested by the Purchaser prior to or subsequent to Closing,
deliver to the Purchaser fully executed releases of all liens and security
interests that the Vendor or ERC have on any of the Purchased Assets, any real
property owned or leased by STMV, any equipment owned or leased by STMV and/or
the 7.286 acres covered by the Hobson Plant Site Lease, and use its reasonable
best efforts to cause to be delivered to the Purchaser fully executed releases
of all liens and security interests that James T. Clark, Thomas M. Crain, Jr.,
Stephen H. Thomas or any third party have on any of the Purchased Assets, any
real property owned or leased by STMV, any equipment owned or leased by STMV
and/or the 7.286 acres covered by the Hobson Plant Site Lease; and the above
described releases shall be in recordable form and shall be upon such terms and
conditions as are acceptable to the Purchaser and shall be executed and
delivered to the Purchaser at Closing, or if Closing has occurred, then within
ten calendar days after the Purchaser requests;



--------------------------------------------------------------------------------



- 27 -

(d)       if the Purchaser determines, prior or subsequent to Closing, that
there are any potential defects in any of the assignments of the STMV Leases or
discovers any potential defect in any of the consents from the Lessors
consenting to such an assignment of the STMV Leases (or additional consents are
needed), then, at the request of the Purchaser, use its reasonable best efforts
to obtain and provide to the Purchaser new assignments and new consents of such
STMV Leases executed by parties as designated by the Purchaser and curing all
such potential defects; and the above described new assignments and new consents
shall be in recordable form and shall be upon such terms and conditions as are
acceptable to the Purchaser and shall be executed and delivered to the Purchaser
at Closing, or if Closing has occurred, then within ten calendar days after the
Purchaser requests;

(e)       if requested by the Purchaser prior to or subsequent to Closing,
execute and deliver to the Purchaser, and/or use its reasonable best efforts to
cause the execution and delivery to the Purchaser, of such documents as may be
requested by the Purchaser to evidence the termination of the 1977 Mining Lease;
and the above described documents shall be in recordable form and upon such
terms and conditions as are acceptable to the Purchaser and shall be executed
and delivered to the Purchaser at Closing, or if Closing has occurred, then
within ten calendar days after the Purchaser requests. In this respect the
Vendor and ERC each represent and warrant to Purchaser that (i) Vendor, ERC
and/or EEC have not transferred or assigned the 1977 Mining Lease except to the
Vendor, or amended the 1977 Mining Lease, and (b) the Vendor, ERC and/or EEC
have not executed any mortgage, pledge, lien, or other document or instrument
that would in any way effect or encumber the 1977 Mining Lease;

(f)       if requested by the Purchaser prior to, or subsequent to Closing,
execute and deliver to the Purchaser, and/or cause KDH Operations, Ltd. to
execute and deliver to the Purchaser, new assignments whereby the ERC Leases are
assigned and transferred to STMV, and use its reasonable best efforts to obtain
and deliver to the Purchaser new consents whereby the lessors named in said ERC
Leases consent to the ERC Leases being assigned to STMV; and the above-described
new assignments and new consents shall be in recordable form and shall be upon
such terms and conditions as are acceptable to the Purchaser and shall be
executed and delivered to the Purchaser at Closing, or if Closing has occurred,
then within ten calendar days after the Purchaser requests;

(g)       at Closing deliver to the Purchaser the two Release and Termination of
Mining Leases for each of the Union Carbide Leases in the forms attached hereto
as Exhibit B, duly executed by the Vendor; and if subsequent to Closing the
Purchaser requests additional documents be executed to evidence the termination
of the Union Carbide Leases, then it shall execute and deliver to the Purchaser,
or use its reasonable best efforts to cause to be executed and delivered to the
Purchaser, such additional documents as may be requested by the Purchaser to
evidence the termination of the Union Carbide Leases; and such additional
documents shall be in recordable form and shall be upon such terms and
conditions as are acceptable to the Purchaser and shall be delivered to the
Purchaser at Closing, or if Closing has occurred, within ten calendar days after
the Purchaser requests;



--------------------------------------------------------------------------------



- 28 -

(h)       prior to Closing provide the Purchaser with recorded copies of
releases whereby all liens securing the Promissory Note have been released and
discharged in their entirety and filed of record in Karnes County, Texas, and in
the event that prior or subsequent to Closing the Purchaser discovers additional
unreleased liens securing the Promissory Note, then it shall execute and
deliver, or cause to be executed and delivered to the Purchaser, all such
releases as may be requested by the Purchaser releasing any such additional
liens or security interests; and such releases shall be executed by the owner
and holder of said liens, shall be in recordable form and shall be upon such
terms and provisions as are acceptable to the Purchaser and shall be executed
and delivered to the Purchaser at Closing, or if Closing has occurred, then
within ten calendar days after the Purchaser requests; and

(i)       upon Closing, and as may be reasonably requested thereafter, but at no
cost to the Vendor or ERC, cooperate with the Purchaser in order for it to be
placed in actual possession and control of the Purchased Assets in accordance
with all of the terms of this Agreement.

Covenants of the Covenantors

5.3            Each of the Covenantors covenants to and agrees with the
Purchaser that:

(a)       at and subject to Closing, he releases STMV and URN Texas GP from any
and all claims, actions, counterclaims, causes of action, demands, damages,
accounting of profits, costs, compensation and liabilities of any kind and
including, but not limited to, any and all claims relating to the 2006
Consulting Agreements, save and except for any right or interest which was
assigned to or retained by the Covenantors in the overriding royalty interests
originally described in (i) the In Situ Uranium Mining Lease, dated March 24,
2005, as amended, between La Palangana Ranch Management, L.L.C. and Everest
Resource Company and KDH Operations Ltd., and (ii) the In Situ Uranium Mining
Lease and Option, dated November 30, 2008 by and between Robert Driscoll and
Julia Driscoll and Robert Driscoll, Jr. Foundation, STMV, Energy Metals
Corporation (US), Uranium One Inc. and Everest Exploration, Inc.

(b)       if requested by the Purchaser prior to or subsequent to Closing,
obtain and furnish to the Purchaser fully executed releases of all liens and
security interests held by him that (i) secures any obligations under the 2005
LOI or (ii) secures any obligation regarding the Production Payment; and the
above described releases shall be in recordable form and upon such terms and
conditions as are acceptable to the Purchaser and shall be executed and
delivered to the Purchaser at Closing, or if Closing has occurred, then within
ten calendar days after the Purchaser requests;



--------------------------------------------------------------------------------



- 29 -

(c)       if requested by the Purchaser prior to or subsequent to Closing,
obtain and furnish to the Purchaser fully executed releases of any interests
that he has in any of the Purchased Assets, any real property owned or leased by
STMV, any equipment owned or leased by STMV and/or the 7.286 acres covered by
the Hobson Plant Site Lease; and the above described releases shall be in
recordable form and shall be upon such terms and conditions as are acceptable to
the Purchaser and shall be executed and delivered to the Purchaser at Closing,
or if Closing has occurred, then within ten calendar days after the Purchaser
requests;

(d)       if requested by the Purchaser prior to or subsequent to Closing,
obtain and furnish to the Purchaser such documents as may be requested by the
Purchaser to evidence the termination and release of the Production Payment;
such documents shall be in recordable form and shall be upon such terms and
conditions as are acceptable to the Purchaser and shall be executed and
delivered to the Purchaser at Closing, or if Closing has occurred, then within
ten days after the Purchaser requests; and

(e)       upon Closing, and as may be reasonably requested thereafter, but at no
cost to the Covenantor, cooperate with the Purchaser in order for it to be
placed in actual possession and control of the Purchased Assets in accordance
with all of the terms of this Agreement.

Release and Termination of Production Payment

5.4            In recognition of the payment for, or discharge and waiver of all
obligations relating to the Production Payment, the Vendor and ERC will, at and
subject to Closing, release, terminate and discharge the Production Payment in
its entirety. At and subject to Closing, the Vendor and ERC each covenants and
agrees to cause Vendor to execute and deliver to Purchaser the Release and
Termination of Production Payment in the form attached hereto as Exhibit N. If
prior to or subsequent to Closing, Purchaser requests that additional
documentation be executed in order to evidence the release, termination and
discharge of the Production Payment, then Vendor and ERC each covenants and
agrees to execute and deliver to Purchaser and/or use its reasonable efforts to
cause any third parties to execute and deliver to Purchaser such documents as
may be requested by Purchaser to evidence the release, termination and discharge
of the Production Payment; the above described documents shall be in recordable
form and shall be upon such terms and conditions as are acceptable to Purchaser
and shall be executed and delivered to Purchaser at Closing, or if Closing has
occurred, then within ten days after Purchaser requests.

--------------------------------------------------------------------------------

- 30 -

Release of Liens Regarding Production Payment

5.5            In recognition of the payment for, or discharge and/or waiver of
all obligations relating to the Production Payment, the Vendor and ERC will, at
and subject to Closing, release and discharge any and all liens and security
interests related to the Production Payment or any related obligation, without
regard to how such liens and security interests were created or evidenced, and
including, without limitation, those described on the Release of Lien attached
hereto as Exhibit C. At and subject to Closing the Vendor will execute and
provide a release in the form attached hereto as Exhibit C. At and subject to
Closing, the Vendor and ERC shall cause EMC to execute and deliver to Purchaser
the Release of Lien attached hereto as Exhibit A. In the event that, prior to or
subsequent to Closing, the Purchaser discovers additional unreleased liens or
security interests securing the Production Payment or any related obligation,
then each of the Vendor and ERC covenants and agrees to execute and deliver to
the Purchaser, and/or use its reasonable best efforts to cause any third party
holding any such lien or security interest to execute and deliver, all such
releases as may be requested by the Purchaser releasing any such additional
liens or security interests; and the above described releases shall be in a
recordable form and shall be upon terms and conditions as are acceptable to the
Purchaser and shall be executed and delivered to the Purchaser at Closing, or if
Closing has occurred, then within ten calendar days after the Purchaser
requests.

2005 LOI Releases

5.6            In recognition of the fulfillment, payment, discharge and/or
waiver of STMV's obligations under the 2005 LOI, (a) the Vendor and ERC shall,
and hereby do, release and discharge STMV of all obligations created by or
related to the 2005 LOI and (b) the Vendor and ERC shall, and hereby do, release
and discharge any and all liens and security interests created by or related to
the 2005 LOI in respect of STMV, without regard to how such liens and security
interests were created or evidenced, and including, without limitation, those
described on the Release of Lien attached hereto as Exhibit D. At Closing ERC
and EEI will execute and deliver and provide a release in the form attached
hereto as Exhibit D. To the extent that the Vendor and/or ERC have granted any
interests to third parties regarding the obligations of STMV under the 2005 LOI,
the Vendor and ERC shall use their reasonable best efforts to cause such third
parties to execute releases of such liens and security interests, without regard
to how such liens and security interests were created or evidenced, and
including, without limitation, those described on the Release of Lien attached
hereto as Exhibit E. At or prior to Closing the Vendor and ERC will use their
reasonable best efforts to cause such third parties to execute and provide a
release in the form attached hereto as Exhibit E. In the event that, prior to or
subsequent to Closing, the Purchaser discovers additional unreleased liens or
security interests securing any obligations of STMV under the 2005 LOI, then the
Vendor and ERC will execute and deliver to the Purchaser, and/or use their
reasonable best efforts to cause any third party holding any such lien or
security interest to execute and deliver, all such releases as may be requested
by the Purchaser releasing any such additional liens or security interests; and
the above described releases shall be in a recordable form and shall be upon
terms and conditions as are acceptable to the Purchaser and shall be executed
and delivered to the Purchaser at Closing, or if Closing has occurred, then
within ten calendar days after Purchaser requests.

--------------------------------------------------------------------------------

- 31 -

Reclamation Bonds

5.7            At Closing the Vendor agrees to transfer and/or assign to the
Purchaser any right, title or interest which it holds in the Reclamation Bonds
and agrees to take such steps and deliver such documents as required to effect
such transfer and/or assignment. If prior to or subsequent to Closing, Purchaser
requests that Vendor execute additional documentation to evidence that the
Vendor has transferred and assigned to Purchaser all of its right, title and
interest in the Reclamation Bonds, then Vendor covenants and agrees to execute
and deliver to Purchaser such additional documents as may be requested by
Purchaser to evidence the transfer and assignment of such Reclamation Bonds;
such additional documents may include, without limitation, a modification to the
Trust Agreements referenced in Section 1.1(xx) of this Agreement and shall be
upon such terms and conditions as are acceptable to Purchaser and shall be
delivered to Purchaser at Closing, or if Closing has occurred, then within ten
calendar days after Purchaser requests.

Holt Cat Equipment

5.8            The Vendor and the Purchaser agree that the Purchaser will have
the exclusive right to use the leased and rent-to-own equipment set forth at
Schedule 5.8 during the period of the Mt. Lucas Reclamation, provided that the
Purchaser maintains the lease and rental payments during such period of use.

Use of Cash Payment

5.9            The Vendor agrees and covenants that it will use the Cash Payment
to satisfy and obtain a release of all current, secured Indebtedness of the
Vendor, to the sole and absolute discretion of the Purchaser, as at the Closing
Date.

Conduct of the Business

5.10          From the Effective Date to the time of the Closing, the Vendor
will protect the Purchased Assets and its ownership interest therein, such that
there will be no material loss, damage or destruction thereof, including
maintaining the Purchased Assets in good standing.

Mt. Lucas Reclamation

5.11          After the Closing Date and during the Mt. Lucas Reclamation the
Purchaser will provide the Vendor, within 30 calendar days after the first day
of each calendar month, statements as to the amount of Direct Reclamation
Expenditures expended for the prior month. The Vendor shall have reasonable
access, during normal business hours, to the Purchaser's books and records to
audit any and all of the Purchaser's Direct Reclamation Expenditures from the
Closing Date until the last issued Clearance Certificate is received.

Return of Cash Payments

5.12          If for any reason the transactions contemplated by this Agreement
are not consummated by the parties, then any Initial Cash Payments or Cash
Payment paid by the Purchaser to the Vendor prior to the Closing Date will be
repaid in full by the Vendor, and until such Initial Cash Payment and Cash
Payment advances are repaid in full by the Vendor, the Purchaser will hold a
first lien security interest over the assets of the Vendor set forth in Schedule
5.12. The Vendor will not suffer any Encumbrance to be created on such assets
prior to the Closing Date.

--------------------------------------------------------------------------------

- 32 -

Intercompany Indebtedness

5.13          At or prior to the Closing Date the Vendor will cancel, or cause
the cancellation of, the Indebtedness of STMV owed to the Vendor or any of its
Affiliates.

Employees

5.14          The Purchaser shall have the right, but no obligation, to offer
employment to employees of the Vendor. In the event the Purchaser determines to
offer employment to any of the Vendor's employees, the Purchaser shall determine
the terms of any such offer(s) in its sole discretion.

Consulting Agreements

5.15          At Closing the Purchaser or STMV shall enter into consulting
agreements with James T. Clark and Thomas M. Crain, Jr. substantially in the
form set forth at Exhibit F (the "Consulting Agreements").

UCC Search

5.16          Within ten calendar days from the Effective Date the Vendor shall
provide to the Purchaser a current UCC search from the Texas Secretary of State
reflecting that the Purchased Assets are free and clear of all security
interests and UCC filings, except that shown on Schedule 5.16; provided,
however, that if the UCC search reflects any security interests or UCC filing
that pertain to any of the Purchased Assets, except that shown on Schedule 5.16,
then the Vendor shall immediately cause those security interests to be released
and UCC Terminating Statements to be filed with the Texas Secretary of State
terminating all such UCC filings. At Closing the Vendor shall provide the
Purchaser with a current UCC search showing that the Purchased Assets are free
and clear of all security interests and UCC filings, except that shown on
Schedule 5.16, and shall cause to be executed and delivered at Closing a
termination statement for the filing shown on Schedule 5.16.

Confidentiality

5.17          All matters pertaining to this Agreement and the transactions
contemplated herein will be held in the strictest confidence and no public
announcement with respect to this Agreement or the transactions contemplated
herein, except where required by applicable law, will be made by any party
hereto without consent of the other party, such consent not to be unreasonably
withheld. If the Closing of the purchase of the Purchased Assets is not
completed for any reason:



--------------------------------------------------------------------------------



- 33 -

(a)       the Purchaser will return to the Vendor all documents delivered to the
Purchaser by the Vendor in contemplation of the completion of the purchase of
the Purchased Assets by the Purchaser ; and

(b)       the Vendor, ERC, the Covenantors and the Purchaser will continue to be
bound by the terms of the confidentiality provisions set forth in this §5.17.

2006 Consulting Agreement Release

5.18          Within three days of Closing, the Purchaser shall cause STMV and
URN Texas GP to release each of the Covenantors from any further obligations
under the 2006 Consulting Agreements.

Part 6
CONVEYANCE, FURTHER ASSURANCES AND ASSISTANCE

Further Assurances

6.1            The Vendor, ERC and the Covenantors will from time to time after
the Closing obtain, execute and deliver, or cause to be executed, and delivered
to the Purchaser, all such conveyances, transfers, assignments, consents and
other instruments in writing and further assurances as the Purchaser will
reasonably require from the Vendor, ERC or the Covenantors, and including,
without limitation, those instruments referred to in §5.2, §5.3, §5.4, §5.5,
§5.6 and §5.7 of this Agreement. The Purchaser will execute and deliver to the
Vendor all such agreements of assumption and other instruments in writing and
further assurances as the Vendor may reasonably require from the Purchaser in
order to give effect to the provisions hereof.

Vendor to Hold Property Interests in Trust

6.2            Should any property or right intended to be transferred hereunder
not be transferred to the Purchaser at the Closing, the Vendor will hold such
property or right as trustee in trust for and at the sole cost of the Purchaser
from the Closing Date until such property or right is effectually transferred.

Mutual Assistance

6.3            In connection with the Vendor Authorizations required to be
obtained hereunder by the Vendor, the Purchaser will, at its own expense, take
such action as may be reasonably necessary to assist the Vendor and ERC and will
provide such information as may be reasonably requested concerning the Purchaser
by the Persons from whom such releases, waivers, consents and approvals are
requested.



--------------------------------------------------------------------------------



- 34 -

Part 7
CONDITIONS TO CLOSING

Conditions for the Purchaser's Benefit

7.1            The obligations of the Purchaser under this Agreement will be
subject to the satisfaction at the times specified herein or, if no time is
specified, at the Closing, of the following conditions:

(a)       the Vendor will have delivered to the Purchaser the documents required
to be delivered pursuant to §8.2;

(b)       except as otherwise permitted by or provided for in this Agreement,
each of the Vendor, ERC and the Covenantors will have performed and satisfied in
all material respects all of the agreements, covenants, conditions and
obligations on its part required by this Agreement to be performed or satisfied
by it on or before the Closing Date;

(c)       no injunction or restraining order of a court or administrative
tribunal of competent jurisdiction will be in effect prohibiting the
transactions between the parties contemplated hereby and no action or proceeding
will be pending before any such court or administrative tribunal to restrain or
prohibit the transactions contemplated hereby;

(d)       the representations and warranties made herein by the Vendor and ERC
will be true and correct in all material respects as of the commencement of the
Closing with the same effect as though such representations and warranties had
been made at such time; and

(e)       any and all regulatory approvals will have been obtained, including
the Purchaser receiving all required approvals from the NYSE Amex, for the
Purchaser entering into this Agreement and completing the transactions
contemplated hereby.

Termination by the Purchaser

7.2            If one or more of the conditions set forth in §7.1 is not
satisfied by the specified time, the Purchaser will be entitled forthwith to
terminate this Agreement without liability or expense to the Purchaser.

Conditions for the Vendor' Benefit

7.3            The obligations of the Vendor under this Agreement will be
subject to the satisfaction at the times specified herein or, if no time is
specified, at Closing, of the following conditions:

(a)       the Purchaser will have delivered to the Vendor the documents and
other items required to be delivered pursuant to §8.3;



--------------------------------------------------------------------------------



- 35 -

(b)       except as otherwise permitted by or provided for in this Agreement,
the Purchaser will have performed and satisfied in all material respects all of
the agreements, covenants and conditions required by this Agreement to be
performed or satisfied by it on or before the Closing Date;

(c)       no injunction or restraining order of a court or administrative
tribunal of competent jurisdiction will be in effect prohibiting the
transactions between the parties contemplated hereby and no action or proceeding
will be pending before any such court or administrative tribunal to restrain or
prohibit the transactions contemplated hereby;

(d)       the representations and warranties made herein by the Purchaser will
be true and correct as at the commencement of the Closing with the same effect
as though such representations and warranties had been made at such time;

(e)       the transaction contemplated by this Agreement will have been approved
by a vote of at least two-thirds of the Vendor's shareholders; and

(f)       any and all regulatory approvals will have been obtained.

Termination by the Vendor

7.4            If one or more of the conditions set forth in §7.3 is not
satisfied by the specified time the Vendor will be entitled forthwith to
terminate this Agreement without liability or expense of the Vendor.

Part 8
CLOSING

Closing

8.1            Closing will take place at 10:00 a.m. (Vancouver time) on the
Closing Date at the offices of the Purchaser's counsel, Lang Michener LLP,
located in Vancouver, British Columbia, Canada, or such other place as the
parties may agree.

Delivery of Closing Documents by the Vendor

8.2            On the Closing Date the Vendor shall deliver the following to the
Purchaser:

(a)       a certificate of an appropriate officer of the Vendor acting on behalf
of the Vendor, dated the Closing Date, certifying that all representations,
warranties and covenants of the Vendor are true and correct in all material
respects and that all matters to be observed or performed by the Vendor on or
before the Closing Date have been duly observed and performed;



--------------------------------------------------------------------------------



- 36 -

(b)       a certified copy of a resolution of the board of directors of the
Vendor authorizing the execution and delivery of, and completion of the
transactions contemplated by, this Agreement;

(c)       a certified copy of shareholders' meeting minutes of the Vendor
showing that the transaction contemplated by this Agreement has been approved by
a vote of two-thirds of the Vendor's shareholders;

(d)       the Release of Lien for the Collateral Transfer of Production Payment
in the form of Exhibit A, duly executed by EMC;

(e)       two Release and Termination of Mining Leases for the Union Carbide
Leases in the forms of Exhibit B, duly executed by the Vendor;

(f)       the Release of Lien for the Production Payment in the form of Exhibit
C, duly executed by the Vendor;

(g)       the Release of Lien for STMV's obligations under the 2005 LOI in the
form of Exhibit D, duly executed by ERC and EEI;

(h)       the Third Party Release of Lien for STMV's obligations under the 2005
LOI in the form of Exhibit E, duly executed by such third parties;

(i)       copies of the Consulting Agreements set forth in Exhibit F, duly
executed by James T. Clark and Thomas M. Crain, Jr.;

(j)       a FIRPTA Certificate in the form of Exhibit G, duly executed by the
Vendor for purposes of satisfying the Purchaser's obligations under Treasury
Regulations Section 1.1445-2;

(k)       the executed Assignment of Right of Way Agreements, substantially in
the form of Exhibit H, assigning and transferring to the Purchaser the Right of
Way Agreements;

(l)       the executed Assignment of STMV Interest, substantially in the form of
Exhibit I, assigning and transferring to the Purchaser all of its general
partnership interest in STMV;

(m)       the executed Assignment of Royalty Interests, substantially in the
form of Exhibit J, assigning and transferring to the Purchaser the Royalty
Interests;

(n)       the executed Assignment of Vendor Leased Equipment, substantially in
the form of Exhibit K, assigning and transferring to the Purchaser all of the
Vendor Leased Equipment approved by the Purchaser. On or prior to Closing the
Purchaser shall notify the Vendor of any Vendor Leased Equipment not approved by
the Purchaser and those leases shall be excluded from the Assignment of Vendor
Leased Equipment;



--------------------------------------------------------------------------------



- 37 -

(o)       the executed Assignment of Mining Leases and Options, substantially in
the form of Exhibit L, assigning and transferring to the Purchaser those Mining
Leases and Options approved by the Purchaser. On or prior to Closing the
Purchaser shall notify the Vendor of any of the Mining Leases and Options not
approved by the Purchaser and those Mining Leases and Options shall be excluded
from the Assignment of Mining Leases and Options;

(p)       the executed Bill of Sale, substantially in the form of Exhibit M,
conveying to Purchaser all personalty included in the Purchased Assets;

(q)       the Release and Termination of Production Payment in the form attached
hereto as Exhibit N duly executed by Vendor;

(r)       a current UCC search showing that the Purchased Assets are free and
clear of all security interests and UCC filings, except that shown on Schedule
5.13;

(s)       a termination statement for the UCC filing shown on Schedule 5.13,
duly executed by EMC;

(t)       properly endorsed Certificates of Title for all vehicles and other
certificated property included in the Purchased Assets;

(u)       the Technical Data;

(v)       all additional and executed such bills of sale, transfers, assignments
and other documents deemed necessary by the Purchaser to validly and effectively
complete the sale, assignment, transfer, conveyance and delivery of all of the
Vendor's legal and beneficial right, title, estate and interest in and to the
Purchased Assets;

(w)       certified copy of such corporate resolutions as may be requested by
the Purchaser executed by the board of directors and shareholders of ERC,
authorizing ERC to execute the Release of Lien in respect of STMV's obligations
under the 2005 LOI as set forth in Exhibit D and any other documents called for
in this Agreement;

(x)       certified copy of such corporate resolutions as may be requested by
the Purchaser executed by the board of directors and shareholders of EMC,
authorizing EMC to execute the Release of Lien for the Collateral Transfer of
Production Payment as set forth in Exhibit A and any other documents called for
in this Agreement; and

(y)       such other documents as may be reasonably required to complete the
transaction set out in this Agreement.

Delivery of Closing Documents by the Purchaser

8.3            On the Closing Date the Purchaser shall deliver the following to
the Vendor:

(a)       a certificate of an appropriate officer of the Purchaser acting on
behalf of the Purchaser, dated the Closing Date, certifying that all
representations, warranties and covenants of the Purchaser are true and correct
in all material respects and that all matters to be observed or performed by the
Purchaser on or before the Closing Date have been duly observed and performed;



--------------------------------------------------------------------------------



- 38 -

(b)       a certified copy of a resolution of the board of directors of the
Purchaser authorizing the execution and delivery of, and completion of the
transactions contemplated by, this Agreement;

(c)       copies of the Consulting Agreements duly executed by the Purchaser;

(d)       the Purchase Consideration Shares, registered in the name of the
Vendor, and certificate(s) representing the same; and

(e)       such other documents as may be reasonably required to complete the
transaction set out in this Agreement.

Concurrent Requirements

8.4            At Closing each of the parties hereto will deliver to the other
such documents and make such payments of money as are required by the terms of
this Agreement to be delivered or paid at the time of Closing and all matters of
delivery of documents and payment of money by the parties hereto pursuant to
this Agreement and the registration of all appropriate documents in all
appropriate public offices of registration will be deemed to be concurrent
requirements such that nothing is deemed to be completed until everything has
been paid, delivered and registered with respect to the purchase and sale
contemplated herein.

Part 9
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNITY

Survival of Representations and Warranties

9.1            All representations, warranties and covenants made by the Vendor,
ERC, the Covenantors and the Purchaser hereunder or pursuant hereto will survive
the Closing.

Indemnity

9.2

            EACH OF the VENDOR and erc AGREE, JOINTLY AND SEVERALLY, TO
INDEMNIFY AND SAVE the PURCHASER HARMLESS FROM ALL LOSS, DAMAGE, COSTS, ACTIONS
AND SUITS ARISING OUT OF OR IN CONNECTION WITH ANY BREACH OF ANY COVENANT,
REPRESENTATION OR WARRANTY MADE BY either OF THEM AND CONTAINED IN THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, LAWYER'S FEES AND DISBURSEMENTS),
PROVIDED THAT NO CLAIM MAY BE MADE FOR AN AMOUNT LESS THAN $50,000 IN THE
AGGREGATE.





--------------------------------------------------------------------------------



- 39 -

9.3

            The PURCHASER AGREES TO INDEMNIFY AND SAVE the VENDOR HARMLESS FROM
ALL LOSS, DAMAGE, COSTS, ACTIONS AND SUITS ARISING OUT OF OR IN CONNECTION WITH
ANY BREACH OF ANY COVENANT, REPRESENTATION OR WARRANTY MADE BY PURCHASER AND
CONTAINED IN THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, LAWYER'S FEES AND
DISBURSEMENTS), PROVIDED THAT NO CLAIM MAY BE MADE FOR AN AMOUNT LESS THAN
$50,000 IN THE AGGREGATE.



Part 10
GENERAL

Risk of Loss

10.1          Risk of loss with respect to the Purchased Assets will remain with
and on the Vendor until the Close of Business on the Closing Date.

Transaction Costs

10.2          Except where otherwise agreed to in writing, each party to this
Agreement will bear its own costs and expenses of this Agreement and the
transactions herein referenced regardless of whether this Agreement and such
transactions close.

Waiver

10.3          The Purchaser may, at its option, waive in whole or in part any or
all of the provisions herein for the benefit of the Purchaser.

Waiver by the Vendor

10.4          The Vendor may, at its option, waive in whole or in part any or
all of the provisions herein for the benefit of the Vendor.

Limitation of Waiver

10.5          No waiver pursuant to §10.3 or §10.4 of the whole or any part of
any provision will operate as a waiver of any other part thereof or as a waiver
of any other provision.

Notice

10.6          Any notice or other communication required or permitted to be
given hereunder or for the purposes hereof will be sufficiently given if
delivered to the party to whom it is given or sent by means of electronic
transmission addressed to such party:

If to the Purchaser at:

Uranium Energy Corp.
9801 Anderson Mill Road, Suite 230
Austin, Texas 78750
Attention: Mr. Amir Adnani, President and CEO
Fax:  (512) 233-2531;



--------------------------------------------------------------------------------



- 40 -

With a copy to:

Lang Michener LLP
Royal Centre, 1055 West Georgia Street, Suite 1500
Vancouver, B.C., Canada V6E 4N7
Attention: Mr. Thomas Deutsch
Fax:  (604) 893-2679;

If to the Vendor at:



Everest Exploration, Inc.
P.O. Box 1339
Corpus Christi, Texas 78403
Attention:  Mr. James T. Clark, President

If to ERC at:



Everest Resource Company
P.O. Box 1339
Corpus Christi, Texas 78403
Attention:  Mr. James T. Clark

If to James T. Clark at:



James T. Clark
P.O. Box 1339
Corpus Christi, Texas 78403; and

If to Thomas M. Crain, Jr. at:



Thomas M. Crain, Jr.
P.O. Box 1339
Corpus Christi, Texas 78403;

or at such other address or number as the party to whom such notice or other
communication is to be given has last notified the party giving the same in the
manner provided in this §10.6. Any notice or other communication which is
delivered or sent by means of electronic transmission will be deemed to have
been given and received on the day after it is delivered or transmitted,
provided that if such day is not a Business Day, the notice or other
communication will be deemed to have been given and received on the next
Business Day following such day.

Time

10.7          Time is of the essence hereof.

--------------------------------------------------------------------------------

- 41 -

Assignment

10.8          Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any party to this Agreement
without the prior written consent of each party to this Agreement.
Notwithstanding the foregoing, the Purchaser may at anytime, at its sole and
absolute discretion and without the prior approval of the other parties, assign
and transfer its interests herein to any wholly-owned subsidiary of the
Purchaser subject, at all times, to the requirement that any such subsidiary
remain wholly-owned by the Purchaser failing which any such interests must be
immediately transferred back to Purchaser; and, provided further, that any
transfer of all or any part of the Purchaser's interests herein to its
wholly-owned subsidiary shall be accompanied by the written agreement of any
such subsidiary to assume the obligations of the Purchaser and to be bound by
the terms and conditions hereof and thereof.

Enurement

10.9          This Agreement and all of the provisions of this Agreement will be
binding upon and inure to the benefit of the parties to this Agreement and their
respective successors and permitted assigns.

Third Party Beneficiaries

10.10          This Agreement is not intended to, and shall not, create any
rights in or confer any benefits upon any person other than the parties hereto.

Severability

10.11        If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

Entire Agreement

10.12        This Agreement and the Schedules and Exhibits attached hereto set
forth the entire agreement and understanding of the parties in respect of the
transactions contemplated hereby and supersede all previous agreements and
understandings, oral or written, among the parties or their respective
representatives with respect to the matters herein and may not be modified or
amended except by written agreement signed by the parties to be bound thereby.

Counterparts

10.13        This Agreement may be executed in counterparts, each of which shall
constitute an original and each of which taken together shall constitute one and
the same instrument.



--------------------------------------------------------------------------------



- 42 -

IN WITNESS WHEREOF

the parties have duly executed these presents as of the day and year first above
written.



EVEREST EXPLORATION, INC.

/s/ James T. Clark

                                  
Name:                 James T. Clark
Title:                    President





EVEREST RESOURCE COMPANY

/s/ James T. Clark

                                  
Name:                 James T. Clark
Title:                    President





JAMES T. CLARK

/s/ James T. Clark

                                  




THOMAS M. CRAIN, JR.

/s/ Thomas M. Crain, Jr.

                        




URANIUM ENERGY CORP.

/s/ Amir Adnani

                                      
Name:            Amir Adnani
Title:             President and CEO





__________



--------------------------------------------------------------------------------





SCHEDULES TO THE ASSET PURCHASE AGREEMENT

Between Everest Exploration, Inc. and Uranium Energy Corp.

            The following schedules are provided pursuant to the Asset Purchase
Agreement entered into as of November 23, 2009 (the "Agreement") between Everest
Exploration, Inc. (the "Vendor"), a Texas corporation, and Uranium Energy Corp.
(the "Purchaser"), a Nevada Corporation.

            Capitalized terms used and not otherwise defined herein have the
meaning ascribed to such terms in the Agreement.

            These Schedules (as implemented or amended from the Execution Date
through the Closing Date) are qualified by reference to the Agreement and should
be read in their entirety. These Schedules are subject to the following terms
and conditions:

The fact that any item of information is disclosed in any section of these
Schedules may not be construed to mean that such disclosure is required by the
Agreement or that such item is "material," would or would reasonably be expected
to have a Material Adverse Effect, or is or was outside of the Ordinary Course
of Business for purposes of the Agreement or otherwise.

The parties may, at their option, include in the Schedules items that are not
material in order to avoid any misunderstanding, and such inclusion, or any
references to dollar amounts, will not be deemed to be an acknowledgement or
representation that such items are material, to establish any standard of
materiality, or to define further the meaning of such terms for purposes of this
Agreement.

These Schedules and the information and disclosures contained herein are
intended only to qualify and limit the representations, warranties and covenants
contained in the Agreement and will not be deemed to expand in any way the scope
or effect of any such representations, warranties or covenants.

Any reference in these Schedules to a contract, statement, plan, report or other
document of any kind will be deemed to refer to all the provisions thereof and
to include any and all exhibits, schedules and other attachments thereto.

Whenever any matter is disclosed in any section of these Schedules in such a way
that its relevance to any non-corresponding section of the Agreement is
reasonably apparent, such matter will be deemed to have been disclosed for the
purposes of such other section, notwithstanding the omission of any appropriate
cross-reference thereto.

The headings and subheadings contained in these Schedules are for descriptive
purposes and convenience of reference only and have no substantive effect.

__________



--------------------------------------------------------------------------------



Schedule 1.1(aa)

EXCLUDED ASSETS



Item

Ownership/Title

Title Status

1.

Radiation Safety Assoc URSA-II MCA

Everest Resource Company

owned

2.

Ludlum 44-11

Everest Resource Company



owned

3.

Lead Shield

Everest Resource Company



owned

4.

HP Printer

Everest Resource Company



owned

5.

Lexmark Printer

Everest Resource Company



owned

6.

DeWalt Handtools

Everest Resource Company



owned

7.

Trimble Geo XT+case+assessory

Everest Resource Company



owned

8.

JD Star GPS light bar

Everest Resource Company



owned

9.

Rigid Air compressors + Honda engine

Everest Resource Company



owned

10.

Utility Tool Trailer + air compressor

Everest Resource Company



owned

11.

hand tools

Everest Resource Company



owned

12.

acteylene torch

Everest Resource Company



owned

13.

6KW generator + trailer

Everest Resource Company



owned

14.

John Deere 4240 tractor

Everest Resource Company



owned

15.

John Deere 709 Shredder

Everest Resource Company



owned

16.

Kubota RTV 900 + Geoprobe

Everest Resource Company



owned

17.

CAT MT 535 Challenger Tractor

Everest Resource Company



owned

18.

CMI RS-500

Everest Resource Company



owned

19.

16' Big Tex Utility Trailer

Everest Resource Company



owned

20.

27' Longhorn Gooseneck Trailer

Everest Resource Company



owned

21.

4 upright fuel tanks

Everest Resource Company



owned

22.

transfer pump

Everest Resource Company



owned

23.

Storage container 10' x 20'

Everest Resource Company



owned

24.

Desktop Dell PC with Dual Monitors

Everest Resource Company



owned

25.

Dell laptop + extra 15" monitor

Everest Resource Company



owned

26.

Ludlum 3030

Everest Resource Company



owned

27.

Ludlum 2241-3 w/RS232

Everest Resource Company



owned

28.

Ludlum 44-10

Everest Resource Company



owned

29.

Ludlum 43-5

Everest Resource Company



owned

30.

Ludlum 2241-3 (extra) w/RS232

Everest Resource Company



owned

31.

Ludlum 2241-2 w/RS232

Everest Resource Company



owned

32.

Ludlum 44-10

Everest Resource Company



owned

33.

10' x 20' Building Skid Mounted

James T. Clark



owned

34.

portable bldg 5' x 8'

James T. Clark



owned

35.

John Deere 6x4 Gator

James T. Clark



owned

36.

Offset Disk

Schmidt Land Services



loaner

37.

Ludlum 3030E

STMV

loaner

38.

Ludlum 2241 w/beta probe

STMV



loaner

39.

Ludlum Model 3 + 44-40 probe

STMV



loaner

40.

Ludlum 2241 + 43-5 probe

STMV



loaner

41.

Trimble Geo XH+case+assessory

STMV



loaner

42.

Sample Auger kit

STMV



loaner

43.

Trimble Geo XT+case+assessory

Western Data Systems



loaner

44.

3 tables

Everest Minerals Corporation



owned

45.

Drafting table

Everest Minerals Corporation



owned

46.

CAT D6N Dozer

Holt Cat



Leased

47.

CAT 120 Motor grader

Holt Cat



Rental

48.

CAT 330 CL Excavator

Holt Cat



Leased

49.

CAT 330 CL Excavator

Holt Cat



Leased

__________

 



--------------------------------------------------------------------------------



Schedule 1.1(pp)(i)

PERMITTED ENCUMBRANCES

Permitted Encumbrances for the STMV Interest:

Those items listed in Schedule 4.1(f)(ii) attached to this Agreement.

Permitted Encumbrances for Vendor Owned Equipment:

None.

Permitted Encumbrances for Mining Leases and Options:

Those items listed in Schedule 4.1(j)(ii) attached to this Agreement.

Permitted Encumbrances for Rights of Way Agreements:

None.

Permitted Encumbrances for Royalty Interests

None.

__________

 



--------------------------------------------------------------------------------



Schedule 3.1

LIABILITIES OF THE VENDOR

The Vendor's liabilities and obligations as of the Closing Date and accruing
thereafter under the South Texas Mining Venture, L.P.P. Joint Venture Agreement
executed January 6, 2006 by and between URN South Texas Project, Ltd. and the
Vendor, including but not limited to the Vendor's Closing Date obligations and
liabilities as a partner in STMV and any obligation of the Vendor to make
additional capital contributions to STMV.

The Vendor's liabilities and obligations on the Closing Date and accruing
thereafter under the provisions of that certain Mining and Operating Agreement,
dated January 6, 2006, among URN South Texas Project Ltd., STMV, the Vendor and
ERC, as amended.

The Vendor's reclamation obligations in respect of the MLUP, as of the Closing
Date and accruing thereafter.

The Vendor's reclamation obligations in respect of the TUP, as of the Closing
Date and accruing thereafter.

The Vendor's liabilities and obligations as of the Closing Date and accruing
thereafter in respect of the Vendor Permits, including the Radioactive Materials
License R03626.

The Vendor's liabilities and obligations under the Vendor Leased Equipment,
accruing from and after the Closing Date.

__________

 



--------------------------------------------------------------------------------



Schedule 4.1(f)(ii)

EXCEPTIONS TO THE STMV INTEREST

1.          The STMV Interest is subject to the transfer restrictions set forth
in Article 9 of the South Texas Mining Venture, L.P.P. Joint Venture Agreement
executed January 6, 2006 by and between URN South Texas Project, Ltd. and the
Vendor, and the withdrawal, winding up and liquidation provisions of Article 9
thereof.

2.          The STMV Interest is subject to a security interest granted pursuant
to this Agreement securing repayment, if necessary, of the Initial Cash Payment.

__________

 

 

 

 



--------------------------------------------------------------------------------



Schedule 4.1(h)

LITIGATION

The Vendor's subsidiary, Everest Environmental Services Corporation, is
plaintiff in a lawsuit against Naithsmith Engineering Inc. regarding collection
matters.

The Vendor is a party to TCEQ enforcement action and Agreed Order
#A9826-876-2007 relating to RML No. R03626. On September 14, 2009, the TCEQ
issued a demand for the probated fine of $15.750.00 for missing the deadline for
the reclamation of the final well field at the Mt. Lucas site. In accordance
with the TCEQ email of October 13, 2009 from Barham Richard to Derek Seal, the
TCEQ has agreed to accept monthly payment of the fine over a 12 month period,
beginning with the October 14, 2009 payment of $1.318.00.

__________

 

 

 



--------------------------------------------------------------------------------



Schedule 4.1(i)(i)

VENDOR EQUIPMENT

Vendor Owned Equipment:

Item

Ownership/Title

Title Status

Ludlum 2221

Everest Exploration, Inc.

owned

Ludlum 44-10

Everest Exploration, Inc.

owned

Canon camera

Everest Exploration, Inc.

owned

Sources

Everest Exploration, Inc.

owned

Chainsaw

Everest Exploration, Inc.

owned

John Deere 4850 tractor

Everest Exploration, Inc.

owned

Reynolds 14 CYD Scraper

Everest Exploration, Inc.

owned

Orthman 7.5 CYD Scraper

Everest Exploration, Inc.

owned

Wildcat TS616 Turner

Everest Exploration, Inc.

owned

CASE 590 Backhoe

Everest Exploration, Inc.

owned

Trailer mounted fuel tank

Everest Exploration, Inc.

owned

Trash pump

Everest Exploration, Inc.

owned

Maintenance Bldg

Everest Exploration, Inc.

owned

Vendor Leased Equipment:



Item

Ownership/Title

Title Status

Portable Restroom

Mike's Septic Service

Rental

Acetylene and Oxygen Tanks

Aigas Southwest, Inc.

Rental

Welding Trailer
Shop Built ser# RDG1
Includes Miller Legend 302 wlder ser#LG076047

STMV

Leased

Vermeer Chipper
Model #BC1800XL
Ser # 1VRY131Z361001399

STMV

Leased

CAT Telehandler Forklift TH360B S/N SLE047773

STMV

Leased



--------------------------------------------------------------------------------



Schedule 4.1(j)(ii)

MINING LEASES AND OPTIONS

Mt. Lucas Leasehold

:



1.        Mining Lease dated October 16, 1969, from Holman Cartwright et al
(Lease No. 9797).

2.        Memorandum of Mining Lease dated October 16, 1969, from Holman
Cartwright et al, recorded in Vol. 80, Pg. 64, in the Oil, Gas and Mineral Lease
Records of Live Oak County, Texas.

3.        Amendment of Mining Lease dated October 10, 1975, from Holman
Cartwright et al, recorded in Vol. 115, Pg. 343, in the Oil, Gas and Mineral
Lease Records of Live Oak County, Texas.

4.        Memorandum of Mining Lease Amendment dated November 7, 1980, from
Holman Cartwright et al, and Atlantic Richfield Company, recorded in Vol. 196,
Pg. 58, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

5.        Memorandum of Mining Lease Amendment dated July 2, 1980, effective
December 20, 1978, from Holman Cartwright et al, and Atlantic Richfield Company,
recorded in Vol. 190, Pg. 270, in the Oil, Gas and Mineral Lease Records of Live
Oak County, Texas.

6.        Assignment dated February 23, 1981, effective February 28, 1981, from
Everest Minerals Corporation to Everest Exploration, Inc., recorded in Vol. 212,
Pg. 95, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

7.        Mining Lease Option dated July 24, 1979, from Holman Cartwright et al
(Lease No. 9798).

8.        Memorandum of Mining Lease Option dated July 24, 1979, from Holman
Cartwright et al, recorded in Vol. 190, Pg. 260, in the Oil, Gas and Mineral
Lease Records of Live Oak County, Texas.

9.        Ratification of Restatement of Mining Lease dated May 1, 1984, from
Holman Cartwright et al, and Atlantic Richfield Company, recorded in Vol. 265,
Pg. 192, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

10.      Assignment dated June 30, 1983, from Kaneb Services, Inc. and Texas
Energy Services, Inc. to Everest Exploration, Inc., recorded in Vol. 260, Pg.
360, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

11.      Assignment dated February 24, 1988, effective July 24, 1979, from
Everest Minerals Corporation to Everest Exploration, Inc., recorded in Vol. 324,
Pg. 393, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.



--------------------------------------------------------------------------------



Mt. Lucas-Cartwright Leasehold

:



Mining Lease dated October 16, 1969, from Holman Cartwright et al (Lease No.
9796).

Memorandum of Mining Lease dated October 16, 1969, from Holman Cartwright et al,
recorded in Vol. 80, Pg. 60, in the Oil, Gas and Mineral Lease Records of Live
Oak County, Texas.

Amendment of Mining Lease dated October 10, 1975, recorded in Vol. 115, Pg. 338,
in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

Amendment of Mining Lease dated October 20, 1978, unrecorded (Lease No's 9796
and 9797).

Assignment of Mineral Leases dated January 23, 1976, but effective October 15,
1974, from Atlantic Richfield Company to Enserch Exploration, Inc., recorded in
Vol. 122, Pg. 139, in the Oil, Gas and Mineral Lease Records of Live Oak County,
Texas (Lease No's 9796 and 9797).

Memorandum of Assignment dated June 9, 1980, but effective April 26, 1979, from
Atlantic Richfield Company to Enserch, recorded in Vol. 258, Pg. 92, in the Oil,
Gas and Mineral Lease Records of Live Oak County, Texas.

Memorandum of Mining Lease Amendment dated July 2, 1980, effective December 20,
1978, between Holman Cartwright et al and Atlantic Richfield Company, recorded
in Vol. 190, Pg. 274, in the Oil, Gas and Mineral Lease Records of Live Oak
County, Texas.

Memorandum of Mining Lease Amendment dated November 7, 1980, between Holman
Cartwright et al and Atlantic Richfield Company, recorded in Vol. 196, Pg. 54,
in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

Assignment dated December 8, 1982, from Atlantic Richfield Company to Everest
and Everest's successors, recorded in Vol. 261, Pg. 438, in the Oil, Gas and
Mineral Lease Records of Live Oak County, Texas.

Assignment dated February 23, 1981, effective February 28, 1981, from Everest
Minerals Corporation to Everest Exploration, Inc., recorded in Vol. 212, Pg. 93,
in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

Assignment dated April 13, 1984, effective December 8, 1982, from Everest
Minerals Corporation to Everest Exploration, Inc., recorded in Vol. 263, Pg.
341, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas (Lease
No's 9796 and 9797).



--------------------------------------------------------------------------------



Tex-One Leasehold

:



Mining Lease dated October 8, 1979, from Harry J. Schulz et al (Lease No.
1179-01).

Notice of Mining Lease dated October 8, 1979, from Harry J. Schulz et al,
recorded Vol. 503, Pg. 64, in the Official Records of Karnes County, Texas.

Amendment dated November 13, 1986, from Harry J. Schulz et al, recorded in Vol.
567, Pg. 748, in the Official Records of Karnes County, Texas.

Amendment dated August 26, 1986, from Harry J. Schulz et al, recorded in Vol.
567, Pg. 752, in the Official Records of Karnes County, Texas.

Assignment effective September 7, 1984, from Texaco Inc. to Everest Minerals
Corporation, recorded in Vol. 548, Pg. 178, in the Official Records of Karnes
County, Texas.

Uranium and Mineral Lease dated September 4, 1986, from Mary Hickok, recorded in
Vol. 565, Pg. 693, Karnes County, Texas (Lease No.'s 1179-01 and 1179-02).

Assignment effective September 7, 1984, from Everest Minerals Corporation to
Everest Exploration, Inc., recorded in Vol. 578, Pg. 135, in the Official
Records of Karnes County, Texas.

Option Agreement dated January 31, 1978, from Tom Kolodziejczyk et al.

Memorandum of Option dated January 31, 1978, from Tom Kolodziejczyk et al,
recorded in Vol. 474, Pg. 356, in the Official Records of Karnes County, Texas.

Mining Lease dated January 15, 1979, from Tom Kolodziejczyk et al (Lease No.
21169).

Memorandum of Mining Lease dated January 15, 1979, from Tom Kolodziejczyk et al,
recorded in Vol. 486, Pg. 592, in the Official Records of Karnes County, Texas.

Rental & Ratification Agreement dated January 15, 1979, from Tom Kolodziejczyk
et al.

Agreement dated August 16, 1984, by and between Texaco Inc. and Everest Minerals
Corporation, to acquire their leasehold interest.

Assignment effective September 7, 1984, from Texaco Inc. to Everest Minerals
Corporation, recorded in Vol. 548, Pg. 126, in the Official Records of Karnes
County, Texas.

Assignment effective September 7, 1984, from Everest Minerals Corporation to
Everest Exploration, Inc., recorded in Vol. 578, Pg. 135, in the Official
Records of Karnes County, Texas.

Lease No. 21169 - Withdrawal Acreage Payments under Mining Lease dated January
15, 1979, from Tom Kolodziejczyk et al.

__________



--------------------------------------------------------------------------------



Schedule 4.1(k)(i)

MATERIAL CONTRACTS

Trust Agreement dated June 26, 2009 by and between the Vendor as Grantor and
Wells Fargo Bank, N.A. as Trustee for the benefit of the Texas TCEQ, relating to
Radioactive Materials License L03626.

Trust Agreement dated August 31, 1993 by and between the Vendor as Grantor and
Wells Fargo Bank, N.A. as Trustee for the benefit of the TCEQ, relating to Class
I UIC Permit - Waste Disposal Well WDW168.

The South Texas Mining Venture, L.P.P Joint Venture Agreement executed January
6, 2006 by and between URN South Texas Project, Ltd. and Everest Exploration,
Inc.

Mining and Operating Agreement, dated January 6, 2006 by and between URN South
Texas Project, Ltd., South Texas Mining Venture, L.L.P., Everest Exploration,
Inc., Everest Resource Company, as amended by that certain Supplement and
Extension to Mining and Operating Agreement dated May 1, 2006 and that certain
Second Supplement and Amendment to Mining and Operating Agreement dated
September 20, 2006 and that certain Third Supplement and Amendment to Mining and
Operating Agreement dated December 2, 2008.

Promissory Note dated May 15, 2009, in the cost of $750,000.00 by Vendor as
Maker to EMC as payee, secured by the Production Payment, which will be
released, terminated or paid in full at Closing.

__________

 



--------------------------------------------------------------------------------



Schedule 4.1(k)(ii)

EXCEPTIONS TO MATERIAL CONTRACTS

STMV has asserted a contribution obligation of the Vendor under the STMV
Agreement, which the Vendor disputes.

STMV has not accounted to the Vendor in respect of partnership operations,
including the provision of operating budgets and financial statements.

__________



 

 

 



--------------------------------------------------------------------------------



Schedule 4.1(l)

RIGHT OF WAY AGREEMENTS

Right of Way Agreement dated February 8, 2007, from Valerian S. Foegelle and
Sally P. Foegelle to Everest Exploration, Inc., a Texas corporation, granting
one or more pipeline easements across 33.13 acres, in Karnes County to be used
in connection with the Hobson Plant, recorded in the Volume 849, Page 63 of the
Official Records of Karnes County, Texas.

Right of Way Agreement dated February 18, 1987, from Billy C. Whitfield and
wife, Carolyn N. Whitfield, to Everest Minerals Corporation, covering land in
Karnes County, Texas, and recorded in Volume 568, Page 848 of the Official
Records of Karnes County, Texas, said Right of Way Agreement being assigned to
Everest Exploration Inc. by Assignment dated as of September 10, 1987, and
recorded in Volume 578, Page 129 of the Official Records of Karnes County,
Texas, and by Assignment dated November 8, 1988, and recorded in Volume 583,
Page 524 of the Official Records of Karnes County, Texas.

Right of Way Agreement dated February 28, 1987, from L. F. Pustejovsky and wife,
Dorothy Pustejovsky and F. J. Pustejovsky to Everest Minerals Corporation,
covering land in Karnes County, Texas, and recorded in Volume 568, Page 851 of
the Official Records of Karnes County, Texas, said Right of Way Agreement being
assigned to Everest Exploration Inc. by Assignment dated as of September 10,
1987, and recorded in Volume 578, Page 129 of the Official Records of Karnes
County, Texas, and by Assignment dated November 8, 1988, and recorded in Volume
583, Page 524 of the Official Records of Karnes County, Texas.

Right of Way Agreement dated February 28, 1987, from Florence Bodine, Allie Glen
Stoeltje, and Velma Sedberry, to Everest Minerals Corporation, covering land in
Karnes County, Texas, and recorded in Volume 569, Page 26 of the Official
Records of Karnes County, Texas, said Right of Way Agreement being assigned to
Everest Exploration Inc. by Assignment dated as of September 10, 1987, and
recorded in Volume 578, Page 129 of the Official Records of Karnes County,
Texas, and by Assignment dated November 8, 1988, and recorded in Volume 583,
Page 524 of the Official Records of Karnes County, Texas.

Right of Way Agreement dated February 18, 1987, from Vincent Swierc and wife,
Lucy Swierc, to Everest Minerals Corporation, covering land in Karnes County,
Texas, and recorded in Volume 568, Page 854 of the Official Records of Karnes
County, Texas, said Right of Way Agreement being assigned to Everest Exploration
Inc. by Assignment dated as of September 10, 1987, and recorded in Volume 578,
Page 129 of the Official Records of Karnes County, Texas, and by Assignment
dated November 8, 1988, and recorded in Volume 583, Page 524 of the Official
Records of Karnes County, Texas.

Unrecorded Right of Way Agreement granted February 27, 1987, by Karnes County
Commissioner for Everest Minerals Corporation to Cross County Road in Precinct
#2, Karnes County, Texas, said Right of Way Agreement being assigned to Everest
Exploration Inc. by Assignment dated as of September 10, 1987, and recorded in
Volume 578, Page 129 of the Official Records of Karnes County, Texas, and by
Assignment dated November 8, 1988, and recorded in Volume 583, Page 524 of the
Official Records of Karnes County, Texas.



__________

 



--------------------------------------------------------------------------------



Schedule 4.1(m)

ROYALTY INTERESTS

Royalty Deed dated January 17, 1984 from John Tweed Hannah to Everest Minerals
Corporation recorded in Volume 258, Page 309 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;

Royalty Deed dated January 17, 1984 from David Hannah, Jr. to Everest Minerals
Corporation recorded in Volume 258, Page 185 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;

Royalty Deed dated January 20, 1984 from Heather H. Beadle to Everest Minerals
Corporation recorded in Volume 258, Page 321 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;

Royalty Deed dated January 14, 1984 from Janet H. Eskridge to Everest Minerals
Corporation recorded in Volume 258, Page 312 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;

Royalty Deed dated January 17, 1984 from David Hannah, III to Everest Minerals
Corporation recorded in Volume 258, Page 318 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;

Royalty Deed dated January 23, 1984 from Glen H. Cole to Everest Minerals
Corporation recorded in Volume 259, Page 43 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;

Royalty Deed dated January 20, 1984 from Mary Lou Johnson Cox to Everest
Minerals Corporation recorded in Volume 259, Page 40 of the Oil, Gas and Mineral
Lease record of Live Oak County, Texas;

Royalty Deed dated February 24, 1984 from Betty Ann Smith Doremus to Everest
Minerals Corporation recorded in Volume 260, Page 340 of the Oil, Gas and
Mineral Lease Record of Live Oak County, Texas;

Royalty Deed dated February 24, 1984 from Kenneth E. Johnson to Everest Minerals
Corporation recorded in Volume 261, Page 148 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;

Royalty Deed dated February 27, 1984 from Shirley Harding Crosswell, et al to
Everest Minerals Corporation recorded in Volume 261, Page 430 of the Oil, Gas
and Mineral Lease Record of Live Oak County, Texas;

Royalty Deed dated March 22, 1984 from H. M. Crossfield, Jr. to Everest Minerals
Corporation recorded in Volume 261, Page 435 of the Oil, Gas and Mineral Records
of Live Oak County, Texas; and

All of the above-described Royalty Interests were assigned to Everest
Exploration Inc. by Assignment dated April 13, 1984, and recorded in Volume 263,
Page 343 of the Oil, Gas and Mineral Records of Live Oak County, Texas.



__________

 

 



--------------------------------------------------------------------------------



Schedule 4.1(n)(i)

PERMITS



Permits in the Name of the Vendor:



Location

Type

Name/Number

Status

Issuing
Agency

Hobson

Class I UIC

Waste Disposal Well WDW168

Active (in Timely Renewal)

TCEQ

Hobson

Air Permit Exemption

Permit by Rule Registration No. 83436

Active

TCEQ

Hobson

Landfill Registration

Solid Waste Registration No.00023903

Active

TCEQ

Hobson

Radioactive Materials License

L03626 Amendment No. 15

Active (in Timely Renewal)

TCEQ



Notes:



1.          The Vendor has filed an application for a Class I UIC Waste Disposal
Well (WDW425) with the TCEQ.

__________

 



--------------------------------------------------------------------------------



Schedule 4.1(n)(ii)

EXCEPTIONS TO PERMITS

TCEQ enforcement action and Agreed Order #A9826-876-2007 relating to Radioactive
Materials License L03626.

Pursuant to the Mining and Operating Agreement dated January 6, 2006, STMV
assumes restoration obligations for the Hobson Project, and the Vendor covenants
to perform restoration and reclamation obligations with respect to the TUP and
the MLUP. The Vendor has postponed performance of its restoration and
reclamation obligations by obtaining extensions to the Agreed Order from TCEQ.

EEI received correspondence dated December 19, 2008 from TCEQ in connection with
the Acknowledgment of Receipt and Agreement of the Extension of Agreed Order
#A9826-876-2007 setting forth a specific decommissioning timeline with respect
to the Hobson Project, Tex-1 Project and Mt. Lucas Project. This correspondence
and extension from TCEQ indicated that TCEQ will not allow further extensions of
the decommissioning timeline.



Location

Permit/License

Entity

Date

Issue

Hobson

L03626 Amendment
No. 13

Vendor

Jun-08

A disgruntled employee complaint filed with the TCEQ. On Nov 24, 2008 and Dec.
11, 2008 TCEQ conducted an onsite investigation into complaint. On January 19,
2009 a report was issued that identified 4 license violations. One violation was
remedied at the time of the inspection and one was subsequently rescinded by the
TCEQ. Procedures have been adopted to prevent a reoccurrence of the remaining
two violations.

15-Dec-08

TCEQ annual inspection of Radioactive Material License at the closeout meeting
the inspector indicated one possible NOV but no official report received to date

17-Dec-08

Annual ALARA audit conducted no violations identified but several areas of
concern identified.

Hobson

WDW-168

Vendor

14-Jun-07

NOV for failure to measure and record fluid specific gravity in February 2007

Ongoing

Quarterly Reports of Injection to TCEQ contain disclosure of operating condition
exceptions

__________



--------------------------------------------------------------------------------



Schedule 4.1(p)

OUTSTANDING WORK

Outstanding work related to TUP:

Vendor has submitted a closure report to the TCEQ. The TCEQ has conducted their
verification survey and found 2 discrete areas in well field 1-4 that exceeded
release criteria. Vendor has conducted subsequent reclamation of the two areas
and has re-sampled the areas.

Outstanding work related to MLUP

:



Vendor has submitted closure reports for 16 of the well fields located at the
MLUP site. Vendor is awaiting laboratory results for soil samples taken in the
last submittal, the E well field. Once sample results are received, they will
need to be forwarded to the TCEQ.

Vendor is currently reclaiming the Phase I irrigation field and is performing
ex-situhomogenization reclamation on the field. To date about 40% of the field
has been homogenized.

Preliminary surveys have been conducted on the concrete process pad of the east
pant.

Preliminary surveys have been conducted on the two radium removal ponds at the
east plant.

By-product material has been placed in super sacks and stored at the east plant
awaiting disposal at a licensed disposal site.

__________

 



--------------------------------------------------------------------------------



Schedule 4.1(q)

ENVIRONMENTAL MATTERS

            Reference is made to the items described in Schedule 4.1(n)(ii) -
Exceptions to Permits.

__________

 

 

 

 



--------------------------------------------------------------------------------



Schedule 4.1(r)(i)

SHARE RESTRICTIONS

            The Shares will be restricted from resale in the United States for a
period of six months from the date of issuance on the Closing Date and then may
be sold in accordance with the provisions of Rule 144 promulgated under the
United States Securities Act of 1933, as amended (the "Act"). In that regard all
Share certificates issued by the Purchaser to the Vendor will be stamped with
the following legends restricting transfer in the following manner:

"These securities have not been registered under the United States Securities
Act of 1933, as amended, or the laws of any state, and are being issued pursuant
to an exemption from registration pertaining to such securities and pursuant to
a representation by the security holder named hereon that said securities have
been acquired for purposes of investment and not for purposes of distribution.
These securities may not be offered, sold, transferred, pledged or hypothecated
in the absence of registration, or the availability of an exemption from such
registration. The stock transfer agent has been ordered to effectuate transfers
only in accordance with the above instructions."

"Unless permitted under applicable securities legislation, the holder of the
securities represented hereby shall not trade the securities in Canada before
the earlier of (i) the date that is four months and a day after the date the
company first became a reporting issuer in any of Alberta, British Columbia,
Manitoba, Nova Scotia, Ontario, Quebec and Saskatchewan, if the company is a
sedar filer, and (ii) the date that is four months and a day after the later of
(a) the distribution date, and (b) the date the company became a reporting
issuer in the local jurisdiction of the subscriber of the securities that are
the subject of the trade."

            In this regard the Purchaser will assist the Vendor in effecting any
resales of the Shares under the Act in accordance with Rule 144.

__________

 



--------------------------------------------------------------------------------



Schedule 4.3(a)(ii)

EXCEPTIONS TO ASSIGNMENTS OF ERC LEASES

1.           Reservations of overriding royalty interests in Assignments of ERC
Leases.

2.           Production Payment, which will be released and terminated at
Closing.

__________

 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule 5.8

HOLT CAT EQUIPMENT



Item

Ownership/Title

Title Status

1.

CAT D6N Dozer

Holt Cat



Leased

2.

CAT 120 Motor grader

Holt Cat



Rental

3.

CAT 330 CL Excavator

Holt Cat



Leased

4.

CAT 330 CL Excavator

Holt Cat



Leased

__________

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule 5.12

PURCHASED ASSETS SUBJECT TO SECURITY

1.           The STMV Interest.

2.           The Vendor Owned Equipment.

__________



 

 

 

 



--------------------------------------------------------------------------------



Schedule 5.16

UCC FILINGS AND LIENS

Financing Statement, Filing Number 09-0014000610, filed May 18, 2009, by Vendor
as Debtor and EMC as Secured Party.

__________

 

 

 

 

 



--------------------------------------------------------------------------------



Exhibit A

Form of Release of Lien for the Collateral
Transfer of Production Payment

Refer to the materials attached hereto.

__________

 

 

 

 

 



--------------------------------------------------------------------------------



RELEASE OF LIEN



STATE OF TEXAS

COUNTY OF KARNES

§
§
§



 

 

Date

:

_____________ __, 2009

Holder of Liens

:

Everest Minerals Corporation ("EMC")
a Texas corporation

Payment Obligation

:  

     Date:

May 15, 2009

     Amount:

$750,000.00

     Obligor:

Everest Exploration, Inc. ("EEI")

     Obligee:

EMC

Payment Obligation Is Described in the Following Documents

:

Note (Secured by Collateral Transfer of Production Payments) dated May 15, 2009
by and between EMC and EEI (the "Note")

Liens Are Described in the Following Documents

:

Collateral Transfer of Production Payments from EEI as Debtor to EMC as
Assignee, recorded as Document No. 00083304, Volume 898, Page 473 of the
Official Records of Karnes County, Texas (the "Collateral Transfer Lien")

Production Payment

:

EEI's interests in a "Production Payment," as described in a Special Warranty
Deed with Vendor's Lien dated January 6, 2006 from EEI as Grantor to South Texas
Mining Venture, L.L.P. as Grantee, recorded as Document No. 00070892, Volume
828, Page 453 of the Official Records of Karnes County, Texas

Property

:

The "Property" described in the Special Warranty Deed and also described in
Exhibit A attached hereto and made a part hereof.

            EMC covenants and agrees that (a) it is the sole owner and holder of
the Note and all liens securing the Note, (b) the Collateral Transfer Lien is
the only lien securing the Note, (c) the Note has been paid in full or otherwise
satisfied, and (d) there is no further obligation of any party to pay any sums
under the Note or the Collateral Transfer Lien to EMC.

 



--------------------------------------------------------------------------------



            For good and valuable consideration, the receipt of which is hereby
acknowledged, the undersigned (a) has released and discharged, and by these
presents does hereby release and discharge the Collateral Transfer Lien, (b) has
released and discharged, and by these presents does hereby release and discharge
the Production Payment and the Property, from all liens held by the undersigned
regarding the Property and the Production Payment, without regard to how they
were created or evidenced, including without limitation the liens described in
the instrument(s) referenced above, and (c) has released and discharged, and by
these presents does hereby release and discharge, any and all liens held by the
undersigned that secured the Payment Obligation, without regard to how they were
created or evidenced and irrespective of whether they are described specifically
herein.



            The undersigned expressly releases all present and future rights to
establish or enforce the lien or liens as security for the payment of any future
or other advances.



            When the context requires, singular nouns and pronouns include the
plural.



 

EVEREST MINERALS CORPORATION


a Texas corporation


By:    ______________________________________
          James T. Clark, President



STATE OF TEXAS

COUNTY OF NUECES

§
§
§



 

            This instrument was acknowledged before me on _________ __, 2009, by
James T. Clark, President of Everest Minerals Corporation, a Texas corporation,
on behalf of said corporation.



 

___________________________________
Notary Public, State of Texas



After recording, please return to

:

Manuel Escobar
McGinnis, Lochridge & Kilgore, L.L.P.
600 Congress Avenue, Suite 2100
Austin, Texas 78701



 



--------------------------------------------------------------------------------



EXHIBIT A

DESCRIPTION OF PROPERTY

            1.           That certain real property located in Karnes County,
Texas more fully described below (the "Land");

            2.           That certain uranium processing facility on the Land
(the "Hobson Plant") and all improvements, fixtures, equipment and personal
property situated thereon (the "Improvements"); and

            3.           The benefits, privileges, easements, tenements,
hereditaments and appurtenances thereon or in anywise appertaining to the Land
and Improvements.

Metes and Bounds Description of the Land

:



The Hobson Plant Facility

:



            7.286 acres of land out of a 156 acre tract of land as described in
Volume 165, Page 448, Deed Records, Karnes County, Texas. This 7.286 acre tract
also being located within the Erasmo Seguin Survey, A-10, Karnes County, Texas.

            This 7.286 acre tract of land is more particularly described by
metes and bounds as follows:

            Beginning at a point in the west right of way line of FM Highway 81
for the southeast corner of this tract from which the southeast corner of said
156 acre tract bears South 01° East 38' 51" West, 3439.34 feet;

            Thence North 88° East 14' 01" West, generally with a fence and with
the south line of this tract, at 0.43 feet pass a corner fence post in all a
distance of 627.16 feet to a corner fence post found for the southwest corner of
this tract from which a found 5/8" iron rod bears North 09° East 00' 15" East,
0.48 feet;

            Thence North 01° East 45' 18" East, generally with a fence and with
the west line of this tract, 495.00 feet to a corner fence post found at the
northwest corner of this tract from which a found 5/8" iron rod bears South 55°
East 40' 51" West, 0.65 feet;

            Thence North 89° East 40' 15" East, generally with a fence and with
the north line of this tract, 626.62 feet to a corner fence post found in the
west right of way line of said FM Highway 81 for the northeast corner of this
tract;

            Thence South 01° East 38' 51" West, generally with a fence and with
the west right of way line of said FM Highway 81, at 82.30 feet pass a found
5/8" iron rod, at 517.31 feet pass a found 5/8" iron rod, in all a distance of
517.92 feet to the point of beginning and containing 7.286 acres of land, more
or less.



--------------------------------------------------------------------------------



The WDW-168 Deep Waste Disposal Well

:



            Field Notes of a 10.30 acre tract of land out of an 145.50 acre
tract of land conveyed from Julius Radke, et ux, to H.L. Kunkel by deed dated
June 16, 1928, and recorded in Volume 83, Page 346 of the Deed Records of Karnes
County, Texas;

            Said 10.30 acre tract is comprised of a portion of the Don Erasmo
Seguin Grant, Abstract 10, is situated in Karnes County, Texas, approximately
2-1/2 miles southwest of the town of Falls City, and is described by metes and
bounds as follows:

            Beginning at a point in the south right-of-way line of a 40ft.
County Road, for the northeast corner of said 145.50 acre tract and the
northeast corner of this tract;

            Thence S 02° 39' 00" W along the east line of said 145.50 acre tract
and the east line of this tract, a distance of 628.47 feet to a point for the
southeast corner of this tract;

            Thence N 87° 35' 04" W along the south line of this tract, a
distance of 561.66 feet to a point for the southwest corner of this tract;

            Thence N 06° 12' 09" W along the west line of this tract, a distance
of 834.70 feet to a point in the south right-of-way line of said 40 foot County
Road and the north line of said 145.50 acre tract, for the northwest corner of
this tract;

            Thence S 71° 39' 00" E along the south line of a 40 foot County
Road, the north line of said 145.50 acre tract, and the north line of this
tract, a distance of 716.86 feet to the place of beginning, containing 10.30
acres of land, more or less, subject to all easements of record.

Swap Tract

:



            A one-half (1/2) undivided interest in a 12.00 acre tract of land
out of an 145.50 acre tract of land conveyed from Julius Radke, et ux, to H.L.
Kunkel by deed dated June 16, 1928, and recorded in Volume 83, Page 346 of the
Deed Records of Karnes County, Texas;

            Said 12.00 acre tract is comprised of a portion of the Don Erasmo
Seguin Grant, Abstract 10, is situated in Karnes County, Texas, approximately
2-1/2 miles southwest of the town of Falls City, and is described by metes and
bounds as follows:

            Commencing at a point in the south right-of-way line of a 40ft.
County Road and at the northeast corner of said 145.50 acre tract;

            Thence S 02 39' 00" W along the east line of said 145.50 acre tract,
a distance of 1596.03 feet to a point for the PLACE OF BEGINNING and northeast
corner of this tract;

            Thence S 02 39' 00" W continuing along the east line of said 145.50
acre tract and along the east line of this tract, a distance of 809.11 feet to a
point for the southeast corner of said 145.50 acre tract and the southeast
corner of this tract;



--------------------------------------------------------------------------------



            Thence N 72 45' 00" W along the south line of said 145.50 acre tract
and the south line of this tract, a distance of 669.96 feet to a point for the
southwest corner of this tract;

            Thence N 02 39' 00" E along the west line of this tract, a distance
of 809.11 feet to a point for the northwest corner of this tract;

                        Thence S 72 45' 00" E along the north line of this
tract, a distance of 669.96 feet to the PLACE OF BEGINNING containing 12.00
acres of land, more or less, subject to all easements of record.



 

 

 

 

 



--------------------------------------------------------------------------------



Exhibit B

FormS of Release and Termination of Mining Leases


for the Union Carbide Leases



Refer to the materials attached hereto.

__________

 

 

 

 

 



--------------------------------------------------------------------------------



STATE OF TEXAS

COUNTY OF DUVAL

§
§
§



RELEASE AND TERMINATION OF MINING LEASE



            This Release of Mining Lease is executed by Everest Exploration,
Inc., a Texas corporation, as of the _____ day of ________________, 2009.



RECITALS



            A.          Reference is made to the Lease (herein called the
"Lease") dated March 15, 1968, between Luis De Hoyos and wife, Sulema G. De
Hoyos, acting on their own behalf and for and on behalf of Emily Singer McLeod,
a widow, Frances Cray McCarthy, wife of Spencer McCarthy, Individually and as
Independent Executrix and Sole Devisee of the Estate of Bertha Singer Cray,
Robert C. Singer, Jr., Ora Ellen Singer, a widow, Individually and as
Independent Executrix and Sole Devisee of the Estate of Norman W. Singer, Isaac
M. Singer, Richard A. Wilkinson, Marie Wilkinson Tickel, wife of W.E. Tickel,
and Lillian Kotara, formerly know as Lillian Wernli, wife of Henry J. Kotara,
pursuant to the terms of that certain deed from the Estate of William Singer to
said Luis de Hoyos and wife Sulema G. De Hoyos, dated June 22, 1948 and recorded
in Volume 61, Page 285, of the Duval County Deed Records, (hereinafater
collectively called "Lessors"), and Union Carbide Corporation, as Lessee,
covering 3176 acres of land in Duval County, Texas, as more particularly
described therein (the "Leased Premises") and recorded in Volume 199, Page 448
of the Oil and Gas Lease Records of Duval County, Texas, said Lease having been
assigned to Everest Exploration, Inc. by Assignment dated January 11, 2000, from
Rio Grande Resources Corporation and recorded in Volume 283, Page 88 of the
Official Records of Duval County, Texas,.



AGREEMENT



            Now, therefore, for good and valuable consideration received by the
undersigned, Everest Exploration, Inc. ("EEI"), whose address is P.O. Box 1339,
Corpus Christi, Texas 78403, hereby releases, relinquishes, surrenders and
terminates the above-described Lease and pursuant to Paragraph 13 of the Lease
(and, if necessary for purposes of terminating the Lease) does hereby quit claim
to the Lessors named in the Lease, their heirs, successors and assigns, all of
EEI's right, title and interest in and to the Leased Premises, as more
particularly described in the Lease.



            Executed as of the ____ day of _________________, 2009.



Everest Exploration, Inc.
a Texas corporation

By:     _______________________________
            Name:  James T. Clark
            Title:    President



--------------------------------------------------------------------------------





STATE OF TEXAS

COUNTY OF NUECES

§
§
§



            This instrument was acknowledged before me on the ______ day of
____________________, 2009, by James T. Clark, President of Everest Exploration,
Inc., a Texas corporation, on behalf of said corporation.



 

__________________________________________
Notary Public, State of Texas

__________________________________________
Notary's Printed Name

My Commission Expires:      __________________



 

 

 



--------------------------------------------------------------------------------



STATE OF TEXAS

COUNTY OF DUVAL

§
§
§



 

RELEASE AND TERMINATION OF MINING LEASE



 

            This Release of Mining Lease is executed by Everest Exploration,
Inc., a Texas corporation, as of the _____ day of ________________, 2009.



RECITALS



            A.       Reference is made to the Lease (herein called the "Lease")
dated December 1, 1967, between Guaranty National Bank and Trust of Corpus
Christi, Texas, Trustee, under the Will of Jane Schallert, Deceased (hereinafter
called "Lessor"), and Union Carbide Corporation, as Lessee, covering 3100.64
acres of land in Duval County, Texas, as more particularly described therein
(the "Leased Premises") and recorded in Volume 197, Page 232 of the Oil and Gas
Lease Records of Duval County, Texas, said Lease having been assigned to Everest
Exploration, Inc. by Assignment dated January 11, 2000, from Rio Grande
Resources Corporation and recorded in Volume 283, Page 88 of the Official
Records of Duval County, Texas,.



AGREEMENT



            Now, therefore, for good and valuable consideration received by the
undersigned, Everest Exploration, Inc. ("EEI"), whose address is P.O. Box 1339,
Corpus Christi, Texas 78403, hereby releases, relinquishes, surrenders and
terminates the above-described Lease and pursuant to Paragraph 13 of the Lease
(and, if necessary for purposes of terminating the Lease) does hereby quit claim
to the Lessor named in the Lease, its heirs, successors and assigns, all of
EEI's right, title and interest in and to the Leased Premises, as more
particularly described in the Lease.



            Executed as of the ____ day of _________________, 2009.



Everest Exploration, Inc.
a Texas corporation

By:      _______________________________
            Name:  James T. Clark
            Title:    President



 



--------------------------------------------------------------------------------





 

STATE OF TEXAS

COUNTY OF NUECES

§
§
§



            This instrument was acknowledged before me on the ______ day of
___________________, 2009, by James T. Clark, President of Everest Exploration,
Inc., a Texas corporation, on behalf of said corporation.



 

__________________________________________
Notary Public, State of Texas

__________________________________________
Notary's Printed Name

My Commission Expires:     __________________



 



--------------------------------------------------------------------------------



Exhibit C

Form of Release of Lien for the Production Payment

Refer to the materials attached hereto.

__________

 

 

 

 



--------------------------------------------------------------------------------



RELEASE OF LIEN



STATE OF TEXAS

COUNTY OF KARNES

§
§
§



Date

:

_____________ __, 2009

Holder of Liens

:

Everest Exploration, Inc. ("EEI")
a Texas corporation

Payment Obligation

:  

     Date:

October 7, 2005

     Amount:

$6,000,000.00 Production Payment (the "Production Payment") reserved to EEI in
the Letter of Intent and Special Warranty Deeds described below.

     Obligor:

South Texas Mining Venture, LLP ("STMV")

     Obligee:

EEI

Payment Obligation Is Described in the Following Documents

:

Letter of Intent dated October 7, 2005 by and between Standard Uranium, Inc.
("SUI"), EEI, and Everest Resource Company ("ERC"), as amended by Amendment to
Letter of Intent dated January 6, 2006 by and between SUI, STMV, EEI and ERC
(collectively, the "Letter of Intent")

Liens Are Described in the Following Documents

:

1.   Special Warranty Deed with Vendor's Lien dated January 6, 2006 from EEI as
Grantor to STMV as Grantee, recorded as Document No. 00070892, Volume 828, Page
453 of the Official Records of Karnes County, Texas;

2.   Special Warranty Deed with Vendor's Lien dated January 6, 2006 from EEI as
Grantor to STMV as Grantee, recorded as Document No. 00070893, Volume 828, Page
461 of the Official Records of Karnes County, Texas; and

3.   Deed of Trust dated January 6, 2006 from STMV as Grantor to H. Scott
Taylor, Trustee, for the benefit of EEI as Beneficiary, recorded as Document No.
00070894, Volume 828, Page 469 of the Official Records of Karnes County, Texas.

Property

:

The "Property" described in the Special Warranty Deeds and the Deed of Trust
referred to above and also described in Exhibit A attached hereto and made a
part hereof.



--------------------------------------------------------------------------------



            EEI covenants and agrees that the Production Payment has terminated
in its entirety, that no sums are owed on the Production Payment, and that there
is no further obligation to make any payment of the Production Payment.



            For good and valuable consideration, the receipt of which is hereby
acknowledged, the undersigned (a) has released and discharged, and by these
presents does hereby release and discharge, the Property, from all liens held by
the undersigned regarding the Property, without regard to how they were created
or evidenced, including without limitation the liens described in the
instrument(s) referenced above, and (b) has released and discharged, and by
these presents does hereby release and discharge, any and all liens held by the
undersigned that secured the Payment Obligation, without regard to how they were
created or evidenced and irrespective of whether they are described specifically
herein.



            The undersigned expressly releases all present and future rights to
establish or enforce the lien or liens as security for the payment of any future
or other advances.



            When the context requires, singular nouns and pronouns include the
plural.



 

EVEREST EXPLORATION, INC.


a Texas corporation


By:     ______________________________________
           James T. Clark, President



STATE OF TEXAS

COUNTY OF NUECES

§
§
§



 

            This instrument was acknowledged before me on _________ __, 2009, by
James T. Clark, President of Everest Exploration, Inc, a Texas corporation, on
behalf of said corporation.



 

___________________________________
Notary Public, State of Texas



After recording, please return to

:

Manuel Escobar
McGinnis, Lochridge & Kilgore, L.L.P.
600 Congress Avenue, Suite 2100
Austin, Texas 78701





 



--------------------------------------------------------------------------------



EXHIBIT A

DESCRIPTION OF PROPERTY

            4.        That certain real property located in Karnes County, Texas
more fully described below (the "Land");

            5.        That certain uranium processing facility on the Land (the
"Hobson Plant") and all improvements, fixtures, equipment and personal property
situated thereon (the "Improvements"); and

            6.        The benefits, privileges, easements, tenements,
hereditaments and appurtenances thereon or in anywise appertaining to the Land
and Improvements.

Metes and Bounds Description of the Land

:



The Hobson Plant Facility

:



            7.286 acres of land out of a 156 acre tract of land as described in
Volume 165, Page 448, Deed Records, Karnes County, Texas. This 7.286 acre tract
also being located within the Erasmo Seguin Survey, A-10, Karnes County, Texas.

            This 7.286 acre tract of land is more particularly described by
metes and bounds as follows:

            Beginning at a point in the west right of way line of FM Highway 81
for the southeast corner of this tract from which the southeast corner of said
156 acre tract bears South 01° East 38' 51" West, 3439.34 feet;

            Thence North 88° East 14' 01" West, generally with a fence and with
the south line of this tract, at 0.43 feet pass a corner fence post in all a
distance of 627.16 feet to a corner fence post found for the southwest corner of
this tract from which a found 5/8" iron rod bears North 09° East 00' 15" East,
0.48 feet;

            Thence North 01° East 45' 18" East, generally with a fence and with
the west line of this tract, 495.00 feet to a corner fence post found at the
northwest corner of this tract from which a found 5/8" iron rod bears South 55°
East 40' 51" West, 0.65 feet;

            Thence North 89° East 40' 15" East, generally with a fence and with
the north line of this tract, 626.62 feet to a corner fence post found in the
west right of way line of said FM Highway 81 for the northeast corner of this
tract;

            Thence South 01° East 38' 51" West, generally with a fence and with
the west right of way line of said FM Highway 81, at 82.30 feet pass a found
5/8" iron rod, at 517.31 feet pass a found 5/8" iron rod, in all a distance of
517.92 feet to the point of beginning and containing 7.286 acres of land, more
or less.



--------------------------------------------------------------------------------



The WDW-168 Deep Waste Disposal Well

:



            Field Notes of a 10.30 acre tract of land out of an 145.50 acre
tract of land conveyed from Julius Radke, et ux, to H.L. Kunkel by deed dated
June 16, 1928, and recorded in Volume 83, Page 346 of the Deed Records of Karnes
County, Texas;

            Said 10.30 acre tract is comprised of a portion of the Don Erasmo
Seguin Grant, Abstract 10, is situated in Karnes County, Texas, approximately
2-1/2 miles southwest of the town of Falls City, and is described by metes and
bounds as follows:

            Beginning at a point in the south right-of-way line of a 40ft.
County Road, for the northeast corner of said 145.50 acre tract and the
northeast corner of this tract;

            Thence S 02° 39' 00" W along the east line of said 145.50 acre tract
and the east line of this tract, a distance of 628.47 feet to a point for the
southeast corner of this tract;

            Thence N 87° 35' 04" W along the south line of this tract, a
distance of 561.66 feet to a point for the southwest corner of this tract;

            Thence N 06° 12' 09" W along the west line of this tract, a distance
of 834.70 feet to a point in the south right-of-way line of said 40 foot County
Road and the north line of said 145.50 acre tract, for the northwest corner of
this tract;

            Thence S 71° 39' 00" E along the south line of a 40 foot County
Road, the north line of said 145.50 acre tract, and the north line of this
tract, a distance of 716.86 feet to the place of beginning, containing 10.30
acres of land, more or less, subject to all easements of record.

Swap Tract

:



            A one-half (1/2) undivided interest in a 12.00 acre tract of land
out of an 145.50 acre tract of land conveyed from Julius Radke, et ux, to H.L.
Kunkel by deed dated June 16, 1928, and recorded in Volume 83, Page 346 of the
Deed Records of Karnes County, Texas;

            Said 12.00 acre tract is comprised of a portion of the Don Erasmo
Seguin Grant, Abstract 10, is situated in Karnes County, Texas, approximately
2-1/2 miles southwest of the town of Falls City, and is described by metes and
bounds as follows:

            Commencing at a point in the south right-of-way line of a 40ft.
County Road and at the northeast corner of said 145.50 acre tract;

            Thence S 02 39' 00" W along the east line of said 145.50 acre tract,
a distance of 1596.03 feet to a point for the PLACE OF BEGINNING and northeast
corner of this tract;

            Thence S 02 39' 00" W continuing along the east line of said 145.50
acre tract and along the east line of this tract, a distance of 809.11 feet to a
point for the southeast corner of said 145.50 acre tract and the southeast
corner of this tract;



--------------------------------------------------------------------------------



            Thence N 72 45' 00" W along the south line of said 145.50 acre tract
and the south line of this tract, a distance of 669.96 feet to a point for the
southwest corner of this tract;

            Thence N 02 39' 00" E along the west line of this tract, a distance
of 809.11 feet to a point for the northwest corner of this tract;

            Thence S 72 45' 00" E along the north line of this tract, a distance
of 669.96 feet to the PLACE OF BEGINNING containing 12.00 acres of land, more or
less, subject to all easements of record.

 

 

 



--------------------------------------------------------------------------------



Exhibit D

Form of Release of Lien for STMV's Obligations


under the 2005 LOI



Refer to the materials attached hereto.

__________



 

 

 

 

 

 



--------------------------------------------------------------------------------



RELEASE OF LIEN



STATE OF TEXAS

COUNTY OF DUVAL

§
§
§



Date

:

_____________ __, 2009

Holder of Liens

:

Everest Resource Company ("ERC")
a Texas corporation

Everest Exploration, Inc ("EEI")
a Texas corporation

Payment Obligation

:  

     Date:

October 7, 2005

     Amount:

Obligation to deposit with the Texas Department of State Health Services
("TDSHS") and/or the Texas Commission on Environmental Quality ("TCEQ") certain
financial security for certain reclamation obligations (the "Deposit
Obligation").

     Obligor:

South Texas Mining Venture, LLP ("STMV")

     Obligee:

ERC, for the benefit of Everest Exploration, Inc. ("EEI")

Payment Obligation Is Described in the Following Documents

:

Letter of Intent dated October 7, 2005 by and between Standard Uranium, Inc.
("SUI"), EEI, and ERC, as amended by Amendment to Letter of Intent dated January
6, 2006 by and between SUI, STMV, EEI and ERC (collectively, the "Letter of
Intent")

Liens Are Described in the Following Documents

:

4.   The Letter of Intent;

5.   Assignment of In Situ Uranium Leases dated January 6, 2006 from ERC and KDH
Operations, Ltd., as Assignor, to STMV, as Assignee, recorded as Document No.
091492, Volume 411, Page 438 of the Official Records of Duval County, Texas;

6.   Assignment dated April 6, 2006 from KDH as Assignor to ERC as Assignee,
recorded as Document No. 093268, Volume 423, Page 599 of the Official Records of
Duval County, Texas;

7.   Assignment of In Situ Uranium Mining Lease dated April 1, 2006 from ERC as
Assignor to STMV as Assignee, recorded as Document No. 093609, Volume 425, Page
802 of the Official Records of Duval County, Texas; and



 



--------------------------------------------------------------------------------





 

8.   Assignment dated April 7, 2006 from ERC as Assignor to James T. Clark, Tom
M. Crain, Jr. and Stephen H. Thomas, as Assignees, recorded as Document No.
093821, Volume 427, Page 376 of the Official Records of Duval County, Texas.

Property

:

The five leases described in the Assignment of In Situ Uranium Mining Leases and
the Assignment of In Situ Uranium Mining Lease referred to above, and also
described in Exhibit A attached hereto and made a part hereof.

            ERC and EEI each covenants and agrees that the Deposit Obligation
has terminated in its entirety, that no sums are owed on the Deposit Obligation,
that all obligations of STMV under the Letter of Intent have been performed and
that there is no further obligation to perform any action pursuant to the
Deposit Obligation or the Letter of Intent.



            For good and valuable consideration, the receipt of which is hereby
acknowledged, the undersigned ERC and EEI (a) have released and discharged, and
by these presents do hereby release and discharge, the Property, from all liens
held by the undersigned regarding the Property, without regard to how they were
created or evidenced, including without limitation the liens described in the
instrument(s) referenced above, and (b) have released and discharged, and by
these presents do hereby release and discharge, any and all liens held by the
undersigned that secured the Payment Obligation, without regard to how they were
created or evidenced and irrespective of whether they are described specifically
herein.



            The undersigned expressly releases all present and future rights to
establish or enforce the lien or liens as security for the payment of any future
or other advances.



            When the context requires, singular nouns and pronouns include the
plural.



 

EVEREST RESOURCE COMPANY


a Texas corporation


By:     ______________________________________
           James T. Clark, President

EVEREST EXPLORATION, INC.
a Texas corporation

By:     ______________________________________
           James T. Clark, President    

 



--------------------------------------------------------------------------------





 

STATE OF TEXAS

COUNTY OF NUECES

§
§
§



            This instrument was acknowledged before me on _________ __, 2009, by
James T. Clark, President of Everest Resource Company, a Texas corporation, on
behalf of said corporation.



 

___________________________________
Notary Public, State of Texas



 

 

STATE OF TEXAS

COUNTY OF NUECES

§
§
§



            This instrument was acknowledged before me on _________ __, 2009, by
James T. Clark, President of Everest Exploration, Inc., a Texas corporation, on
behalf of said corporation.



 

___________________________________
Notary Public, State of Texas



 

After recording, please return to

:

Manuel Escobar
McGinnis, Lochridge & Kilgore, L.L.P.
600 Congress Avenue, Suite 2100
Austin, Texas 78701



 



--------------------------------------------------------------------------------



EXHIBIT A

DESCRIPTION OF PROPERTY

[From Assignment of In Situ Uranium Leases, Doc. No. 091492, Volume 411, Page
438, Official Records of Duval County, Texas]

          1.       In Situ Uranium Mining Lease dated March 24, 2005, as
amended, recorded in Volume 393, Page 474 of the Official Records of Duval
County, Texas, by and between La Palangana Ranch Management, L.L.C., as Lessor,
and Everest Resource Company and KDH Operations, Ltd., as Lessee, covering
3100.64 acres, more or less, limited to depths lying from the surface down to
and including 1,500 feet subsurface, all as more particularly described therein.

          2.       In Situ Uranium Mining Lease dated January 14, 2005, recorded
in Volume 397, Page 586 of the Official Records of Duval County, Texas, by and
between Zulema DeHoyos, Trustee of the Zulema G. DeHoyos Living Trust, et al, as
Lessor, and Everest Resource Company, as Lessee, covering 3100.64 acres, more or
less, all as more particularly described therein.

          3.       Solution Mining Lease dated September 1, 2005, recorded by
Memorandum of Solution Mining Lease in Volume 408, Page 419 of the Official
Records of Duval County, Texas, by and between Alvaro de Hoyos, Individually and
as Trustee under the Last Will and Testament of Luis de Hoyos, Deceased, as
Lessor, and Everest Resource Company, as Lessee, covering 3100.64 acres, more or
less, all as more particularly described therein.

          4.       Solution Mining Lease dated September 1, 2005, recorded by
Memorandum of Solution Mining Lease in Volume 408, Page 424 of the Official
Records of Duval County, Texas, by and between Dolores Hyde, Individually and as
Trustee under the Last Will and Testament of Luis de Hoyos, Deceased, as Lessor,
and Everest Resource Company, as Lessee, covering 3100.64 acres, more or less,
all as more particularly described therein.

[From Assignment of In Situ Uranium Mining Lease, Doc. No. 093609, Volume 425,
Page 802, Official Records of Duval County, Texas]

          5.       In Situ Uranium Mining Lease dated February 15, 2006, a
memorandum of which is recorded in Volume 417, Page 271 of the Official Records
of Duval County, Texas, by and between Edward Steelhammer, as Lessor, and
Everest Resource Company, as Lessee, covering 3100.64 acres, more or less,
limited to depths lying from the surface down to and including 1,500 feet
subsurface, all as more particularly described therein.



 



--------------------------------------------------------------------------------



Exhibit E

Form of Third Party Release of Lien for STMV's Obligations


under the 2005 LOI



Refer to the materials attached hereto.

__________

 

 

 

 

 

 



--------------------------------------------------------------------------------



RELEASE OF LIEN



STATE OF TEXAS

COUNTY OF DUVAL

§
§
§



Date

:

_____________ __, 2009

Holder of Liens

:

James T. Clark, Tom M. Crain, Jr. and Stephen H. Thomas (collectively, the
"Lienholders")

Payment Obligation

:  

     Date:

October 7, 2005

     Amount:

Obligation to deposit with the Texas Department of State Health Services
("TDSHS") and/or the Texas Commission on Environmental Quality ("TCEQ") certain
financial security for certain reclamation obligations (the "Deposit
Obligation").

     Obligor:

South Texas Mining Venture, LLP ("STMV")

     Obligee:

ERC, for the benefit of Everest Exploration, Inc. ("EEI")

Payment Obligation Is Described in the Following Documents

:

Letter of Intent dated October 7, 2005 by and between Standard Uranium, Inc.
("SUI"), EEI, and ERC, as amended by Amendment to Letter of Intent dated January
6, 2006 by and between SUI, STMV, EEI and ERC (collectively, the "Letter of
Intent")

Liens Are Described in the Following Documents

:

9.   The Letter of Intent;

10.  Assignment of In Situ Uranium Leases dated January 6, 2006 from ERC and KDH
Operations, Ltd., as Assignor, to STMV, as Assignee, recorded as Document No.
091492, Volume 411, Page 438 of the Official Records of Duval County, Texas;

11.  Assignment dated April 6, 2006 from KDH as Assignor to ERC as Assignee,
recorded as Document No. 93268, Volume 423, Page 599 of the Official Records of
Duval County, Texas;

12.  Assignment of In Situ Uranium Mining Lease dated April 1, 2006 from ERC as
Assignor to STMV as Assignee, recorded as Document No. 093609, Volume 425, Page
802 of the Official Records of Duval County, Texas; and





--------------------------------------------------------------------------------





 

 

13.  Assignment dated April 7, 2006 from ERC as Assignor to James T. Clark, Tom
M. Crain, Jr. and Stephen H. Thomas, as Assignees, recorded as Document No.
093821, Volume 427, Page 376 of the Official Records of Duval County, Texas.

Property

:

The five leases described in the Assignment of In Situ Uranium Mining Leases and
the Assignment of In Situ Uranium Mining Lease referred to above, and also
described in Exhibit A attached hereto and made a part hereof.

          The undersigned covenant and agree that the Deposit Obligation has
terminated in its entirety, that no sums are owed on the Deposit Obligation,
that all obligations of STMV under the Letter of Intent have been performed, and
that there is no further obligation to perform any action pursuant to the
Deposit Obligation or the Letter of Intent.



          For good and valuable consideration, the receipt of which is hereby
acknowledged, the undersigned (a) has released and discharged, and by these
presents does hereby release and discharge, the Property, from all liens held by
the undersigned regarding the Property, without regard to how they were created
or evidenced, including without limitation the liens described in the
instrument(s) referenced above, and (b) has released and discharged, and by
these presents does hereby release and discharge any and all liens held by the
undersigned that secured the Payment Obligation, without regard to how they were
created or evidenced and irrespective of whether they are described specifically
herein.



          The undersigned expressly releases all present and future rights to
establish or enforce the lien or liens as security for the payment of any future
or other advances.



          When the context requires, singular nouns and pronouns include the
plural.



 

 

 

 

____________________________________________
James T. Clark, Individually


____________________________________________
Tom M. Crain, Jr., Individually


____________________________________________
Stephen H. Thomas, Individually

 



--------------------------------------------------------------------------------





 

STATE OF TEXAS

COUNTY OF _________

§
§
§



 

          This instrument was acknowledged before me on ______________ __, 2009,
by James T. Clark.



 

___________________________________
Notary Public, State of Texas



STATE OF TEXAS

COUNTY OF _________

§
§
§



 

          This instrument was acknowledged before me on ______________ __, 2009,
by Tom M. Crain, Jr..



 

___________________________________
Notary Public, State of Texas



STATE OF TEXAS

COUNTY OF _________

§
§
§



 

          This instrument was acknowledged before me on ______________ __, 2009,
by Stephen H. Thomas.



 

___________________________________
Notary Public, State of Texas



 

After recording, please return to

:

Manuel Escobar
McGinnis, Lochridge & Kilgore, L.L.P.
600 Congress Avenue, Suite 2100
Austin, Texas 78701



 



--------------------------------------------------------------------------------



EXHIBIT A

DESCRIPTION OF PROPERTY

[From Assignment of In Situ Uranium Leases, Doc. No. 091492, Volume 411, Page
438, Official Records of Duval County, Texas]

          1.       In Situ Uranium Mining Lease dated March 24, 2005, as
amended, recorded in Volume 393, Page 474 of the Official Records of Duval
County, Texas, by and between La Palangana Ranch Management, L.L.C., as Lessor,
and Everest Resource Company and KDH Operations, Ltd., as Lessee, covering
3100.64 acres, more or less, limited to depths lying from the surface down to
and including 1,500 feet subsurface, all as more particularly described therein.

          2.       In Situ Uranium Mining Lease dated January 14, 2005, recorded
in Volume 397, Page 586 of the Official Records of Duval County, Texas, by and
between Zulema DeHoyos, Trustee of the Zulema G. DeHoyos Living Trust, et al, as
Lessor, and Everest Resource Company, as Lessee, covering 3100.64 acres, more or
less, all as more particularly described therein.

          3.       Solution Mining Lease dated September 1, 2005, recorded by
Memorandum of Solution Mining Lease in Volume 408, Page 419 of the Official
Records of Duval County, Texas, by and between Alvaro de Hoyos, Individually and
as Trustee under the Last Will and Testament of Luis de Hoyos, Deceased, as
Lessor, and Everest Resource Company, as Lessee, covering 3100.64 acres, more or
less, all as more particularly described therein.

          4.       Solution Mining Lease dated September 1, 2005, recorded by
Memorandum of Solution Mining Lease in Volume 408, Page 424 of the Official
Records of Duval County, Texas, by and between Dolores Hyde, Individually and as
Trustee under the Last Will and Testament of Luis de Hoyos, Deceased, as Lessor,
and Everest Resource Company, as Lessee, covering 3100.64 acres, more or less,
all as more particularly described therein.

[From Assignment of In Situ Uranium Mining Lease, Doc. No. 093609, Volume 425,
Page 802, Official Records of Duval County, Texas]

          5.       In Situ Uranium Mining Lease dated February 15, 2006, a
memorandum of which is recorded in Volume 417, Page 271 of the Official Records
of Duval County, Texas, by and between Edward Steelhammer, as Lessor, and
Everest Resource Company, as Lessee, covering 3100.64 acres, more or less,
limited to depths lying from the surface down to and including 1,500 feet
subsurface, all as more particularly described therein.

 



--------------------------------------------------------------------------------



Exhibit F

Form of Consulting Agreements

Refer to the materials attached hereto.

__________



 

 

 

 

 



--------------------------------------------------------------------------------



CONSULTING SERVICES AGREEMENT

THIS AGREEMENT

(the "Agreement") made as of the _____ day of December, 2009 (the "Execution
Date").



BETWEEN:

THOMAS M. CRAIN, JR.

, having an address for notice and
delivery located at P.O. Box 1339, Corpus Christi, Texas 78403



(hereinafter referred to as the "Consultant");

OF THE FIRST PART

AND:

URANIUM ENERGY CORP.

, having an address for notice and
delivery located at 9801 Anderson Mill Road, Suite 230, Austin,
Texas 78750



(hereinafter referred to as the "Company");

OF THE SECOND PART

(and the Consultant and the Company being hereinafter singularly
also referred to as a "Party" and collectively referred to as the
"Parties" as the context so requires).

WHEREAS:



The Company has entered into an Asset Purchase Agreement (the "APA") with, among
other parties including the Consultant, Everest Exploration Inc. ("EEI"),
contemplating the acquisition of certain assets of EEI all as more particularly
described in the APA (collectively, the "Asset Purchase");

The Company desires to retain the Consultant to provide certain consulting
services to the Company as more particularly set out herein upon, and subject
to, the completion of the Asset Purchase as contemplated by the APA; and

The Consultant has the expertise to provide such consulting services to the
Company in accordance with the terms and conditions of this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT

, in consideration of the premises and of the sums herein provided to be paid by
the Company to the Consultant, and of the mutual covenants and undertakings to
be performed hereunder, the Parties agree as follows:





--------------------------------------------------------------------------------



ARTICLE I
AGREEMENT TO PROVIDE CONSULTING SERVICES

1.01     The Company hereby engages the Consultant and the Consultant hereby
undertakes the engagement of the Company. The Consultant's engagement shall
commence on the Execution Date of this Agreement and shall continue until
terminated in accordance with Article VII herein.

1.02     The Consultant agrees to provide the consulting services (collectively,
the "Work") as more particularly described in Schedule "A" which is attached
hereto. The Consultant shall carry out the Work in consultation with the Company
and covenants to conduct the Work in a businesslike manner, in keeping with
professional practices in the industry and in a safe and lawful manner.

1.03     From the date of the "Closing" of the Asset Purchase under the APA (the
"Effective Date" herein) the Company will pay the Consultant the sum of
$10,000.00 per month in advance and on each of the Effective Date and on the
same date of the next three months subsequent to the Effective Date. In
addition, the Consultant shall be compensated for Work rendered in accordance
with Schedule "B" hereto from the Effective Date until termination of this
Agreement. No premium rate for extra hours per day, holidays or weekends shall
be charged or applied by the Consultant unless expressly agreed to in advance
and in writing by the appropriate representative of the Company.

1.04     As additional consideration to Consultant for performance of the Work
contemplated herein, the Company shall issue to the order and the direction of
the Consultant fully paid and restricted common shares of common stock of the
Company (each a "Share") in the amounts and within the time periods as follows:

A.       On the Effective Date the Company will immediately issue and deliver an
initial 27,500 Shares to the order and the direction of the Consultant; and

B.       Upon the earlier of (i) the transfer, sale or assignment by Company of
all or substantially all the assets acquired through the Asset Purchase to any
third party (excluding any wholly-owned subsidiary of the Company) or (ii) the
date that the Texas Commission on Environmental Quality (the "TCEQ") provides
either EEI, the Company, and/or their respective successors or assigns as the
case may be, with clearance certificates in respect of the ongoing reclamation
work currently being conducted at the Mt. Lucas uranium project, located in Live
Oak County, Texas, and the Tex -1 uranium project located in Karnes County,
Texas (collectively, the "TCEQ Clearance"), the Company will immediately issue
and deliver a further 27,500 Shares to the order and the direction of the
Consultant.

For purposes of this Agreement, the securities resale provisions applicable to
the Shares are set forth in Schedule "C" which is attached hereto. In addition,
and upon the Consultant's prior written request to the Company in order to
transfer or sell any of the Shares, either privately or publicly, in accordance
with the appropriate provisions of the United States Securities Act of 1933, as
amended (the "Act") and all applicable securities laws and including, without
limitation, under Rule 144 promulgated under the Act, the Company hereby agrees
to promptly obtain any such legal opinion(s) or consent(s) as may be necessary
in order to effect any such private or public transfer at the Company's sole
expense.



--------------------------------------------------------------------------------



ARTICLE II
REPORTING AND OPINIONS

2.01     The Consultant shall be entitled to communicate with and shall rely
upon the immediate advice, direction and instructions of the Chief Operating
Officer of the Company, or upon the advice or instructions of such other
director or officer of the Company as the Chief Operating Officer of the Company
shall, from time to time, designate in times of the Chief Operating Officer's
absence, in order to initiate, coordinate and implement the Work as contemplated
herein subject, at all times, to the final direction and supervision of the
Board of Directors of the Company. At such time or times as may be required by
the Board of Directors of the Company, acting reasonably, the Consultant will
provide the Board of Directors of the Company with such information concerning
the results of the Consultant's Work and activities hereunder for the previous
month as the Board of Directors of the Company may reasonably require.

2.02     The Consultant acknowledges and agrees that all written and oral
opinions, reports, advice and materials provided by the Consultant to the
Company in connection with the Consultant's engagement hereunder are intended
solely for the Company's benefit and for the Company's uses only, and that any
such written and oral opinions, reports, advice and information are the
exclusive property of the Company. In this regard the Consultant covenants and
agrees that the Company may utilize any such opinion, report, advice and
materials for any other purpose whatsoever and, furthermore, may reproduce,
disseminate, quote from and refer to, in whole or in part, at any time and in
any manner, any such opinion, report, advice and materials in the Company's sole
and absolute discretion. The Consultant further covenants and agrees that no
public references to the Consultant or disclosure of the Consultant's role in
respect of the Company may be made by the Consultant without the prior written
consent of the Board of Directors of the Company in each specific instance and,
furthermore, that any such written opinions, reports, advice or materials shall,
unless otherwise required by the Board of Directors of the Company, be provided
by the Consultant to the Company in a form and with such substance as would be
acceptable for filing with and approval by any regulatory authority having
jurisdiction over the affairs of the Company from time to time.

ARTICLE III
INSURANCE

The Consultant acknowledges that he is solely responsible for providing, at his
own cost, coverage for his own medical, travel, disability and life insurance.



--------------------------------------------------------------------------------



ARTICLE IV
WORKERS' COMPENSATION

4.01     Any person whom the Consultant employs in the Work shall be required to
be insured under all applicable workers' compensation legislation or the
regulations of the applicable State or Federal employment commission or
authority or the equivalent, and the Consultant shall, and covenants to,
register with such authority and to pay all levies, premiums and assessments
required to maintain itself in good standing with such authority in respect of
the Work to be performed under this Agreement.

4.02     The cost of any workers' compensation coverage shall be borne by the
Consultant.

ARTICLE V
INDEMNIFICATION

5.01     THE PARTIES HERETO HEREBY EACH AGREE TO INDEMNIFY AND SAVE HARMLESS THE
OTHER PARTY HERETO AND INCLUDING, WHERE APPLICABLE, THEIR RESPECTIVE
SUBSIDIARIES AND AFFILIATES AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EXECUTIVES AND AGENTS (EACH SUCH PARTY BEING AN "INDEMNIFIED PARTY") HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, ACTIONS, SUITS, PROCEEDINGS,
DAMAGES, LIABILITIES OR EXPENSES OF WHATEVER NATURE OR KIND AND INCLUDING,
WITHOUT LIMITATION, ANY INVESTIGATION EXPENSES INCURRED BY ANY INDEMNIFIED
PARTY, TO WHICH AN INDEMNIFIED PARTY MAY BECOME SUBJECT BY REASON OF THE TERMS
AND CONDITIONS OF THIS AGREEMENT, AND ANY CIRCUMSTANCE INVOLVING INJURY TO AN
INDEMNITOR (AS HEREINAFTER DEFINED) OR ITS RESPECTIVE AFFILIATES AND
SUBSIDIARIES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EXECUTIVES, EMPLOYEES AND
AGENTS.

5.02     This indemnity will not apply in respect of an Indemnified Party in the
event and to the extent that a Court of competent jurisdiction in a final
judgment shall determine that the Indemnified Party was grossly negligent or
guilty of willful misconduct.

5.03     In case any action is brought against an Indemnified Party in respect
of which indemnity may be sought against either of the Parties hereto (in each
such case the Party then being the "Indemnitor" herein), the Indemnified Party
will give both Parties hereto prompt written notice of any such action of which
the Indemnified Party has knowledge and the Indemnitor will undertake the
investigation and defense thereof on behalf of the Indemnified Party, including
the prompt employment of counsel acceptable to the Indemnified Party affected
and the Indemnitor and the payment of all expenses. Failure by the Indemnified
Party to so notify shall not relieve the Indemnitor of the Indemnitor's
obligation of indemnification hereunder unless (and only to the extent that)
such failure results in a forfeiture by the Indemnitor of substantive rights or
defenses.



--------------------------------------------------------------------------------



5.04     No admission of liability and no settlement of any action shall be made
without the consent of each of the Parties hereto and the consent of the
Indemnified Party affected, such consent not to be unreasonable withheld.

5.05     Notwithstanding that the Indemnitor will undertake the investigation
and defense of any action, an Indemnified Party will have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel will be at the expense of the Indemnified
Party unless:

(a)       such counsel has been authorized by the Indemnitor;

(b)       the Indemnitor has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;

(c)       the named parties to any such action include that any Party hereto and
the Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or

(d)       there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party
hereto.

5.06     If for any reason other than the negligence of the Indemnified Party
being the primary cause of the loss claim, damage, liability, cost or expense,
the foregoing indemnification is unavailable to the Indemnified Party or
insufficient to hold them harmless, the Indemnitor shall contribute to the
amount paid or payable by the Indemnified Party as a result of any and all such
losses, claim, damages or liabilities in such proportion as is appropriate to
reflect not only the relative benefits received by the Indemnitor on the one
hand and the Indemnified Party on the other, but also the relative fault of the
Indemnitor and the Indemnified Party and other equitable considerations which
may be relevant. Notwithstanding the foregoing, the Indemnitor shall in any
event contribute to the amount paid or payable by the Indemnified Party, as a
result of the loss, claim, damage, liability, cost or expense (other than a
loss, claim, damage, liability, cost or expenses, the primary cause of which is
the gross negligence or bad faith of the Indemnified Party), any excess of such
amount over the amount of the fees actually received by the Indemnified Party
hereunder.

ARTICLE VI
ACCOUNTS AND EXPENSES

6.01     The Consultant shall, within 20 calendar days after the end of each
month during which the Work is performed, provide the Company with a statement
of account for the Work performed during such month; such statement to be
reasonably detailed and supported by receipts and vouchers for any out-of-pocket
and other reasonable expenses incurred and materials supplied by the Consultant
under this Agreement during the period to which such statement relates. The
Company will reimburse the Consultant for reasonable travel expenses, including
mileage reimbursement as allowed by the Internal Revenue Service, car rentals,
airfare, food and lodging and sundry expenses and all other reasonable out of
pocket expenses incurred in connection with the provision of the Work hereunder.



--------------------------------------------------------------------------------



6.02     The Company shall, within 15 calendar days of receipt at a above office
of the Company of each itemized statement of account furnished by the
Consultant, and provided that the Company does not in good faith dispute the
statement of account, pay the Consultant all fees, costs and charges on
disbursements shown in such itemized statement of account.

6.03     The Consultant acknowledges and agrees that in performing the Work
hereunder he is operating as an independent contractor, not an employee or agent
of the Company, and shall not act or hold himself out to be an agent of the
Company and shall not bind the Company to any agreement or transaction unless so
authorized by the Board of Directors of the Company, and, as such, the Company
will make no deduction from monies paid for Work performed (including any
retainer fee, if applicable) for any government statutory taxation plan
including income tax, government pension plan and unemployment insurance
premiums, such that the Consultant is solely responsible for reporting and
remitting any monies owing directly to any government as and when required.

ARTICLE VII
TERMINATION

This Agreement will terminate upon the earlier of:

(a)       two years from the Effective Date; provided, however, that the
Company's obligations under Section 1.04B herein shall survive such termination
for a period of ten years from the Effective Date; and

(b)       the date on which the Company received the TCEQ Clearance; provided,
however, that such termination shall not terminate the Company's obligations
under Section 1.04B herein.

ARTICLE VIII
ASSIGNMENT

The Consultant shall not assign any of his rights or obligations under this
Agreement. The Company shall have the right to assign this Agreement to any
parent or subsidiary of the Company, or to any wholly owned subsidiary of
Company, without the consent of the Consultant, provided that the obligations
under Section 1.04 herein are non-transferrable.

ARTICLE IX
NOTICE

Any notice required or permitted to be given hereunder by any party shall be in
writing and be deemed to have been given on the day such notice is delivered to
the addresses as set out in the front page of this Agreement, or by facsimile
transmission on the first business day following the day it was transmitted.
Notice sent by registered mail will be deemed to have been delivered at the
earlier of the time when the receipt thereof is signed by the addressee and 72
hours after the posting thereof in any post office in the United States or
Canada.



--------------------------------------------------------------------------------



ARTICLE X
CONFIDENTIALITY, PROPERTY, NON-COMPETITION AND NON-CIRCUMVENTION

10.01   Each Party will not, except as authorized or required by its respective
duties and obligations hereunder, reveal or divulge to any person, company or
entity any information concerning the respective organization, business,
finances, transactions or other affairs of the other Party hereto, or of any of
the other Party's respective subsidiaries, which may come to the Party's
knowledge during the continuance of this Agreement, and each Party will keep in
complete secrecy all confidential information entrusted to the Party and will
not use or attempt to use any such information in any manner which may injure or
cause loss either directly or indirectly to the other Party's respective
business interests. This restriction will continue to apply after the
termination of this Agreement without limit in point of time but will cease to
apply to information or knowledge which may come into the public domain.

10.02   Owing to the fact that the Consultant will receive confidential
information respecting the Company and its business during the continuance of
this Agreement, the Consultant shall take all reasonable precautions to ensure
that he and his employees, agents, subcontractors and representatives keep
confidential any information concerning the Company and the Work carried out
under this Agreement, including information purchased by the Company from EEI
and information disclosed to the Consultant by the Company or any of its
officers, directors, employees or agents. Without limiting the generality of the
foregoing, the Consultant shall instruct his employees, agents, subcontractors
and representatives to mark as confidential any and all information relating to
the Work or the Company's business and programs with respect thereto. The
Consultant shall prohibit access by any other persons to the information in the
absence of written permission for such access by the Company.

10.03   The Consultant hereby acknowledges and agrees that any and all Company
business interests, together with any products or improvements derived therefrom
and any trade marks or trade names used in connection with the same
(collectively, the "Property"), are wholly owned and controlled by the Company.
Correspondingly, neither this Agreement, nor the operation of the business
contemplated by this Agreement, confers or shall be deemed to confer upon the
Consultant any interest whatsoever in and to any of the Property. In this regard
the Consultant hereby further covenants and agrees not to, during or after the
continuance of this Agreement, contest the title to any of the Property
interests, in any way dispute or impugn the validity of the Property interests
or take any action to the detriment of the Company's interests therein. The
Consultant acknowledges that, by reason of the unique nature of the Property
interests, and by reason of the Consultant's knowledge of and association with
the Property interests during the continuance of this Agreement, the aforesaid
covenant is reasonable and commensurate for the protection of the legitimate
business interests of the Company. As a final note, the Consultant hereby
further covenants and agrees to immediately notify the Company of any
infringement of or challenge to the any of the Property interests as soon as the
Consultant becomes aware of the infringement or challenge. In addition, and for
even greater certainty, the Consultant hereby assigns to the Company the entire
right, title and interest throughout the world in and to all work performed,
writings, formulas, designs, models, drawings, photographs, design inventions,
and other inventions, made, conceived, or reduced to practice or authored by the
Consultant or the Consultant's employees, either solely or jointly with others,
during the performance of this Agreement, or which are made, conceived, or
reduced to practice, or authored with the use of information or materials of the
Company either received or used by the Consultant during the performance of this
Agreement or any extension or renewal thereof. The Consultant shall promptly
disclose to the Company all works, writings, formulas, designs, models,
photographs, drawings, design inventions and other inventions made, conceived or
reduced to practice, or authored by the Consultant or the Consultant's employees
as set forth above. The Consultant shall sign, execute and acknowledge, or cause
to be signed, executed and acknowledged without cost to Company or its nominees,
patent, trademark or copyright protection throughout the world upon all such
works, writings, formulas, designs, models, drawings, photographs, design
inventions and other inventions; title to which the Company acquires in
accordance with the provisions of this section. The Consultant has acquired or
shall acquire from each of the Consultant's employees, if any, the necessary
rights to all such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions made by such employees
within the scope of their employment by the Consultant in performing the Work
under this Agreement. The Work performed and the information produced under this
Agreement are works made for hire as defined in 17 U.S.C. § 101.



--------------------------------------------------------------------------------



10.04   During the continuance of this Agreement, and for a period of at least
six months following the termination of this Agreement, the Consultant shall not
engage in any uranium exploration or development business or activity whatsoever
in the State of Texas which reasonably may be determined by the Company, in its
sole and absolute discretion, to compete with any portion of the Company's
various current uranium exploration or development business interests in the
State of Texas as contemplated hereby without the prior written consent of the
Company. Furthermore, each of the Parties hereby acknowledges and agrees, for a
period of at least six months following the termination of this Agreement, not
to initiate any contact or communication directly with either of the other Party
or any of its respective subsidiaries, as the case may be, together with each of
the other Party's respective directors, officers, representatives, agents or
employees, without the prior written consent of the other Party hereto and,
notwithstanding the generality of the foregoing, further acknowledges and
agrees, even with the prior written consent of the other Party to such contact
or communication, to limit such contact or communication to discussions outside
the scope of any confidential information (as hereinafter determined). For the
purposes of the foregoing the Parties hereby recognize and agree that a breach a
Party of any of the covenants herein contained would result in irreparable harm
and significant damage to the other Party that would not be adequately
compensated for by monetary award. Accordingly, each of the Parties agrees that,
in the event of any such breach, in addition to being entitled as a matter of
right to apply to a Court of competent equitable jurisdiction for relief by way
of restraining order, injunction, decree or otherwise as may be appropriate to
ensure compliance with the provisions hereof, a Party will also be liable to the
other Party hereto, without in any manner limiting that Party's right to any
equitable relief, as liquidated damages, for an amount equal to the amount
received and earned by that Party as a result of and with respect to any such
breach. The Parties hereby acknowledge and agree that if any of the aforesaid
restrictions, activities, obligations or periods are considered by a Court of
competent jurisdiction as being unreasonable, the Parties agree that said Court
shall have authority to limit such restrictions, activities or periods as the
Court deems proper in the circumstances. In addition, the Parties further
acknowledge and agree that all restrictions or obligations in this Agreement are
necessary and fundamental to the protection of their respective business
interests and are reasonable and valid, and all defenses to the strict
enforcement thereof by the Parties are hereby waived.



--------------------------------------------------------------------------------



ARTICLE XI
APPLICABLE LAW

This Agreement shall be governed by and any dispute arising hereunder shall be
determined in accordance with the laws of the State of Texas, and the federal
laws of the United States applicable therein, and the Parties agree to submit to
the jurisdiction of the courts of Nueces County, Texas, for any disputes arising
under this Agreement.

ARTICLE XII
OTHER AGREEMENTS

This Agreement constitutes the complete agreement between the Parties with
respect to the subject matter herein and shall not be varied in its terms by
oral agreement, representation or otherwise except by an instrument or
instruments in writing dated subsequent to the Execution Date hereof and
executed by the duly authorized representatives of the Parties, and this
Agreement supersedes all prior agreements, memoranda, correspondence,
communication, negotiations or representations, whether oral or written, express
or implied, between the Parties with respect to the subject matter.

ARTICLE XIII
ENUREMENT

This Agreement shall enure to the benefit of and be binding upon the Parties
hereto and their respective successors and permitted assigns.

ARTICLE XIV
COUNTERPARTS

This Agreement may be signed by the Parties hereto in as many counterparts as
may be necessary, and via facsimile if necessary, each of which so signed being
deemed to be an original and such counterparts together constituting one and the
same instrument and, notwithstanding the date of execution, being deemed to bear
the Execution Date as set forth on the front page of this Agreement.

ARTICLE XV
GENERAL

15.01   Each Article, section, paragraph, term and provision of this Agreement,
and any portion thereof, shall be considered severable, and if, for any reason,
any portion of this Agreement is determined to be invalid, contrary to or in
conflict with any applicable present or future law, rule or regulation in a
final unappealable ruling issued by any court, agency or tribunal with valid
jurisdiction in a proceeding to which any Party hereto is a party, that ruling
shall not impair the operation of, or have any other effect upon, such other
portions of this Agreement as may remain otherwise intelligible (all of which
shall remain binding on the Parties and continue to be given full force and
effect as of the date upon which the ruling becomes final).



--------------------------------------------------------------------------------



15.02   The headings herein are for convenience only and are not intended as a
guide to interpretation of this Agreement or any portion thereof. The use of any
term is applicable to any gender and where applicable, a corporation.

15.03   Any references to dollars herein shall be to United States dollars.

15.04   Time will be of the essence of this Agreement.

15.05   The Parties will from time to time after the execution of this Agreement
make, do, execute or cause or permit to be made, done or executed, all such
further and other acts, deeds, things, devices and assurances in law whatsoever
as may be required to carry out the true intention and to give full force and
effect to this Agreement.

15.06   It is hereby acknowledged by each of the Parties hereto that Lang
Michener LLP, Lawyers - Patent & Trade Mark Agents, acts solely for the Company,
and, correspondingly, that the Consultant has been required by each of Lang
Michener LLP and the Company to obtain independent legal advice with respect to
its review and execution of this Agreement. In addition, it is hereby further
acknowledged and agreed by the Parties hereto that Lang Michener LLP, and
certain or all of its principal owners or associates, from time to time, may
have both an economic or shareholding interest in and to Company and/or a
fiduciary duty to the same arising from either a directorship, officership or
similar relationship arising out of the request of the Company for certain of
such persons to act in a similar capacity while acting for the Company as
counsel. Correspondingly, and even where, as a result of this Agreement, the
consent of each Party hereto to the role and capacity of Lang Michener LLP, and
its principal owners and associates, as the case may be, is deemed to have been
received, where any conflict or perceived conflict may arise, or be seen to
arise, as a result of any such capacity or representation, each Party hereto
acknowledges and agrees to, once more, obtain independent legal advice in
respect of any such conflict or perceived conflict and, consequent thereon, Lang
Michener LLP, together with any such principal owners or associates, as the case
may be, shall be at liberty at any time to resign any such position if it or any
Party hereto is in any way affected or uncomfortable with any such capacity or
representation. Each Party to this Agreement will also bear and pay its own
costs, legal and otherwise, in connection with its respective preparation,
review and execution of this Agreement and, in particular, that the costs
involved in the preparation of this Agreement, and all documentation necessarily
incidental thereto, by Lang Michener LLP, shall be at the cost of the Company.



--------------------------------------------------------------------------------



15.07   The Parties have not created a partnership and nothing contained in this
Agreement shall in any manner whatsoever constitute any Party the partner, agent
or legal representative of the other Parties, nor create any fiduciary
relationship between them for any purpose whatsoever.

15.08   No consent or waiver expressed or implied by either Party in respect of
any breach or default by the other in the performance by such other of its
obligations hereunder shall:

(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;

(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;

(c)       constitute a general waiver under this Agreement; or

(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.

IN WITNESS WHEREOF

each of the Parties hereto have hereunto set their respective hands and seals as
at the Execution Date first above written.





Uranium Energy Corp.

By:     ________________________________
             Amir Adnani, President and CEO



Consultant:

By:     ________________________________
                     Thomas M. Crain, Jr.

 

 

 

 



--------------------------------------------------------------------------------



 

Schedule A

Scope of Work

Assist the Company with all reclamation efforts associated with the Mt. Lucas
uranium project in Live Oak County, Texas, and the Tex -1 uranium project in
Karnes County, Texas;

Assist in Company determined property and plant tours as needed for industry,
financial analysts and government representatives;

Assist Company management with applications for appropriate licenses and permits
from the State of Texas and assist Company management with required interfaces
between the Company and the public within the State of Texas;

Assist in all efforts by the Company to cause a transfer of Radioactive
Materials License R03626 to the Company or the Company's designate;

Meet regularly, and as required by the Company, with Company management to
review material issues and to ensure that they are provided in a timely manner
with all information and access to management necessary to enable Company
management to perform the Company's business in the State of Texas; and

Assist Company management in ensuring that Texas employees operate in a safe
manner.

__________





--------------------------------------------------------------------------------



 

Schedule B

Schedule of Consultant's Rates for additional Work



Hourly Rate:

The Company will pay for all Company pre-approved consulting time on an hourly
basis at the rate of $135 per hour. The hourly consulting fee shall be adjusted
each January 1st, commencing January 1, 2011, by multiplying $135 by a ratio,
the numerator of which is the Gross Domestic Product - Implicit Price Deflator
(the "GDP-IPD") for the quarter preceding the date of adjustment and the
denominator of which is the GDP-IPD for the quarter preceding January 1, 2010.
The Consultant shall make himself available, subject to the Company's prior
written request, for up to a maximum of 20 calendar days per month and, if with
additional time and work is required, such time will be approved by the Company
in consultation with the Consultant and in advance in writing.

Expenses:

Reimbursement for all pre-approved and reasonable travel expenses, including car
rentals, food, lodging and sundry expenses and all other reasonable out of
pocket expenses incurred in connection with the Scope of Services. In this
regard the Consultant acknowledges and agrees that in performing the Work
hereunder he is operating as an independent contractor, and not an employee or
agent of the Company, and, as such, the Company will make no deduction from
monies paid for Work performed (including any retainer fee, if applicable) for
any government statutory taxation plan including income tax, government pension
plan and unemployment insurance premiums, such that the Consultant is solely
responsible for reporting and remitting any monies owing directly to any
government as and when required.

 

 

 

__________





--------------------------------------------------------------------------------



 

Schedule C

Definition of Shares

            The Shares will be restricted from resale in the United States for a
period of six months from the date of issuance and then may be sold in
accordance with the provisions of Rule 144 promulgated under the United States
Securities Act of 1933, as amended (the "Act"). In that regard all Share
certificates issued by the Company to the Consultant will be stamped with the
following legends restricting transfer in the following manner:

"These securities have not been registered under the United States Securities
Act of 1933, as amended, or the laws of any state, and are being issued pursuant
to an exemption from registration pertaining to such securities and pursuant to
a representation by the security holder named hereon that said securities have
been acquired for purposes of investment and not for purposes of distribution.
These securities may not be offered, sold, transferred, pledged or hypothecated
in the absence of registration, or the availability of an exemption from such
registration. The stock transfer agent has been ordered to effectuate transfers
only in accordance with the above instructions."

"Unless permitted under applicable securities legislation, the holder of the
securities represented hereby shall not trade the securities in Canada before
the earlier of (i) the date that is four months and a day after the date the
company first became a reporting issuer in any of Alberta, British Columbia,
Manitoba, Nova Scotia, Ontario, Quebec and Saskatchewan, if the company is a
sedar filer, and (ii) the date that is four months and a day after the later of
(a) the distribution date, and (b) the date the company became a reporting
issuer in the local jurisdiction of the subscriber of the securities that are
the subject of the trade."

            The Company will assist the Consultant in effecting any re-sales of
the Shares under the Act in accordance with Rule 144.

            The Shares will have no restrictions, encumbrances, legends or
burdens of any kind other than those expressly set forth in this Schedule C.

__________

 



--------------------------------------------------------------------------------



CONSULTING SERVICES AGREEMENT

THIS AGREEMENT

(the "Agreement") made as of the _____ day of December, 2009 (the "Execution
Date").



BETWEEN:

JAMES T. CLARK

, having an address for notice and delivery
located at P.O. Box 1339, Corpus Christi, Texas 78403



(hereinafter referred to as the "Consultant");

OF THE FIRST PART

AND:

URANIUM ENERGY CORP.

, having an address for notice and
delivery located at 9801 Anderson Mill Road, Suite 230, Austin,
Texas 78750



(hereinafter referred to as the "Company");

OF THE SECOND PART

(and the Consultant and the Company being hereinafter singularly
also referred to as a "Party" and collectively referred to as the
"Parties" as the context so requires).

WHEREAS:



The Company has entered into an Asset Purchase Agreement (the "APA") with, among
other parties including the Consultant, Everest Exploration Inc. ("EEI"),
contemplating the acquisition of certain assets of EEI all as more particularly
described in the APA (collectively, the "Asset Purchase");

The Company desires to retain the Consultant to provide certain consulting
services to the Company as more particularly set out herein upon, and subject
to, the completion of the Asset Purchase as contemplated by the APA; and

The Consultant has the expertise to provide such consulting services to the
Company in accordance with the terms and conditions of this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT

, in consideration of the premises and of the sums herein provided to be paid by
the Company to the Consultant, and of the mutual covenants and undertakings to
be performed hereunder, the Parties agree as follows:





--------------------------------------------------------------------------------



ARTICLE I
AGREEMENT TO PROVIDE CONSULTING SERVICES

1.01   The Company hereby engages the Consultant and the Consultant hereby
undertakes the engagement of the Company. The Consultant's engagement shall
commence on the Execution Date of this Agreement and shall continue until
terminated in accordance with Article VII herein.

1.02   The Consultant agrees to provide the consulting services (collectively,
the "Work") as more particularly described in Schedule "A" which is attached
hereto. The Consultant shall carry out the Work in consultation with the Company
and covenants to conduct the Work in a businesslike manner, in keeping with
professional practices in the industry and in a safe and lawful manner.

1.03   From the date of the "Closing" of the Asset Purchase under the APA (the
"Effective Date" herein) the Company will pay the Consultant the sum of
$10,000.00 per month in advance and on each of the Effective Date and on the
same date of the next three months subsequent to the Effective Date. In
addition, the Consultant shall be compensated for Work rendered in accordance
with Schedule "B" hereto from the Effective Date until termination of this
Agreement. No premium rate for extra hours per day, holidays or weekends shall
be charged or applied by the Consultant unless expressly agreed to in advance
and in writing by the appropriate representative of the Company.

1.04   As additional consideration to Consultant for performance of the Work
contemplated herein, the Company shall issue to the order and the direction of
the Consultant fully paid and restricted common shares of common stock of the
Company (each a "Share") in the amounts and within the time periods as follows:

A.       On the Effective Date the Company will immediately issue and deliver an
initial 27,500 Shares to the order and the direction of the Consultant; and

B.       Upon the earlier of (i) the transfer, sale or assignment by Company of
all or substantially all the assets acquired through the Asset Purchase to any
third party (excluding any wholly-owned subsidiary of the Company) or (ii) the
date that the Texas Commission on Environmental Quality (the "TCEQ") provides
either EEI, the Company, and/or their respective successors or assigns as the
case may be, with clearance certificates in respect of the ongoing reclamation
work currently being conducted at the Mt. Lucas uranium project, located in Live
Oak County, Texas, and the Tex -1 uranium project located in Karnes County,
Texas (collectively, the "TCEQ Clearance"), the Company will immediately issue
and deliver a further 27,500 Shares to the order and the direction of the
Consultant.

For purposes of this Agreement, the securities resale provisions applicable to
the Shares are set forth in Schedule "C" which is attached hereto. In addition,
and upon the Consultant's prior written request to the Company in order to
transfer or sell any of the Shares, either privately or publicly, in accordance
with the appropriate provisions of the United States Securities Act of 1933, as
amended (the "Act") and all applicable securities laws and including, without
limitation, under Rule 144 promulgated under the Act, the Company hereby agrees
to promptly obtain any such legal opinion(s) or consent(s) as may be necessary
in order to effect any such private or public transfer at the Company's sole
expense.



--------------------------------------------------------------------------------



ARTICLE II
REPORTING AND OPINIONS

2.01   The Consultant shall be entitled to communicate with and shall rely upon
the immediate advice, direction and instructions of the Chief Operating Officer
of the Company, or upon the advice or instructions of such other director or
officer of the Company as the Chief Operating Officer of the Company shall, from
time to time, designate in times of the Chief Operating Officer's absence, in
order to initiate, coordinate and implement the Work as contemplated herein
subject, at all times, to the final direction and supervision of the Board of
Directors of the Company. At such time or times as may be required by the Board
of Directors of the Company, acting reasonably, the Consultant will provide the
Board of Directors of the Company with such information concerning the results
of the Consultant's Work and activities hereunder for the previous month as the
Board of Directors of the Company may reasonably require.

2.02   The Consultant acknowledges and agrees that all written and oral
opinions, reports, advice and materials provided by the Consultant to the
Company in connection with the Consultant's engagement hereunder are intended
solely for the Company's benefit and for the Company's uses only, and that any
such written and oral opinions, reports, advice and information are the
exclusive property of the Company. In this regard the Consultant covenants and
agrees that the Company may utilize any such opinion, report, advice and
materials for any other purpose whatsoever and, furthermore, may reproduce,
disseminate, quote from and refer to, in whole or in part, at any time and in
any manner, any such opinion, report, advice and materials in the Company's sole
and absolute discretion. The Consultant further covenants and agrees that no
public references to the Consultant or disclosure of the Consultant's role in
respect of the Company may be made by the Consultant without the prior written
consent of the Board of Directors of the Company in each specific instance and,
furthermore, that any such written opinions, reports, advice or materials shall,
unless otherwise required by the Board of Directors of the Company, be provided
by the Consultant to the Company in a form and with such substance as would be
acceptable for filing with and approval by any regulatory authority having
jurisdiction over the affairs of the Company from time to time.

ARTICLE III
INSURANCE

The Consultant acknowledges that he is solely responsible for providing, at his
own cost, coverage for his own medical, travel, disability and life insurance.



--------------------------------------------------------------------------------



ARTICLE IV
WORKERS' COMPENSATION

4.01   Any person whom the Consultant employs in the Work shall be required to
be insured under all applicable workers' compensation legislation or the
regulations of the applicable State or Federal employment commission or
authority or the equivalent, and the Consultant shall, and covenants to,
register with such authority and to pay all levies, premiums and assessments
required to maintain itself in good standing with such authority in respect of
the Work to be performed under this Agreement.

4.02   The cost of any workers' compensation coverage shall be borne by the
Consultant.

ARTICLE V
INDEMNIFICATION

5.01   THE PARTIES HERETO HEREBY EACH AGREE TO INDEMNIFY AND SAVE HARMLESS THE
OTHER PARTY HERETO AND INCLUDING, WHERE APPLICABLE, THEIR RESPECTIVE
SUBSIDIARIES AND AFFILIATES AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EXECUTIVES AND AGENTS (EACH SUCH PARTY BEING AN "INDEMNIFIED PARTY") HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, ACTIONS, SUITS, PROCEEDINGS,
DAMAGES, LIABILITIES OR EXPENSES OF WHATEVER NATURE OR KIND AND INCLUDING,
WITHOUT LIMITATION, ANY INVESTIGATION EXPENSES INCURRED BY ANY INDEMNIFIED
PARTY, TO WHICH AN INDEMNIFIED PARTY MAY BECOME SUBJECT BY REASON OF THE TERMS
AND CONDITIONS OF THIS AGREEMENT, AND ANY CIRCUMSTANCE INVOLVING INJURY TO AN
INDEMNITOR (AS HEREINAFTER DEFINED) OR ITS RESPECTIVE AFFILIATES AND
SUBSIDIARIES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EXECUTIVES, EMPLOYEES AND
AGENTS.

5.02   This indemnity will not apply in respect of an Indemnified Party in the
event and to the extent that a Court of competent jurisdiction in a final
judgment shall determine that the Indemnified Party was grossly negligent or
guilty of willful misconduct.

5.03   In case any action is brought against an Indemnified Party in respect of
which indemnity may be sought against either of the Parties hereto (in each such
case the Party then being the "Indemnitor" herein), the Indemnified Party will
give both Parties hereto prompt written notice of any such action of which the
Indemnified Party has knowledge and the Indemnitor will undertake the
investigation and defense thereof on behalf of the Indemnified Party, including
the prompt employment of counsel acceptable to the Indemnified Party affected
and the Indemnitor and the payment of all expenses. Failure by the Indemnified
Party to so notify shall not relieve the Indemnitor of the Indemnitor's
obligation of indemnification hereunder unless (and only to the extent that)
such failure results in a forfeiture by the Indemnitor of substantive rights or
defenses.



--------------------------------------------------------------------------------



5.04   No admission of liability and no settlement of any action shall be made
without the consent of each of the Parties hereto and the consent of the
Indemnified Party affected, such consent not to be unreasonable withheld.

5.05   Notwithstanding that the Indemnitor will undertake the investigation and
defense of any action, an Indemnified Party will have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel will be at the expense of the Indemnified
Party unless:

(a)       such counsel has been authorized by the Indemnitor;

(b)       the Indemnitor has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;

(c)       the named parties to any such action include that any Party hereto and
the Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or

(d)       there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party
hereto.

5.06   If for any reason other than the negligence of the Indemnified Party
being the primary cause of the loss claim, damage, liability, cost or expense,
the foregoing indemnification is unavailable to the Indemnified Party or
insufficient to hold them harmless, the Indemnitor shall contribute to the
amount paid or payable by the Indemnified Party as a result of any and all such
losses, claim, damages or liabilities in such proportion as is appropriate to
reflect not only the relative benefits received by the Indemnitor on the one
hand and the Indemnified Party on the other, but also the relative fault of the
Indemnitor and the Indemnified Party and other equitable considerations which
may be relevant. Notwithstanding the foregoing, the Indemnitor shall in any
event contribute to the amount paid or payable by the Indemnified Party, as a
result of the loss, claim, damage, liability, cost or expense (other than a
loss, claim, damage, liability, cost or expenses, the primary cause of which is
the gross negligence or bad faith of the Indemnified Party), any excess of such
amount over the amount of the fees actually received by the Indemnified Party
hereunder.

ARTICLE VI
ACCOUNTS AND EXPENSES

6.01   The Consultant shall, within 20 calendar days after the end of each month
during which the Work is performed, provide the Company with a statement of
account for the Work performed during such month; such statement to be
reasonably detailed and supported by receipts and vouchers for any out-of-pocket
and other reasonable expenses incurred and materials supplied by the Consultant
under this Agreement during the period to which such statement relates. The
Company will reimburse the Consultant for reasonable travel expenses, including
mileage reimbursement as allowed by the Internal Revenue Service, car rentals,
airfare, food and lodging and sundry expenses and all other reasonable out of
pocket expenses incurred in connection with the provision of the Work hereunder.



--------------------------------------------------------------------------------



6.02   The Company shall, within 15 calendar days of receipt at a above office
of the Company of each itemized statement of account furnished by the
Consultant, and provided that the Company does not in good faith dispute the
statement of account, pay the Consultant all fees, costs and charges on
disbursements shown in such itemized statement of account.

6.03   The Consultant acknowledges and agrees that in performing the Work
hereunder he is operating as an independent contractor, not an employee or agent
of the Company, and shall not act or hold himself out to be an agent of the
Company and shall not bind the Company to any agreement or transaction unless so
authorized by the Board of Directors of the Company, and, as such, the Company
will make no deduction from monies paid for Work performed (including any
retainer fee, if applicable) for any government statutory taxation plan
including income tax, government pension plan and unemployment insurance
premiums, such that the Consultant is solely responsible for reporting and
remitting any monies owing directly to any government as and when required.

ARTICLE VII
TERMINATION

This Agreement will terminate upon the earlier of:

(a)       two years from the Effective Date; provided, however, that the
Company's obligations under Section 1.04B herein shall survive such termination
for a period of ten years from the Effective Date; and

(b)       the date on which the Company received the TCEQ Clearance; provided,
however, that such termination shall not terminate the Company's obligations
under Section 1.04B herein.

ARTICLE VIII
ASSIGNMENT

The Consultant shall not assign any of his rights or obligations under this
Agreement. The Company shall have the right to assign this Agreement to any
parent or subsidiary of the Company, or to any wholly owned subsidiary of
Company, without the consent of the Consultant, provided that the obligations
under Section 1.04 herein are non-transferrable.

ARTICLE IX
NOTICE

Any notice required or permitted to be given hereunder by any party shall be in
writing and be deemed to have been given on the day such notice is delivered to
the addresses as set out in the front page of this Agreement, or by facsimile
transmission on the first business day following the day it was transmitted.
Notice sent by registered mail will be deemed to have been delivered at the
earlier of the time when the receipt thereof is signed by the addressee and 72
hours after the posting thereof in any post office in the United States or
Canada.



--------------------------------------------------------------------------------



ARTICLE X
CONFIDENTIALITY, PROPERTY, NON-COMPETITION AND NON-CIRCUMVENTION

10.01  Each Party will not, except as authorized or required by its respective
duties and obligations hereunder, reveal or divulge to any person, company or
entity any information concerning the respective organization, business,
finances, transactions or other affairs of the other Party hereto, or of any of
the other Party's respective subsidiaries, which may come to the Party's
knowledge during the continuance of this Agreement, and each Party will keep in
complete secrecy all confidential information entrusted to the Party and will
not use or attempt to use any such information in any manner which may injure or
cause loss either directly or indirectly to the other Party's respective
business interests. This restriction will continue to apply after the
termination of this Agreement without limit in point of time but will cease to
apply to information or knowledge which may come into the public domain.

10.02  Owing to the fact that the Consultant will receive confidential
information respecting the Company and its business during the continuance of
this Agreement, the Consultant shall take all reasonable precautions to ensure
that he and his employees, agents, subcontractors and representatives keep
confidential any information concerning the Company and the Work carried out
under this Agreement, including information purchased by the Company from EEI
and information disclosed to the Consultant by the Company or any of its
officers, directors, employees or agents. Without limiting the generality of the
foregoing, the Consultant shall instruct his employees, agents, subcontractors
and representatives to mark as confidential any and all information relating to
the Work or the Company's business and programs with respect thereto. The
Consultant shall prohibit access by any other persons to the information in the
absence of written permission for such access by the Company.

10.03  The Consultant hereby acknowledges and agrees that any and all Company
business interests, together with any products or improvements derived therefrom
and any trade marks or trade names used in connection with the same
(collectively, the "Property"), are wholly owned and controlled by the Company.
Correspondingly, neither this Agreement, nor the operation of the business
contemplated by this Agreement, confers or shall be deemed to confer upon the
Consultant any interest whatsoever in and to any of the Property. In this regard
the Consultant hereby further covenants and agrees not to, during or after the
continuance of this Agreement, contest the title to any of the Property
interests, in any way dispute or impugn the validity of the Property interests
or take any action to the detriment of the Company's interests therein. The
Consultant acknowledges that, by reason of the unique nature of the Property
interests, and by reason of the Consultant's knowledge of and association with
the Property interests during the continuance of this Agreement, the aforesaid
covenant is reasonable and commensurate for the protection of the legitimate
business interests of the Company. As a final note, the Consultant hereby
further covenants and agrees to immediately notify the Company of any
infringement of or challenge to the any of the Property interests as soon as the
Consultant becomes aware of the infringement or challenge. In addition, and for
even greater certainty, the Consultant hereby assigns to the Company the entire
right, title and interest throughout the world in and to all work performed,
writings, formulas, designs, models, drawings, photographs, design inventions,
and other inventions, made, conceived, or reduced to practice or authored by the
Consultant or the Consultant's employees, either solely or jointly with others,
during the performance of this Agreement, or which are made, conceived, or
reduced to practice, or authored with the use of information or materials of the
Company either received or used by the Consultant during the performance of this
Agreement or any extension or renewal thereof. The Consultant shall promptly
disclose to the Company all works, writings, formulas, designs, models,
photographs, drawings, design inventions and other inventions made, conceived or
reduced to practice, or authored by the Consultant or the Consultant's employees
as set forth above. The Consultant shall sign, execute and acknowledge, or cause
to be signed, executed and acknowledged without cost to Company or its nominees,
patent, trademark or copyright protection throughout the world upon all such
works, writings, formulas, designs, models, drawings, photographs, design
inventions and other inventions; title to which the Company acquires in
accordance with the provisions of this section. The Consultant has acquired or
shall acquire from each of the Consultant's employees, if any, the necessary
rights to all such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions made by such employees
within the scope of their employment by the Consultant in performing the Work
under this Agreement. The Work performed and the information produced under this
Agreement are works made for hire as defined in 17 U.S.C. § 101.



--------------------------------------------------------------------------------



10.04  During the continuance of this Agreement, and for a period of at least
six months following the termination of this Agreement, the Consultant shall not
engage in any uranium exploration or development business or activity whatsoever
in the State of Texas which reasonably may be determined by the Company, in its
sole and absolute discretion, to compete with any portion of the Company's
various current uranium exploration or development business interests in the
State of Texas as contemplated hereby without the prior written consent of the
Company. Furthermore, each of the Parties hereby acknowledges and agrees, for a
period of at least six months following the termination of this Agreement, not
to initiate any contact or communication directly with either of the other Party
or any of its respective subsidiaries, as the case may be, together with each of
the other Party's respective directors, officers, representatives, agents or
employees, without the prior written consent of the other Party hereto and,
notwithstanding the generality of the foregoing, further acknowledges and
agrees, even with the prior written consent of the other Party to such contact
or communication, to limit such contact or communication to discussions outside
the scope of any confidential information (as hereinafter determined). For the
purposes of the foregoing the Parties hereby recognize and agree that a breach a
Party of any of the covenants herein contained would result in irreparable harm
and significant damage to the other Party that would not be adequately
compensated for by monetary award. Accordingly, each of the Parties agrees that,
in the event of any such breach, in addition to being entitled as a matter of
right to apply to a Court of competent equitable jurisdiction for relief by way
of restraining order, injunction, decree or otherwise as may be appropriate to
ensure compliance with the provisions hereof, a Party will also be liable to the
other Party hereto, without in any manner limiting that Party's right to any
equitable relief, as liquidated damages, for an amount equal to the amount
received and earned by that Party as a result of and with respect to any such
breach. The Parties hereby acknowledge and agree that if any of the aforesaid
restrictions, activities, obligations or periods are considered by a Court of
competent jurisdiction as being unreasonable, the Parties agree that said Court
shall have authority to limit such restrictions, activities or periods as the
Court deems proper in the circumstances. In addition, the Parties further
acknowledge and agree that all restrictions or obligations in this Agreement are
necessary and fundamental to the protection of their respective business
interests and are reasonable and valid, and all defenses to the strict
enforcement thereof by the Parties are hereby waived.



--------------------------------------------------------------------------------



ARTICLE XI
APPLICABLE LAW

This Agreement shall be governed by and any dispute arising hereunder shall be
determined in accordance with the laws of the State of Texas, and the federal
laws of the United States applicable therein, and the Parties agree to submit to
the jurisdiction of the courts of Nueces County, Texas, for any disputes arising
under this Agreement.

ARTICLE XII
OTHER AGREEMENTS

This Agreement constitutes the complete agreement between the Parties with
respect to the subject matter herein and shall not be varied in its terms by
oral agreement, representation or otherwise except by an instrument or
instruments in writing dated subsequent to the Execution Date hereof and
executed by the duly authorized representatives of the Parties, and this
Agreement supersedes all prior agreements, memoranda, correspondence,
communication, negotiations or representations, whether oral or written, express
or implied, between the Parties with respect to the subject matter.

ARTICLE XIII
ENUREMENT

This Agreement shall enure to the benefit of and be binding upon the Parties
hereto and their respective successors and permitted assigns.

ARTICLE XIV
COUNTERPARTS

This Agreement may be signed by the Parties hereto in as many counterparts as
may be necessary, and via facsimile if necessary, each of which so signed being
deemed to be an original and such counterparts together constituting one and the
same instrument and, notwithstanding the date of execution, being deemed to bear
the Execution Date as set forth on the front page of this Agreement.

ARTICLE XV
GENERAL

15.01  Each Article, section, paragraph, term and provision of this Agreement,
and any portion thereof, shall be considered severable, and if, for any reason,
any portion of this Agreement is determined to be invalid, contrary to or in
conflict with any applicable present or future law, rule or regulation in a
final unappealable ruling issued by any court, agency or tribunal with valid
jurisdiction in a proceeding to which any Party hereto is a party, that ruling
shall not impair the operation of, or have any other effect upon, such other
portions of this Agreement as may remain otherwise intelligible (all of which
shall remain binding on the Parties and continue to be given full force and
effect as of the date upon which the ruling becomes final).



--------------------------------------------------------------------------------



15.02  The headings herein are for convenience only and are not intended as a
guide to interpretation of this Agreement or any portion thereof. The use of any
term is applicable to any gender and where applicable, a corporation.

15.03  Any references to dollars herein shall be to United States dollars.

15.04  Time will be of the essence of this Agreement.

15.05  The Parties will from time to time after the execution of this Agreement
make, do, execute or cause or permit to be made, done or executed, all such
further and other acts, deeds, things, devices and assurances in law whatsoever
as may be required to carry out the true intention and to give full force and
effect to this Agreement.

15.06  It is hereby acknowledged by each of the Parties hereto that Lang
Michener LLP, Lawyers - Patent & Trade Mark Agents, acts solely for the Company,
and, correspondingly, that the Consultant has been required by each of Lang
Michener LLP and the Company to obtain independent legal advice with respect to
its review and execution of this Agreement. In addition, it is hereby further
acknowledged and agreed by the Parties hereto that Lang Michener LLP, and
certain or all of its principal owners or associates, from time to time, may
have both an economic or shareholding interest in and to Company and/or a
fiduciary duty to the same arising from either a directorship, officership or
similar relationship arising out of the request of the Company for certain of
such persons to act in a similar capacity while acting for the Company as
counsel. Correspondingly, and even where, as a result of this Agreement, the
consent of each Party hereto to the role and capacity of Lang Michener LLP, and
its principal owners and associates, as the case may be, is deemed to have been
received, where any conflict or perceived conflict may arise, or be seen to
arise, as a result of any such capacity or representation, each Party hereto
acknowledges and agrees to, once more, obtain independent legal advice in
respect of any such conflict or perceived conflict and, consequent thereon, Lang
Michener LLP, together with any such principal owners or associates, as the case
may be, shall be at liberty at any time to resign any such position if it or any
Party hereto is in any way affected or uncomfortable with any such capacity or
representation. Each Party to this Agreement will also bear and pay its own
costs, legal and otherwise, in connection with its respective preparation,
review and execution of this Agreement and, in particular, that the costs
involved in the preparation of this Agreement, and all documentation necessarily
incidental thereto, by Lang Michener LLP, shall be at the cost of the Company.



--------------------------------------------------------------------------------



15.07  The Parties have not created a partnership and nothing contained in this
Agreement shall in any manner whatsoever constitute any Party the partner, agent
or legal representative of the other Parties, nor create any fiduciary
relationship between them for any purpose whatsoever.

15.08  No consent or waiver expressed or implied by either Party in respect of
any breach or default by the other in the performance by such other of its
obligations hereunder shall:

(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;

(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;

(c)       constitute a general waiver under this Agreement; or

(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.

IN WITNESS WHEREOF

each of the Parties hereto have hereunto set their respective hands and seals as
at the Execution Date first above written.





Uranium Energy Corp.

By:      ________________________________
                Amir Adnani, President and CEO



Consultant:

By:      ________________________________
                       James T. Clark

 

 



--------------------------------------------------------------------------------



 

Schedule A

Scope of Work

Assist the Company with all reclamation efforts associated with the Mt. Lucas
uranium project in Live Oak County, Texas, and the Tex -1 uranium project in
Karnes County, Texas;

Assist in Company determined property and plant tours as needed for industry,
financial analysts and government representatives;

Assist Company management with applications for appropriate licenses and permits
from the State of Texas and assist Company management with required interfaces
between the Company and the public within the State of Texas;

Assist in all efforts by the Company to cause a transfer of Radioactive
Materials License R03626 to the Company or the Company's designate;

Meet regularly, and as required by the Company, with Company management to
review material issues and to ensure that they are provided in a timely manner
with all information and access to management necessary to enable Company
management to perform the Company's business in the State of Texas; and

Assist Company management in ensuring that Texas employees operate in a safe
manner.

__________





--------------------------------------------------------------------------------



 

Schedule B

Schedule of Consultant's Rates for additional Work



Hourly Rate:

The Company will pay for all Company pre-approved consulting time on an hourly
basis at the rate of $135 per hour. The hourly consulting fee shall be adjusted
each January 1st, commencing January 1, 2011, by multiplying $135 by a ratio,
the numerator of which is the Gross Domestic Product - Implicit Price Deflator
(the "GDP-IPD") for the quarter preceding the date of adjustment and the
denominator of which is the GDP-IPD for the quarter preceding January 1, 2010.
The Consultant shall make himself available, subject to the Company's prior
written request, for up to a maximum of 20 calendar days per month and, if with
additional time and work is required, such time will be approved by the Company
in consultation with the Consultant and in advance in writing.

Expenses:

Reimbursement for all pre-approved and reasonable travel expenses, including car
rentals, food, lodging and sundry expenses and all other reasonable out of
pocket expenses incurred in connection with the Scope of Services. In this
regard the Consultant acknowledges and agrees that in performing the Work
hereunder he is operating as an independent contractor, and not an employee or
agent of the Company, and, as such, the Company will make no deduction from
monies paid for Work performed (including any retainer fee, if applicable) for
any government statutory taxation plan including income tax, government pension
plan and unemployment insurance premiums, such that the Consultant is solely
responsible for reporting and remitting any monies owing directly to any
government as and when required.

 

__________

 



--------------------------------------------------------------------------------



 

Schedule C

Definition of Shares

          The Shares will be restricted from resale in the United States for a
period of six months from the date of issuance and then may be sold in
accordance with the provisions of Rule 144 promulgated under the United States
Securities Act of 1933, as amended (the "Act"). In that regard all Share
certificates issued by the Company to the Consultant will be stamped with the
following legends restricting transfer in the following manner:

"These securities have not been registered under the United States Securities
Act of 1933, as amended, or the laws of any state, and are being issued pursuant
to an exemption from registration pertaining to such securities and pursuant to
a representation by the security holder named hereon that said securities have
been acquired for purposes of investment and not for purposes of distribution.
These securities may not be offered, sold, transferred, pledged or hypothecated
in the absence of registration, or the availability of an exemption from such
registration. The stock transfer agent has been ordered to effectuate transfers
only in accordance with the above instructions."

"Unless permitted under applicable securities legislation, the holder of the
securities represented hereby shall not trade the securities in Canada before
the earlier of (i) the date that is four months and a day after the date the
company first became a reporting issuer in any of Alberta, British Columbia,
Manitoba, Nova Scotia, Ontario, Quebec and Saskatchewan, if the company is a
sedar filer, and (ii) the date that is four months and a day after the later of
(a) the distribution date, and (b) the date the company became a reporting
issuer in the local jurisdiction of the subscriber of the securities that are
the subject of the trade."

          The Company will assist the Consultant in effecting any re-sales of
the Shares under the Act in accordance with Rule 144.

          The Shares will have no restrictions, encumbrances, legends or burdens
of any kind other than those expressly set forth in this Schedule C.

__________

 

 



--------------------------------------------------------------------------------



Exhibit G

Form of FIRPTA Certificate

Refer to the materials attached hereto.

__________



 

 

 

 



--------------------------------------------------------------------------------



CERTIFICATE OF SELLER'S NON-FOREIGN STATUS

            Section 1445 of the Internal Revenue Code provides that a transferee
of a U.S. real property interest must withhold tax if the transferor is a
foreign person. To inform the transferee that withholding of tax is not required
upon the disposition of the U.S. real property interest by Everest Exploration,
Inc., the undersigned hereby certifies the following on behalf of Everest
Exploration, Inc.:

1.       Everest Exploration, Inc. is not a foreign corporation, foreign
partnership, foreign trust, or foreign estate (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations);

2.       Everest Exploration, Inc. is not a disregarded entity as defined in
Treas. Reg. §1.1445-2(b)(2)(iii);

3.       Everest Exploration, Inc.'s U.S. employer identification number is
74-2146233; and

4.       Everest Exploration, Inc.'s office address is P.O. Box 1339, Corpus
Christi, Texas 78409.

             Everest Exploration, Inc. understands that this certification may
be disclosed to the Internal Revenue Service by the transferee and that any
false statement contained herein could be punished by fine, imprisonment, or
both.

            Under penalties or perjury I declare that I have examined this
certification and to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have authority to sign this document on
behalf of Everest Exploration, Inc.



Everest Exploration, Inc., a Texas corporation


By:             _______________________
Name:        _______________________
Title:          _______________________


Date:          _______________________



 

 



--------------------------------------------------------------------------------



Exhibit H

Form of Assignment of Right of Way Agreements

Refer to the materials attached hereto.

__________

 

 

 

 

 



--------------------------------------------------------------------------------



STATE OF TEXAS

COUNTY OF KARNES

§
§
§



 

ASSIGNMENT OF RIGHTS OF WAY



 

            Everest Exploration, Inc., a Texas corporation ("Assignor"), whose
address is P.O. Box 1339, Corpus Christi, Texas 78403, for a good and valuable
consideration received, the receipt and sufficiency of which are hereby
acknowledged, does hereby GRANT, CONVEY, TRANSFER AND ASSIGN unto Uranium Energy
Corp., a Nevada corporation ("Assignee"), whose address is 9801 Anderson Mill
Road, Suite 230, Austin, Texas 78750, all of the Right of Way Agreements
covering land located in Karnes County, Texas, and more particularly described
in Exhibit A attached hereto, together with all rights and appurtenants thereto
(herein collectively called the "Properties"). Assignor represents and warrants
to Assignee that Assignor is the owner of good and marketable title to the
Properties, free and clear of all encumbrances and liens and Assignor has the
authority to convey, transfer and assign those Properties to Assignee. By
acceptance of this Assignment, Assignee does not assume any of the obligations
under the documents pertaining to the Properties.



            TO HAVE AND TO HOLD the Properties, together with all and singular,
the rights and appurtenances thereto and anywise belonging unto the said
Assignee, its successors and assigns forever; and Assignor binds Assignor and
Assignor's successors and assigns to warrant and forever defend the Properties
unto Assignee, its successors and assigns, against every person whomsoever
lawfully claiming or to claim the same or any part thereof by, through and under
Assignor, but not otherwise.



            Executed this ____ day of ______________________, 2009.



 

 

Everest Exploration, Inc.,
a Texas corporation


By:     ________________________________
           Name:  James T. Clark
           Title:    President

 



--------------------------------------------------------------------------------





 

STATE OF TEXAS

COUNTY OF NUECES

§
§
§



 

            This instrument was acknowledged before me on this _____ day of
__________________, 2009, by James T. Clark, President of Everest Exploration,
Inc., a Texas corporation, on behalf of said corporation.



 

 

__________________________________________
Notary Public, State of Texas

__________________________________________
Printed Name

My Commission Expires: ____________________



 

 

After Recording Return To:

Mr. Manuel Escobar
McGinnis, Lochridge & Kilgore, L.L.P.
600 Congress Avenue, Suite 2100
Austin, Texas 78701



 

 



--------------------------------------------------------------------------------



EXHIBIT A

DESCRIPTION OF RIGHT OF WAY AGREEMENTS

(Schedule 4.1(l), Asset Purchase Agreement)



Right of Way Agreement dated February 8, 2007, from Valerian S. Foegelle and
Sally P. Foegelle to Everest Exploration, Inc., a Texas corporation, granting
one or more pipeline easements across 33.13 acres, in Karnes County to be used
in connection with the Hobson Plant, recorded in the Volume 849, Page 63 of the
Official Records of Karnes County, Texas.



Right of Way Agreement dated February 18, 1987, from Billy C. Whitfield and
wife, Carolyn N. Whitfield, to Everest Minerals Corporation, covering land in
Karnes County, Texas, and recorded in Volume 568, Page 848 of the Official
Records of Karnes County, Texas, said Right of Way Agreement being assigned to
Everest Exploration Inc. by Assignment dated as of September 10, 1987, and
recorded in Volume 578, Page 129 of the Official Records of Karnes County,
Texas, and by Assignment dated November 8, 1988, and recorded in Volume 583,
Page 524 of the Official Records of Karnes County, Texas.



Right of Way Agreement dated February 28, 1987, from L. F. Pustejovsky and wife,
Dorothy Pustejovsky and F. J. Pustejovsky to Everest Minerals Corporation,
covering land in Karnes County, Texas, and recorded in Volume 568, Page 851 of
the Official Records of Karnes County, Texas, said Right of Way Agreement being
assigned to Everest Exploration Inc. by Assignment dated as of September 10,
1987, and recorded in Volume 578, Page 129 of the Official Records of Karnes
County, Texas, and by Assignment dated November 8, 1988, and recorded in Volume
583, Page 524 of the Official Records of Karnes County, Texas.



Right of Way Agreement dated February 28, 1987, from Florence Bodine, Allie Glen
Stoeltje, and Velma Sedberry, to Everest Minerals Corporation, covering land in
Karnes County, Texas, and recorded in Volume 569, Page 26 of the Official
Records of Karnes County, Texas, said Right of Way Agreement being assigned to
Everest Exploration Inc. by Assignment dated as of September 10, 1987, and
recorded in Volume 578, Page 129 of the Official Records of Karnes County,
Texas, and by Assignment dated November 8, 1988, and recorded in Volume 583,
Page 524 of the Official Records of Karnes County, Texas.



Right of Way Agreement dated February 18, 1987, from Vincent Swierc and wife,
Lucy Swierc, to Everest Minerals Corporation, covering land in Karnes County,
Texas, and recorded in Volume 568, Page 854 of the Official Records of Karnes
County, Texas, said Right of Way Agreement being assigned to Everest Exploration
Inc. by Assignment dated as of September 10, 1987, and recorded in Volume 578,
Page 129 of the Official Records of Karnes County, Texas, and by Assignment
dated November 8, 1988, and recorded in Volume 583, Page 524 of the Official
Records of Karnes County, Texas.



Unrecorded Right of Way Agreement granted February 27, 1987, by Karnes County
Commissioner for Everest Minerals Corporation to Cross County Road in Precinct
#2, Karnes County, Texas, said Right of Way Agreement being assigned to Everest
Exploration Inc. by Assignment dated as of September 10, 1987, and recorded in
Volume 578, Page 129 of the Official Records of Karnes County, Texas, and by
Assignment dated November 8, 1988, and recorded in Volume 583, Page 524 of the
Official Records of Karnes County, Texas.



 



--------------------------------------------------------------------------------



Exhibit I

Form of Assignment of STMV Interest

Refer to the materials attached hereto.

__________

 

 

 

 

 

 



--------------------------------------------------------------------------------



ASSIGNMENT OF PARTNERSHIP INTEREST



            This Assignment of Partnership Interest ("Assignment") is made and
entered into by and between Everest Exploration, Inc., a Texas corporation
("Assignor") and Uranium Energy Corp. ("Assignee"), a Nevada corporation. URN
South Texas Project, Ltd., a Texas limited partnership, is joining in the
execution hereof to evidence its consent to the terms contained herein.

RECITALS

1.       Assignor and URN South Texas Project, Ltd. (sometimes referred to
herein as the "Partners") formed a Texas joint venture general partnership known
as South Texas Mining Venture, L.L.P. (the "Partnership") pursuant to that
certain Joint Venture Agreement dated January 6, 2006, for the purpose of
acquiring, owning and operating certain uranium mining properties located in the
State of Texas and to acquire additional property for development of uranium
mining facilities in Texas. The Partners initially formed the Partnership for
the purpose of refurbishing, restoring and operating the in situ leach uranium
processing plant and deep waste disposal well designated as WDW-168 located at
the Hobson plant in Karnes County, Texas, and developing an in situ leach
uranium mining field and related wells for the Palangana property located in
Duval County, Texas and elsewhere in Texas.

2.       Assignor is the owner and holder of a one percent (1%) ownership
interest in the Partnership (the "Partnership Interest").

3.       Assignor desires to sell, convey, transfer and assign the Partnership
Interest to Assignee, and Assignee desires to accept such conveyance, assignment
and transfer, all on the terms and conditions set forth herein.

AGREEMENT



             NOW, THEREFORE, in consideration of the foregoing, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:

1.       Assignment. Assignor hereby sells, conveys, assigns and transfers to
Assignee the Partnership Interest, together with all of Assignor's right, title
and interest in and to all profits, losses, surplus and distributions arising
out of or attributable to the Partnership Interest, and all of Assignor's right,
title and interest in and to all of the properties and assets of the
Partnership, and all other rights, claims, agreements or other matters
pertaining thereto. TO HAVE AND TO HOLD said Partnership Interest and interests,
together with all and singular the rights, privileges and appurtenances thereto
in anywise belonging, unto the said Assignee, its successors and assigns,
forever; and Assignor does hereby bind itself and its legal representatives,
successors and assigns to WARRANT AND FOREVER DEFEND all and singular the
Partnership Interest unto the said Assignee, its successors and assigns, against
every person whomsoever claiming or to claim the same or any part thereof.



--------------------------------------------------------------------------------



2.       Good Title. Assignor covenants and warrants that the Partnership
Interest herein assigned and transferred (a) is all of the Partnership Interest
owned by Assignor, (b) is free from any and all liens and encumbrances, and (c)
shall be owned by Assignee with good and indefeasible title subsequent to the
execution of this Assignment.

3.       No Further Rights. Assignor acknowledges and agrees that, upon the
acceptance hereof by Assignee, Assignor shall have no further right, title or
interest in and to, or in any manner arising out of or in connection with, the
Partnership, nor any of its properties or assets, and shall no longer be
entitled to any share of the profits, losses, surpluses or distributions arising
out of or attributable to the Partnership or its properties or assets, and that
Assignee shall, from and after the effective date hereof, own and hold title to
all of such property and assets previously owned by Assignor.

4.       Successor Liability. Assignee is acquiring the Partnership Interest
from Assignor and is not the successor to Assignor. Except as separately and
specifically described in that certain Asset Purchase Agreement by and between
Assignor, Everest Resource Company, James T. Clark, Thomas M. Crain, Jr., and
Assignee dated ___________ __, 2009, Assignee does not assume or agree to pay,
or indemnify Assignor or any other person or entity against, any liability,
obligation or expense of Assignor relating to the Partnership or its properties
or assets.

5.       No Authority. Assignor shall not transact any further business or incur
any further obligations on behalf of the Partnership from and after the date of
this Assignment.

6.       Further Agreement. Assignor covenants and agrees to execute and
deliver, upon request by Assignee, such further documents as may be reasonably
necessary to evidence the conveyance contemplated hereby.

7.       Compliance with Organizational Documents. The undersigned parties do
hereby stipulate and agree that all requirements of the Partnership Agreement
pertaining to the assignment of Partnership Interests have been fully complied
with in connection with this Assignment and to the extent, if any, that such
requirements have not been complied with, do hereby waive such non-compliance.
By its signature below, URN South Texas Project, Ltd. consents to this
Assignment in accordance with the requirements of Section 9.01 of the
Partnership Agreement.

8.       Counterparts. This Assignment may be executed in any number of
counterpart copies, each of which counterparts shall be deemed an original for
all purposes.

9.       Successors and Assigns. This Assignment will be binding upon and inure
to the benefit of the parties to this Assignment and their respective successors
and permitted assigns.

10.      Third Party Beneficiaries. This Assignment is not intended to, and
shall not, create any rights in or confer any benefits upon any person other
than the parties hereto.

11.      Severability. If any provision of this Assignment is determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.



--------------------------------------------------------------------------------



12.      Counterparts. This Assignment may be executed in counterparts, each of
which shall constitute an original and each of which taken together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, this Assignment is executed and delivered to be effective as
of _______________ __, 2009.



ASSIGNOR

Everest Exploration, Inc.

,
a Texas corporation





________________________________
By:     James T. Clark, President

ASSIGNEE

Uranium Energy Corp.

,
a Nevada corporation





________________________________
By:     Amir Adnani, President and CEO



Consented and Agreed to:

 

URN South Texas Project, Ltd.

,
a Texas limited partnership

By:     URN Texas GP, LLC,
            its general partner




________________________________
By:     ______________, ___________

 

 



--------------------------------------------------------------------------------



Exhibit J

Form of Assignment of the Royalty Interests

Refer to the materials attached hereto.

__________



 

 

 

 

 



--------------------------------------------------------------------------------



STATE OF TEXAS

COUNTY OF LIVE OAK

§
§
§



 

ASSIGNMENT OF ROYALTY INTERESTS



 

            Everest Exploration, Inc., a Texas corporation ("Assignor"), whose
address is P.O. Box 1339, Corpus Christi, Texas 78403, for a good and valuable
consideration received, the receipt and sufficiency of which are hereby
acknowledged, does hereby GRANT, CONVEY, TRANSFER AND ASSIGN unto Uranium Energy
Corp., a Nevada corporation ("Assignee"), whose address is 9801 Anderson Mill
Road, Suite 230, Austin, Texas 78750, all of Assignor's right, title and
interest to the royalty interests attributable to lands located in Live Oak
County, Texas, and more particularly described in Exhibit A attached hereto,
together with all rights and appurtenants thereto (herein collectively called
the "Royalty Interests").



            This assignment is made subject to the terms and conditions of the
instruments creating the Royalty Interests, and to all other matters appearing
of record in Live Oak County, Texas affecting the Royalty Interests.



            TO HAVE AND TO HOLD the Royalty Interests, together with all and
singular, the rights and appurtenances thereto and anywise belonging unto the
said Assignee, its successors and assigns forever; and Assignor binds Assignor
and Assignor's successors and assigns to warrant and forever defend the Royalty
Interest unto Assignee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof.



            Executed this ____ day of ______________________, 2009.



 

 

Everest Exploration, Inc.,
a Texas corporation


By:     ________________________________
           Name:  James T. Clark
           Title:    President

 



--------------------------------------------------------------------------------





 

STATE OF TEXAS

COUNTY OF NUECES

§
§
§



 

            This instrument was acknowledged before me on this _____ day of
__________________, 2009, by James T. Clark, President of Everest Exploration,
Inc., a Texas corporation, on behalf of said corporation.



 

 

__________________________________________
Notary Public, State of Texas

__________________________________________
Printed Name

My Commission Expires: ____________________



 

After Recording Return To:

Mr. Manuel Escobar
McGinnis, Lochridge & Kilgore, L.L.P.
600 Congress Avenue, Suite 2100
Austin, Texas 78701



 

 

 

 



--------------------------------------------------------------------------------



EXHIBIT A

DESCRIPTION OF ROYALTY INTERESTS

(Schedule 4.1(m), Asset Purchase Agreement)



Royalty Deed dated January 17, 1984 from John Tweed Hannah to Everest Minerals
Corporation recorded in Volume 258, Page 309 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;



Royalty Deed dated January 17, 1984 from David Hannah, Jr. to Everest Minerals
Corporation recorded in Volume 258, Page 185 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;



Royalty Deed dated January 20, 1984 from Heather H. Beadle to Everest Minerals
Corporation recorded in Volume 258, Page 321 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;



Royalty Deed dated January 14, 1984 from Janet H. Eskridge to Everest Minerals
Corporation recorded in Volume 258, Page 312 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;



Royalty Deed dated January 17, 1984 from David Hannah, III to Everest Minerals
Corporation recorded in Volume 258, Page 318 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;



Royalty Deed dated January 23, 1984 from Glen H. Cole to Everest Minerals
Corporation recorded in Volume 259, Page 43 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;



Royalty Deed dated January 20, 1984 from Mary Lou Johnson Cox to Everest
Minerals Corporation recorded in Volume 259, Page 40 of the Oil, Gas and Mineral
Lease record of Live Oak County, Texas;



Royalty Deed dated February 24, 1984 from Betty Ann Smith Doremus to Everest
Minerals Corporation recorded in Volume 260, Page 340 of the Oil, Gas and
Mineral Lease Record of Live Oak County, Texas;



Royalty Deed dated February 24, 1984 from Kenneth E. Johnson to Everest Minerals
Corporation recorded in Volume 261, Page 148 of the Oil, Gas and Mineral Lease
Record of Live Oak County, Texas;



Royalty Deed dated February 27, 1984 from Shirley Harding Crosswell, et al to
Everest Minerals Corporation recorded in Volume 261, Page 430 of the Oil, Gas
and Mineral Lease Record of Live Oak County, Texas;



Royalty Deed dated March 22, 1984 from H. M. Crossfield, Jr. to Everest Minerals
Corporation recorded in Volume 261, Page 435 of the Oil, Gas and Mineral Records
of Live Oak County, Texas; and



All of the above-described Royalty Interests were assigned to Everest
Exploration Inc. by Assignment dated April 13, 1984, and recorded in Volume 263,
Page 343 of the Oil, Gas and Mineral Records of Live Oak County, Texas.



 



--------------------------------------------------------------------------------



Exhibit K

Form of Assignment of Vendor Leased Equipment

Refer to the materials attached hereto.

__________



 

 

 

 

 



--------------------------------------------------------------------------------



ASSIGNMENT OF VENDOR LEASED EQUIPMENT

            Everest Exploration, Inc., a Texas corporation (hereinafter called
"Assignor"), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Uranium
Energy Corp., a Nevada corporation (hereinafter called "Assignee"), the receipt
and sufficiency of which is hereby acknowledged, does hereby sell, transfer and
assign unto Assignee, all of Assignor's interest, in the equipment ("Equipment")
and associated leases ("Leases") described in the attached Exhibit A, along with
any and all warranties or other rights associated therewith.

            TO HAVE AND TO HOLD the above-described Equipment and Leases unto
Assignee, its successors or assigns, forever; and Assignor does hereby bind
itself, its successors and assigns to warrant and forever defend all and
singular the said Equipment and Leases unto Assignee, its successors and
assigns, against every person whomsoever lawfully claiming, or to claim the
same, or any part thereof..

            As part of the consideration for this Assignment, Assignee does
hereby assume the Leases and agrees to be responsible to the lessor(s) under the
Leases only for the discharge and performance of any and all duties to be
performed by the lessee under the Leases accruing after the date of this
Assignment. Any and all liabilities accruing under the Leases prior to the date
of this Assignment shall remain the sole liability of Assignor, and Assignor
hereby agrees to indemnify and hold Assignee harmless from any and all such
liability.

            Assignor represents and warrants to Assignee that (a) the Leases and
Equipment herein assigned and transferred are free and clear of any and all
liens and encumbrances, (b) Assignor has the authority to convey, transfer and
assign the Leases and Equipment to Assignee, and (c) subject to the Leases, the
ownership of the Leases and associated Equipment hereby assigned shall be good
and indefeasible in Assignee.

            EXECUTED to be effective as of _____________ __, 2009.

Assignee's Address:


Everest Exploration, Inc.
P.O. Box 1339
Corpus Christi, Texas 78403
Attention: Mr. James T. Clark, President

EVEREST EXPLORATION, INC.

,
a Texas corporation


___________________________________
Name:  James T. Clark
Title:    President


Assignor's Address:


Uranium Energy Corp.
9801 Anderson Mill Road, Suite 230
Austin, Texas 78750
Attention: Mr. Amir Adnani, President and CEO


URANIUM ENERGY CORP.

,
a Texas corporation


___________________________________
Name:  Amir Adnani
Title:    President and CEO



--------------------------------------------------------------------------------



EXHIBIT A

DESCRIPTION OF VENDOR LEASED EQUIPMENT

(Schedule 4.1(h)(i), Asset Purchase Agreement)

Vendor Leased Equipment:

Item

Ownership/Title

Title Status

Portable Restroom

Mike's Septic Service

Rental

Propane Tanks

Aigas Southwest, Inc.

Rental

Welding Trailer
Shop Built ser# RDG1
Includes Miller Legend 302 wlder ser#LG076047

STMV

Leased

Vermeer Chipper
Model #BC1800XL
Ser # 1VRY131Z361001399

STMV

Leased

CAT Telehandler Forklift TH360B S/N SLE047773

STMV

Leased



Pursuant to Section 8.2(n) of the Asset Purchase Agreement, on or prior to
Closing, the Purchaser shall notify the Vendor of any Vendor Leased Equipment
not approved by the Purchaser and those leases shall be excluded from this
Assignment.

 



--------------------------------------------------------------------------------



Exhibit L

Form of Assignment of Mining Leases and Options

Refer to the materials attached hereto.

__________



 

 

 

 



--------------------------------------------------------------------------------



STATE OF TEXAS

COUNTIES OF KARNES
AND LIVE OAK

§
§
§
§



 

ASSIGNMENT OF MINING LEASES AND OPTIONS



 

            Everest Exploration, Inc., a Texas corporation ("Assignor"), whose
address is P.O. Box 1339, Corpus Christi, Texas 78403, for a good and valuable
consideration received, the receipt and sufficiency of which are hereby
acknowledged, does hereby GRANT, CONVEY, TRANSFER AND ASSIGN unto Uranium Energy
Corp., a Nevada corporation ("Assignee"), whose address is 9801 Anderson Mill
Road, Suite 230, Austin, Texas 78750, all of Assignor's right, title and
interest in and to the Mining Leases, Options and Agreements and leasehold
estates created thereby covering land located in Karnes County, Texas, and Live
Oak County, Texas, and more particularly described in Exhibit A attached hereto,
together with all wells, equipment, personal property and machinery, if any,
located thereon, and all rights, title and interest appurtenant thereto (herein
collectively called the "Leases and Options"). By acceptance of this Assignment,
Assignee does not assume any of the obligations under the Leases and Options.



            This Assignment is made and accepted expressly subject to the terms,
provisions and conditions contained in the Leases and Options and to all matters
appearing of record in the counties in which the Leases and Options are situated
to the extent such matters affect the rights granted herein.



            The ownership of the leases and options is transferred as is, where
is and with all faults and assignor makes no warranty or representation, express
or implied in fact or by law, with respect to origin, quantity, quality,
operating condition, safety of equipment, title to personal property, title to
real property, compliance with government regulations, merchantability, fiTness
for any particular purposes, condition, or otherwise, concerning any of the
leases and options or appurtenances thereto. Assignee acknowledges that the
waivers in this section are conspicuous and accepts the leases and options
subject to such waivers.



            TO HAVE AND TO HOLD the Leases and Options, together with all and
singular, the rights and appurtenances thereto and anywise belonging, unto the
said Assignee, its successors and assigns forever.



            Executed this ____ day of ______________________, 2009.



 

 

Everest Exploration, Inc.,
a Texas corporation


By:     ________________________________
           Name:  James T. Clark
           Title:    President

 



--------------------------------------------------------------------------------





 

STATE OF TEXAS


COUNTY OF NUECES

§
§
§



 

            This instrument was acknowledged before me on this _____ day of
__________________, 2009, by James T. Clark, President of Everest Exploration,
Inc., a Texas corporation, on behalf of said corporation.



__________________________________________
Notary Public, State of Texas

__________________________________________
Printed Name

My Commission Expires: ____________________



 

After Recording Return To:

Mr. Manuel Escobar
McGinnis, Lochridge & Kilgore, L.L.P.
600 Congress Avenue, Suite 2100
Austin, Texas 78701



 

 

 



--------------------------------------------------------------------------------



EXHIBIT A

DESCRIPTION OF MINING LEASES AND OPTIONS

(Schedule 4.1(j)(ii), Asset Purchase Agreement)

Mt. Lucas Leasehold

:



1.       Mining Lease dated October 16, 1969, from Holman Cartwright et al
(Lease No. 9797).

2.       Memorandum of Mining Lease dated October 16, 1969, from Holman
Cartwright et al, recorded in Vol. 80, Pg. 64, in the Oil, Gas and Mineral Lease
Records of Live Oak County, Texas.

3.       Amendment of Mining Lease dated October 10, 1975, from Holman
Cartwright et al, recorded in Vol. 115, Pg. 343, in the Oil, Gas and Mineral
Lease Records of Live Oak County, Texas.

4.       Memorandum of Mining Lease Amendment dated November 7, 1980, from
Holman Cartwright et al, and Atlantic Richfield Company, recorded in Vol. 196,
Pg. 58, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

5.       Memorandum of Mining Lease Amendment dated July 2, 1980, effective
December 20, 1978, from Holman Cartwright et al, and Atlantic Richfield Company,
recorded in Vol. 190, Pg. 270, in the Oil, Gas and Mineral Lease Records of Live
Oak County, Texas.

6.       Assignment dated February 23, 1981, effective February 28, 1981, from
Everest Minerals Corporation to Everest Exploration, Inc., recorded in Vol. 212,
Pg. 95, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

7.       Mining Lease Option dated July 24, 1979, from Holman Cartwright et al
(Lease No. 9798).

8.       Memorandum of Mining Lease Option dated July 24, 1979, from Holman
Cartwright et al, recorded in Vol. 190, Pg. 260, in the Oil, Gas and Mineral
Lease Records of Live Oak County, Texas.

9.       Ratification of Restatement of Mining Lease dated May 1, 1984, from
Holman Cartwright et al, and Atlantic Richfield Company, recorded in Vol. 265,
Pg. 192, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

10.     Assignment dated June 30, 1983, from Kaneb Services, Inc. and Texas
Energy Services, Inc. to Everest Exploration, Inc., recorded in Vol. 260, Pg.
360, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.



--------------------------------------------------------------------------------



11.     Assignment dated February 24, 1988, effective July 24, 1979, from
Everest Minerals Corporation to Everest Exploration, Inc., recorded in Vol. 324,
Pg. 393, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

Mt. Lucas-Cartwright Leasehold

:



1.       Mining Lease dated October 16, 1969, from Holman Cartwright et al
(Lease No. 9796).

2.       Memorandum of Mining Lease dated October 16, 1969, from Holman
Cartwright et al, recorded in Vol. 80, Pg. 60, in the Oil, Gas and Mineral Lease
Records of Live Oak County, Texas.

3.       Amendment of Mining Lease dated October 10, 1975, recorded in Vol. 115,
Pg. 338, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

4.       Amendment of Mining Lease dated October 20, 1978, unrecorded (Lease
No's 9796 and 9797).

5.       Assignment of Mineral Leases dated January 23, 1976, but effective
October 15, 1974, from Atlantic Richfield Company to Enserch Exploration, Inc.,
recorded in Vol. 122, Pg. 139, in the Oil, Gas and Mineral Lease Records of Live
Oak County, Texas (Lease No's 9796 and 9797).

6.       Memorandum of Assignment dated June 9, 1980, but effective April 26,
1979, from Atlantic Richfield Company to Enserch, recorded in Vol. 258, Pg. 92,
in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

7.       Memorandum of Mining Lease Amendment dated July 2, 1980, effective
December 20, 1978, between Holman Cartwright et al and Atlantic Richfield
Company, recorded in Vol. 190, Pg. 274, in the Oil, Gas and Mineral Lease
Records of Live Oak County, Texas.

8.       Memorandum of Mining Lease Amendment dated November 7, 1980, between
Holman Cartwright et al and Atlantic Richfield Company, recorded in Vol. 196,
Pg. 54, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

9.       Assignment dated December 8, 1982, from Atlantic Richfield Company to
Everest and Everest's successors, recorded in Vol. 261, Pg. 438, in the Oil, Gas
and Mineral Lease Records of Live Oak County, Texas.

10.     Assignment dated February 23, 1981, effective February 28, 1981, from
Everest Minerals Corporation to Everest Exploration, Inc., recorded in Vol. 212,
Pg. 93, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas.

11.     Assignment dated April 13, 1984, effective December 8, 1982, from
Everest Minerals Corporation to Everest Exploration, Inc., recorded in Vol. 263,
Pg. 341, in the Oil, Gas and Mineral Lease Records of Live Oak County, Texas
(Lease No's 9796 and 9797).



--------------------------------------------------------------------------------



Tex-One Leasehold

:



1.       Mining Lease dated October 8, 1979, from Harry J. Schulz et al (Lease
No. 1179-01).

2.       Notice of Mining Lease dated October 8, 1979, from Harry J. Schulz et
al, recorded Vol. 503, Pg. 64, in the Official Records of Karnes County, Texas.

3.       Amendment dated November 13, 1986, from Harry J. Schulz et al, recorded
in Vol. 567, Pg. 748, in the Official Records of Karnes County, Texas.

4.       Amendment dated August 26, 1986, from Harry J. Schulz et al, recorded
in Vol. 567, Pg. 752, in the Official Records of Karnes County, Texas.

5.       Assignment effective September 7, 1984, from Texaco Inc. to Everest
Minerals Corporation, recorded in Vol. 548, Pg. 178, in the Official Records of
Karnes County, Texas.

6.       Uranium and Mineral Lease dated September 4, 1986, from Mary Hickok,
recorded in Vol. 565, Pg. 693, Karnes County, Texas (Lease No.'s 1179-01 and
1179-02).

7.       Assignment effective September 7, 1984, from Everest Minerals
Corporation to Everest Exploration, Inc., recorded in Vol. 578, Pg. 135, in the
Official Records of Karnes County, Texas.

8.       Option Agreement dated January 31, 1978, from Tom Kolodziejczyk et al.

9.       Memorandum of Option dated January 31, 1978, from Tom Kolodziejczyk et
al, recorded in Vol. 474, Pg. 356, in the Official Records of Karnes County,
Texas.

10.     Mining Lease dated January 15, 1979, from Tom Kolodziejczyk et al (Lease
No. 21169).

11.     Memorandum of Mining Lease dated January 15, 1979, from Tom
Kolodziejczyk et al, recorded in Vol. 486, Pg. 592, in the Official Records of
Karnes County, Texas.

12.     Rental & Ratification Agreement dated January 15, 1979, from Tom
Kolodziejczyk et al.

13.     Agreement dated August 16, 1984, by and between Texaco Inc. and Everest
Minerals Corporation, to acquire their leasehold interest.

14.     Assignment effective September 7, 1984, from Texaco Inc. to Everest
Minerals Corporation, recorded in Vol. 548, Pg. 126, in the Official Records of
Karnes County, Texas.

15.     Assignment effective September 7, 1984, from Everest Minerals
Corporation to Everest Exploration, Inc., recorded in Vol. 578, Pg. 135, in the
Official Records of Karnes County, Texas.

16.     Lease No. 21169 - Withdrawal Acreage Payments under Mining Lease dated
January 15, 1979, from Tom Kolodziejczyk et al.

 



--------------------------------------------------------------------------------



Pursuant to Section 8.2(o) of the Asset Purchase Agreement, on or prior to
Closing, the Purchaser shall notify the Vendor of any of the Mining Leases and
Options not approved by the Purchaser and those leases and options shall be
excluded from this Assignment.



 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Exhibit M

Form of Bill of Sale Conveying all Personalty


Included among the Purchased Assets



Refer to the materials attached hereto.

__________



 

 

 

 

 



--------------------------------------------------------------------------------



BILL OF SALE

            Everest Exploration, Inc., a Texas corporation, ("Assignor"), for
and in consideration of Ten and No/100 Dollars ($10.00) and other good and
valuable cash considerations in hand paid or caused to be paid in the manner
hereinafter stated by Uranium Energy Corp., a Nevada corporation ("Assignee"),
the receipt and sufficiency of which is hereby acknowledged, has BARGAINED,
SOLD, CONVEYED and DELIVERED and by these presents does hereby BARGAIN, SELL,
CONVEY and DELIVER unto Assignee, all of the personal property among the
"Purchased Assets," as that term is defined in that certain Asset Purchase
Agreement by and between Assignor, Everest Resource Company, James T. Clark,
Thomas M. Crain, Jr., and Assignee, dated ____________ __, 2009 (the "Asset
Purchase Agreement"), including without limitation the following (collectively,
the "Property"):

            1.       Vendor Owned Equipment. The equipment described in the
attached Exhibit A; and

            2.       Technical Data. All of the technical data, records and
correspondence which is owned by the Assignor in respect of the Purchased
Assets. Contemporaneously with the execution of this Bill of Sale, Assignor
covenants and agrees to deliver to Assignee the originals of all such technical
data, records and correspondence.



            TO HAVE AND TO HOLD the above described Property unto Assignee, its
successors and assigns, forever; and Assignor does hereby bind itself, its
successors and assigns, to warrant and forever defend all and singular the said
Property above mentioned unto Assignee, its successors and assigns, against
every person whomsoever lawfully claiming, or to claim the same, or any part
thereof.

            Assignor represents and warrants to Assignee that (a) the Property
herein assigned and transferred is free and clear of any and all liens and
encumbrances, (b) Assignor has the authority to convey, transfer and assign the
Property to Assignee, and (c) the ownership of the Property hereby assigned
shall be good and indefeasible in Assignee.

            Whenever the context of this Bill of Sale so requires, the singular
shall include the plural, the plural shall include the singular, the whole shall
include any part thereof, and any gender shall include all other genders.

            EXECUTED and DELIVERED to be effective as of ____________ __, 2009.

Assignee's Address:


Everest Exploration, Inc.
P.O. Box 1339
Corpus Christi, Texas 78409
Attention: Mr. James T. Clark, President

 

EVEREST EXPLORATION, INC.

,
a Texas corporation


____________________________________
Name:  James T. Clark
Title:    President

 



--------------------------------------------------------------------------------



EXHIBIT A

DESCRIPTION OF VENDOR OWNED EQUIPMENT

(Schedule 4.1(h)(i), Asset Purchase Agreement)

Vendor Owned Equipment:

Item

Ownership/Title

Title Status

Ludlum 2221

Everest Exploration, Inc.

owned

Ludlum 44-10

Everest Exploration, Inc.

owned

Canon camera

Everest Exploration, Inc.

owned

Sources

Everest Exploration, Inc.

owned

Chainsaw

Everest Exploration, Inc.

owned

John Deere 4850 tractor

Everest Exploration, Inc.

owned

Reynolds 14 CYD Scraper

Everest Exploration, Inc.

owned

Orthman 7.5 CYD Scraper

Everest Exploration, Inc.

owned

Wildcat TS616 Turner

Everest Exploration, Inc.

owned

CASE 590 Backhoe

Everest Exploration, Inc.

owned

Trailer mounted fuel tank

Everest Exploration, Inc.

owned

Trash pump

Everest Exploration, Inc.

owned

Maintenance Bldg

Everest Exploration, Inc.

owned



 



--------------------------------------------------------------------------------



Exhibit N

FORM OF RELEASE AND TERMINATION
OF PRODUCTION PAYMENT

Refer to the materials attached hereto.

__________

 

 

 

 

 



--------------------------------------------------------------------------------



RELEASE AND TERMINATION

OF PRODUCTION PAYMENT



STATE OF TEXAS

COUNTY OF KARNES

§
§
§



            This Release and Termination of Production Payment (the "Release")
is executed as of the ________ day of ________________, 2009, by Everest
Exploration, Inc., a Texas corporation ("EEI"), whose address is P.O. Box 1339,
Corpus Christi, Texas 78403.



RECITALS



A.   Reference is made to that Production Payment described in the following
documents (herein called the "Production Payment"):



a.   Letter of Intent dated October 7, 2005 by and between Standard Uranium,
Inc. ("SUI"), EEI and Everest Resource Company ("ERC") as amended by Amendment
to Letter of Intent dated January 6, 2006, by and between SUI, South Texas
Mining Venture, LLP ("STMV"), EEI and ERC; and



b.   Special Warranty Deed With Vendor's Lien dated January 6, 2006, from EEI,
as Grantor, to STMV, as Grantee, and recorded in Volume 828, Page 453 of the
Official Records of Karnes County, Texas; and



c.   Special Warranty Deed With Vendor's Lien dated January 6, 2006, from EEI,
as Grantor, to STMV, as Grantee and recorded in Volume 828, Page 461, of the
Official Records of Karnes County, Texas.



B.   EEI is the owner and holder of the entire Production Payment and has full
and complete authority to terminate, release and discharge the Production
Payment and desires to so terminate, release and discharge the Production
Payment.



RELEASE AND TERMINATION



            Now, therefore, for good and valuable consideration received by the
undersigned, the receipt and sufficiency of which are hereby acknowledged, EEI
hereby agrees as follows:



1.   EEI hereby terminates, releases and discharges the Production Payment in
its entirety. No sums are now owed or will be owed in the future with respect to
the Production Payment. All obligations with respect to payment of the
Production Payment have been fulfilled, discharged and/or waived, and EEI
releases, surrenders, quitclaims and conveys to STMV any remaining unreleased
interest EEI may own in the Production Payment.



--------------------------------------------------------------------------------





2.   EEI represents, warrants and covenants to STMV, and to STMV's successors
and assigns, that (a) EEI is the sole owner and holder of the entire Production
Payment (b) EEI has full and complete authority to terminate, release and
discharge the Production Payment and (c) EEI will execute such additional
documents as may be requested by STMV or STMV's successors and assigns, to
evidence the termination, release and discharge of the Production Payment.



3.   EEI hereby expressly releases and discharges all present and future rights
to establish or enforce the Production Payment and hereby releases, discharges
and terminates the Production Payment insofar as it may have encumbered any of
those tracts of land described in the Special Warranty Deeds referred to in the
Recitals of this Release.



            Executed as of the date set out above.



Everest Exploration, Inc.,
a Texas corporation

By:     _________________________
           James T. Clark, President

STATE OF TEXAS

COUNTY OF NUECES

§
§
§



            This instrument was acknowledged before me on _____________, 2009,
by James T. Clark, President of Everest Exploration, Inc., a Texas corporation,
on behalf of said corporation.



 

__________________________________
Notary Public, State of Texas

After recording, return to

:

Manuel Escobar
McGinnis, Lochridge & Kilgore, LLP
600 Congress Avenue, Suite 2100
Austin, Texas 78701



 



--------------------------------------------------------------------------------



-

- End of Asset Purchase Agreement --



__________



 

 

 

 

 